Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 1 of 135 PageID #: 1761




                                          CASE NO. 21-01239


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK
In re: Orion Healthcorp, Inc.

                             Debtor.


                       2 RIVER TERRACE APARTMENT 12J, LLC
                                              APPELLANT
                                                      v.

     HOWARD M. EHRENBERG IN HIS CAPACITY AS LIQUIDATING
            TRUSTEE OF ORION HEALTHCORP, INC.

                                               APPELLEE


        On Appeal from the United States Bankruptcy Court, Eastern District of New York
                                Adv. Proc. No. 20-08051(AST)


                                       APPELLEE’S APPENDIX


                               PACHULSKI STANG ZIEHL & JONES LLP
                                            Ilan D. Scharf, Esq.
                               Jeffrey P. Nolan, Esq. (DGPLWWHGSURKDFYLFH)
                               PACHULSKI STANG ZIEHL & JONES LLP
                                       780 Third Avenue, 34th Floor
                                        New York, New York 10017
                                       Telephone: (212) 561-7700
                                       Facsimile:     (212) 561-7777

                                      Counsel for the Appellee/Plaintiff
                                  Howard M. Ehrenberg in his capacity as
                             Liquidating Trustee of Orion Healthcorp, Inc., et al.
                             Appendix WR$SSHOOHH¶V Answering Brief

DOCS_LA:338476.2 65004/003
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 2 of 135 PageID #: 1762




                              TABLE OF CONTENTS

 Appx.                               Description                                        Page #s
             Transcript of hearing on Motion for Summary Judgment before 1580-1659
    1
             the Bankruptcy Court, January 21, 2021
             Transcript of Notice of Ruling on Motion for Summary Judgment 1660-1693
    2
             Ruling Hearing before the Bankruptcy Court, February 9, 2021
             Joint Statement Of Plaintiff And Defendant Of Uncontroverted 1694-1712
    3        Facts With Reference To Plaintiff's Motion For Summary
             Judgment Or In The Alternative Summary Adjudication

Respectfully submitted,

 Dated: June 21, 2021                PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/Jeffrey P. Nolan
                                     PACHULSKI STANG ZIEHL & JONES LLP
                                     Ilan D. Scharf, Esq.
                                     Jeffrey P. Nolan, Esq. (admitted SURKDFYLFH)
                                     PACHULSKI STANG ZIEHL & JONES LLP
                                     780 Third Avenue, 34th Floor
                                     New York, New York 10017
                                     Telephone: (212) 561-7700
                                     Facsimile:     (212) 561-7777

                                     Counsel for the Appellee/Plaintiff
                                     Howard M. Ehrenberg in his capacity as
                                     Liquidating Trustee of Orion Healthcorp, Inc., et al.




DOCS_LA:338476.2 65004/003                2
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 3 of 135 PageID #: 1763

                                                                       Page 1

      1      UNITED STATES BANKRUPTCY COURT

      2      EASTERN DISTRICT OF NEW YORK

      3      Case No. 18-71748

      4      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

      5      In the Matter of:

      6      ORION HEALTHCORP, INC.,

      7                   Debtor.

      8      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

      9      Adv. Case No. 20-08042-ast

     10      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     11      HOWARD M. EHRENBERG IN HIS CAPACITY AS LIQUIDATING TRUSTEE

     12      OF ORION HEALTHCORP, INC.,

     13                        Plaintiff,

     14                   v.

     15      HOWARD M. SCHOOR,

     16                        Defendants.

     17      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     18      Adv. Case No. 20-08038-ast

     19      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     20      EHRENBERG,

     21                        Plaintiff,

     22                   v.

     23      EVICORE,

     24                        Defendant.

     25      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

                                    Veritext Legal Solutions                    1580
          212-267-6868                www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 4 of 135 PageID #: 1764

                                                                       Page 2

      1      Adv. Case No. 20-08049-ast

      2      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

      3      EHRENBERG,

      4                        Plaintiff,

      5                   v.

      6      WALIA, et al.,

      7                        Defendant.

      8      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

      9      Adv. Case No. 20-08051-ast

     10      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     11      EHRENBERG,

     12                        Plaintiff,

     13                   v.

     14      SARTISON, et al.,

     15                        Defendant.

     16      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     17      Adv. Case No. 20-08052-ast

     18      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     19      EHRENBERG,

     20                        Plaintiff,

     21                   v.

     22      ABRUZZI INVESTMENTS, et al.,

     23                        Defendant.

     24      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     25

                                    Veritext Legal Solutions                    1581
          212-267-6868                www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 5 of 135 PageID #: 1765

                                                                      Page 3

      1                            United States Bankruptcy Court

      2                            290 Federal Plaza

      3                            Central Islip, New York 11722

      4

      5                            January 21, 2021

      6                            10:01 AM

      7

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21       B E F O R E :

    22       HON ALAN S. TRUST

    23       U.S. BANKRUPTCY JUDGE

    24

    25       ECRO:       UNKNOWN

                                    Veritext Legal Solutions                    1582
          212-267-6868                www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 6 of 135 PageID #: 1766

                                                                       Page 4

      1      HEARING re 42 Motion for Summary Judgment Filed by Plaintiff

      2      Howard M. Ehrenberg

      3

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25      Transcribed by:   Sonya Ledanski Hyde

                                    Veritext Legal Solutions                    1583
          212-267-6868                www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 7 of 135 PageID #: 1767

                                                                      Page 5

      1      A P P E A R A N C E S :

      2

      3      PACHULSKI STANG ZIEHL & JONES LLP

      4             Attorneys for the Trustee, Howard M. Ehrenberg

      5             780 Third Avenue, 34th Floor

      6             New York, NY 10017

      7

      8      BY:    JEFFREY NOLAN (TELEPHONICALLY)

      9             ILAN SCHARF (TELEPHONICALLY)

    10

    11       PARLATORE LAW GROUP LLP

    12              Attorneys for 2 River Terrace

    13              One World Trade Center, Suite 8500

    14              New York, New York 10007

    15

    16       BY:    MARYANN HADDEN (TELEPHONICALLY)

    17

    18       GIORDANO HALLERAN & CIESLA

    19              Attorneys for Howard Schoor

    20              125 Half Mile Road, PO Box 190

    21              Middletown, NJ 07748

    22

    23       BY:    DONALD CAMPBELL (TELEPHONICALLY)

    24

    25

                                    Veritext Legal Solutions                    1584
          212-267-6868                www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 8 of 135 PageID #: 1768

                                                                       Page 6

      1      ROSENBERG & PITTINSKY, LLP

      2            Attorneys for Board of Managers of Riverhouse Condo

      3            232 Madison Avenue, Suite 906

      4            New York, New York 10016

      5

      6      BY:   LAWRENCE PITTINSKY (TELEPHONICALLY)

      7

      8      ROSEN & ASSOCIATES P.C.

      9            Attorneys for Arvind Walia

     10            747 Third Avenue

     11            New York, NY 10017-2803

     12

     13      BY:   SANFORD ROSEN (TELEPHONICALLY)

     14            PARIS GYPARAKIS (TELEPHONICALLY)

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

                                    Veritext Legal Solutions                    1585
          212-267-6868                www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 9 of 135 PageID #: 1769

                                                                               Page 7

      1                                P R O C E E D I N G S

      2                   CLERK:   Good morning.       I am Yvette Mills,

      3      Courtroom Deputy for Chief Judge Alan S. Trust presiding.

      4      These hearings are being recorded.             Please speak clearly.

      5                   I just want everyone starting with the Debtors'

      6      attorney to just give your appearance and who you represent.

      7                   MR. NOLAN:     Good morning.       Jeff Nolan from

      8      Pachulski Stang & Ziehl, along with Ilan Scharf,

      9      representing the Trustee, Howard Ehrenberg.

     10                   CLERK:   Donald Campbell?

     11                   MR. CAMPBELL:     Yes.     Donald Campbell on behalf of

     12      Howard Schoor, S-C-H-O-O-R.

     13                   CLERK:   Could I have Joseph Orbach?

     14                   MR. ORBACH:     Joseph Orbach.        I'm just on a listen

     15      only.     I represent Howard Ehrenberg, but not in any of the

     16      adversaries proceeding today.

     17                   CLERK:   No problem.       Lauren Pittinsky.     Maryann

     18      Hadden.

     19                   MS. HADDEN:     Maryann Hadden from Parlatore Law

     20      Group, LLP, on behalf of 2 River Terrace.

     21                   MR. PITTINSKY:      Lawrence Pittinsky, Rosenberg &

     22      Pittinsky, on behalf of the Board of Managers of River House

     23      Condominium.

     24                   CLERK:   Sanford Rosen.

     25                   MR. ROSEN:     Good morning.       Sanford Rosen, Rosen &

                                         Veritext Legal Solutions                      1586
          212-267-6868                     www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 10 of 135 PageID #: 1770

                                                                              Page 8

      1      Associates PC, on behalf of Arvind Walia.

      2                  CLERK:   And can I have the person whose phone

      3      number is 917-809-0346?

      4                  MR. GYPARAKIS:     Good morning.         Paris Gyparakis,

      5      Rosen & Associates, counsel to Arvind Walia.

      6                  CLERK:   What was your name?

      7                  MR. GYPARAKIS:     Paris Gyparakis, G-Y-P-A-R-A-K-I-

      8      S.

      9                  CLERK:   What was the first name?

     10                  MR. GYPARAKIS:     Paris, like the city, P-A-R-I-S.

     11                  CLERK:   And the last name?

     12                  MR. GYPARAKIS:     G-Y-P-A-R-A-K-I-S.

     13                  CLERK:   Okay, thank you.        I believe we have all

     14      the parties, Judge.      Case No -- well, it's adversary

     15      starting with 20-8042, Ehrenberg v. Howard Schoor.

     16                  MR. CAMPBELL:    Schoor.

     17                  THE COURT:    Take appearances, please.

     18                  MR. NOLAN:    Yes, Good morning, Your Honor.          Jeff

     19      Nolan appearing on behalf of the Plaintiff, Howard Ehrenberg

     20      in his capacity as a liquidating trustee.

     21                  MR. CAMPBELL:    Good morning, Your Honor.          Don

     22      Campbell from the Law Firm of Giordano Halleran & Ciesla on

     23      behalf of Defendant, Howard Schoor.

     24                  THE COURT:    All right.      As Ms. Mills did, I'm just

     25      going to ask if everyone else will mute their line.              If

                                       Veritext Legal Solutions                       1587
          212-267-6868                   www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 11 of 135 PageID #: 1771

                                                                              Page 9

      1      you're not involved in this hearing, please mute your line.

      2                  All right, Mr. Nolan.

      3                  MR. NOLAN:   Yes, Your Honor.           As the Court may

      4      recall, this is an adversary.        It's about $160,000 at issue,

      5      it's a fraudulent conveyance case under the Bankruptcy Code,

      6      as well as under the New York Debt and Creditor Law.

      7                  We have a case management and discovery plan in

      8      place; fact discovery was to be closed as of yesterday, and

      9      expert designations are at the end of the month, and we have

     10      gone forward with the depositions of the plaintiff.

     11                  As you may recall, the plaintiff also requested

     12      that the Court allow the plaintiff to file a summary

     13      judgment motion.    We submitted a letter to the Court

     14      approximately a month ago, and the Court directed that

     15      counsel meet and confer and submit a joint statement of

     16      uncontroverted facts, which the parties have done and have

     17      submitted a joint statement of uncontroverted facts and it

     18      should be before the Court.

     19                  I'll allow -- I know -- I got an email this

     20      morning saying that the defendant wanted to address some

     21      additional time.    I'll leave that to my colleague and

     22      opposing counsel for the defendant.

     23                  THE COURT:   Let me ask, Mr. Nolan, before you toss

     24      the baton so to speak.     The letter that was submitted and

     25      requested a pre-motion conference references New York DCL

                                      Veritext Legal Solutions                        1588
          212-267-6868                  www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 12 of 135 PageID #: 1772

                                                                            Page 10

      1      276.   Is it the plaintiffs' contemplation that if you move

      2      forward with summary judgment, it would solely be on an

      3      actual intent of fraudulent transfer claim?

      4                   MR. NOLAN:   No, Your Honor.        We would also be

      5      under 273 of the New York Debtor and Creditor Law, so it

      6      would be a fraudulent, intentionally fraudulent transfer as

      7      well as a constructively fraudulent transfer, as well as the

      8      Bankruptcy Code within the 548.

      9                   THE COURT:   All right.      And so, I know you said

     10      your designations under the scheduling agreement for experts

     11      are later this week or later this -- well, later this week,

     12      next week.     Is it the intention of the plaintiff to submit

     13      an expert opinion on solvency or insolvency on the relevant

     14      dates of the transfers as part of the summary judgment

     15      motion?

     16                   MR. NOLAN:   Well, I was hoping that the Court

     17      could -- okay, the immediate answer is, Your Honor, we would

     18      be filing a motion for summary judgment.             I think at this

     19      point, since we're so close to the expert designation date,

     20      that it would make sense to allow the expert report to be

     21      exchanged and to allow just one, you know, bite at the apple

     22      on summary judgment, which would incorporate all the

     23      theories of liability under the Complaint.

     24                   THE COURT:   All right.      All right, thank you.        Mr.

     25      Campbell.

                                       Veritext Legal Solutions                      1589
          212-267-6868                   www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 13 of 135 PageID #: 1773

                                                                           Page 11

      1                   MR. CAMPBELL:   Yes, Your Honor, good morning.

      2      Donald Campbell.

      3                   Mr. Nolan is correct.      We have issued a subpoena

      4      to Merrill Lynch Bank of America.          We received a phone call

      5      yesterday from Bank of America requesting additional time to

      6      respond to provide documents.         We just sent a letter to Mr.

      7      Nolan this morning asking if he would consent to a two-week

      8      extension of discovery solely to provide Bank of America

      9      additional time to provide those documents.

     10                   Those documents are a request for the transfers of

     11      the funds that were loaned by Mr. Schoor and directed to a

     12      Merrill Lynch account, and it's our hope that we're looking

     13      for information with regards to the connection, if any,

     14      between the debtor entities and this Merrill Lynch account,

     15      so we'd ask for that short request.

     16                   And Mr. Nolan hasn't had an opportunity to consent

     17      or not, but we'd ask for that short extension, Your Honor.

     18                   THE COURT:   All right.      In terms of the

     19      designations of experts which are coming up, is it the

     20      defendants' intention to retain an expert on solvency?

     21                   MR. CAMPBELL:   Yes, Your Honor.        We have not seen

     22      the plaintiffs' expert report yet, but obviously, we'd look

     23      to evaluate that and retain an expert to review and analyze

     24      the trustee's report on insolvency at the time of the

     25      transfers.

                                       Veritext Legal Solutions                     1590
          212-267-6868                   www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 14 of 135 PageID #: 1774

                                                                          Page 12

      1                    THE COURT:   All right, thank you.      Mr. Nolan, let

      2      me go back to you then.       If I'm going to have competing

      3      expert opinions on solvency at the relevant dates of the

      4      transfers, wouldn't it be less expensive and potentially no

      5      more time consuming to simply try the case rather than go

      6      through a potentially expensive summary judgment process?

      7                    I've looked at the stipulated facts.       It appears

      8      to the Court that the parties have obviously attempted to

      9      limit the issues that would need to be tried at the time of

     10      trial.      But unless there's an agreement on solvency or

     11      insolvency of the transferor entity on the date of the

     12      transfers, don't I end up trying the case on solvency

     13      anyway?

     14                    MR. NOLAN:   Well, Your Honor, the -- if it's an

     15      intentionally fraudulent transfer, solvency is not an area

     16      of inquiry.      And what I think the facts that we stipulated

     17      to show is that there is a promissory note between Mr.

     18      Schoor, who was the neighbor of Mr. Parmar, and it says it's

     19      a personal loan.

     20                    And in discovery, we asked for any documents

     21      surrounding the loan, and everything that the plaintiff

     22      received back, including the testimony of the defendant, is

     23      that this was a personal loan made not for business purposes

     24      and which Mr. Schoor continually over a period of five years

     25      asked Mr. Parmar to honor his word as a friend, as a loan

                                        Veritext Legal Solutions                   1591
          212-267-6868                    www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 15 of 135 PageID #: 1775

                                                                       Page 13

      1      that was made in friendship.

      2                  And I think based on the fact that there's no

      3      documents tying the loan that was given, and the fact that

      4      it's undisputed that the money that was paid back was paid

      5      back with the debtors' funds, that defendant can't simply

      6      just rely on oral testimony from Mr. Schoor that says, well,

      7      he told me that somewhere along the line, he was going to

      8      use this for his business.

      9                  I think the case law in New York demands that

     10      there be at least some documentation, (a) showing that it's

     11      a valid antecedent debt and that it's an antecedent debt of

     12      the debtor.

     13                  And then the most compelling of all, Your Honor,

     14      on the fraudulent -- on intentional fraudulent conveyance

     15      is, as the Court knows, under both the New York Debt

     16      Creditor Law and the Bankruptcy Code, it's the intent of the

     17      transferor that's at issue, which is Mr. Parmar.

     18                  And the plaintiff has undisputed evidence that

     19      after this personal loan was given between Mr. Parmar and

     20      Mr. Schoor and after the debtor paid back the debt with the

     21      debtors' monies, Mr. Parmar and Mr. Chivukula, the CFO, went

     22      back and created a fake consulting agreement, a consulting

     23      agreement that I gave to Mr. Schoor at his deposition, and

     24      he said "I didn't sign it, I've never been a consultant to

     25      the debtor, I've never given any consulting services to any

                                     Veritext Legal Solutions                   1592
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 16 of 135 PageID #: 1776

                                                                       Page 14

      1      of Mr. Parmar's companies".        And that's just per se evidence

      2      of a fraudulent conveyance.

      3                   It was coded in the debtors' books and records as

      4      professional fees, and Mr. Chivukula in an email to Mr.

      5      Parmar even says, "Hey, we have to come up with some reason

      6      for why we paid this loan back."

      7                   THE COURT:   Mr. Nolan, you're now circling back to

      8      my initial question to you, which was the trustee's

      9      intending to move forward for summary judgment just on the

     10      DCL 276 actual intent claim or more, because I understand

     11      the narrow strike argument that you're making on the motion

     12      that's not in front of me yet, it's actual intent 276 when

     13      we're done here.

     14                   MR. NOLAN:   Sure.

     15                   THE COURT:   And if they're asking to do is move

     16      for summary judgment on that one claim, I understand that;

     17      that's narrow -- you might win, you might not.        But to

     18      broaden it out to include reasonably equivalent or lack of

     19      reasonably equivalent value under constructive fraud claims;

     20      that's a beast of a different nature.

     21                   So now I'm back to the first question I asked you,

     22      which is, does the trustee want to file a summary judgment

     23      motion while it's full summary judgment, it's only on the

     24      276 issue.

     25                   MR. NOLAN:   Your Honor, thank you for the

                                       Veritext Legal Solutions                    1593
          212-267-6868                   www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 17 of 135 PageID #: 1777

                                                                            Page 15

      1      clarification.    I think that's correct.           I think then we

      2      could limit the single issue in front of the Court to be the

      3      New York Debt and Creditor Law 276 cause of action.

      4                  THE COURT:   All right.      Mr. Campbell, you said

      5      that you're waiting on some documents from Merrill Bank of

      6      America, and I'll just treat those as documents that you

      7      would want for response to a summary judgment -- to respond

      8      to a summary judgment motion on the 276 actual intent claim.

      9                  Is there any other discovery that's owed or

     10      outstanding that might relate to the actual intent claim?

     11                  MR. CAMPBELL:    At this time, Your Honor, I don't

     12      believe so.    Of course, I haven't seen the Merrill Lynch

     13      documents and it's possible that that could lead to

     14      additional requests, but I think it's unlikely; however, I

     15      don't -- I would be speculating if I know.

     16                  But based on Bank of America's voicemail message

     17      they left me, it sounds like it may be voluminous, but I

     18      just don't know, so I hope that's a sufficient answer, Your

     19      Honor.

     20                  THE COURT:   Okay, fair enough.          So then let's

     21      proceed on this basis.      Relevant to this adversary

     22      proceeding and some of the others that we're going to talk

     23      about this morning, the Court is satisfied a trial date in

     24      early June for some of these adversary proceedings or

     25      potentially others that are not in front of me today.

                                      Veritext Legal Solutions                       1594
          212-267-6868                  www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 18 of 135 PageID #: 1778

                                                                             Page 16

      1                  It would seem that given the good work that you

      2      all have done on the stipulated facts, there's probably not

      3      much more that would be necessary for the plaintiffs'

      4      summary judgment motion and then obviously any response from

      5      the defendant.       I don't know at this point that I need a

      6      reply because in a reply, I'm not going to consider any

      7      evidence that wasn't submitted either through the

      8      stipulation or the ultimate motion.

      9                  So I can set a schedule for you all that tracks

     10      you toward a June 7 trial week setting, but also potentially

     11      gets to resolution of the 276 issue before you all spend the

     12      big money on expert witness.            Now, you may be all ready to

     13      do that, you may want to revisit your timeline, but I would

     14      recommend that you all discuss whether or not you really

     15      want to now spend the money on the timeline you're on for

     16      experts if we're going to take a rifle shot on the 276.

     17                  Bu the Court has set aside -- Miss Mills, what is

     18      the date in March that we're now using for Orion?

     19                  CLERK:     I believe it's March --

     20                  THE COURT:        Is it March 16th?

     21                  CLERK:     Yes.

     22                  THE COURT:        March 16th?

     23                  CLERK:     Yeah, March 16th at 10:00.

     24                  THE COURT:        All right.      So what we can do is this

     25      is since you all are obviously working cooperatively

                                           Veritext Legal Solutions                   1595
          212-267-6868                       www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 19 of 135 PageID #: 1779

                                                                         Page 17

      1      together, is for you all to come up with a submission

      2      schedule that would have the summary judgment argued on

      3      March 16th at 10:00 a.m.

      4                  My admonition to you all is I'm happy for you all

      5      to agree to dates and deadlines that work for you

      6      respectively, but I want to make sure that everything the

      7      Court's being asked to look at is last submitted by March

      8      9th, so that we have a week ahead of time.

      9                  So that should give the plaintiff time to go ahead

     10      and get the summary judgment record ready, let the defendant

     11      file the response in advance of March 9th.          And again, I

     12      don't know that I'm going to need a reply brief on these

     13      issues, but if one of you believes it's critical to have it,

     14      then just make sure that it's filed by no later than March

     15      9th.

     16                  And again, recognizing that if summary judgment

     17      were denied, you would be tilting toward a June 7 trial,

     18      just recalibrate how you want to handle the expert deadlines

     19      in the event -- this is capital I, capital F -- if the case

     20      is resolved at summary judgment.         Fair enough?

     21                  MR. NOLAN:   Understood, Your Honor.

     22                  MR. CAMPBELL:   Yes, Your Honor.

     23                  THE COURT:   So then what I'll have you do is just

     24      go ahead after -- go ahead and confer offline, and then just

     25      submit a letter outlining the dates by which plaintiff shall

                                      Veritext Legal Solutions                    1596
          212-267-6868                  www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 20 of 135 PageID #: 1780

                                                                        Page 18

      1      file, defendant shall respond.        I'll also order that once

      2      it's submitted, but you know the outside date I'm looking at

      3      is March 9th with an argument March 16th at 10:00 a.m.

      4                  For today's purposes, I'm going to adjourn the

      5      pretrial conference over to the March 16 at 10:00 a.m.; that

      6      gets it on that calendar.      When the plaintiff files their

      7      summary judgment motions, just want to make sure that you

      8      then give notice of hearing for it for March 16th at 10:00

      9      a.m.

     10                  As far as the additional time to get the documents

     11      from Merrill and Bank of America, I'll take Mr. Nolan not

     12      saying not to that as assent to that extension, so that will

     13      be fine, Mr. Campbell.

     14                  MR. CAMPBELL:   Thank you, Your Honor.

     15                  THE COURT:   All right.      And also, to the extent

     16      that you all modify the scheduling order that was previously

     17      submitted to account for our discussion this morning about

     18      summary judgment and expert witnesses, just reflect that in

     19      the same letter to the Court to be so ordered.

     20                  We'll then issue the trial scheduling order that

     21      will include these dates and deadlines in it so that you're

     22      on trial track for June 7th in the event that summary

     23      judgment were denied as a result of the March 16 hearing.

     24                  All right.   Anything else we need to discuss then

     25      this morning on 20-08042, other than the Court saying

                                      Veritext Legal Solutions                   1597
          212-267-6868                  www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 21 of 135 PageID #: 1781

                                                                         Page 19

      1      obviously feel free to settle between now and then and take

      2      it out of my hands?

      3                  MR. CAMPBELL:    For defendant, nothing further,

      4      Your Honor.

      5                  MR. NOLAN:    One question from the plaintiff.         Your

      6      Honor, how is it in New York?         Are you doing trials via Zoom

      7      or is everything shut down?

      8                  THE COURT:    So as of right now, the March 16 will

      9      definitely be via WebEx, and we'll issue an order setting

     10      that WebEx protocol.      June 7, I don't know yet whether we'll

     11      be live or Memorex, I guess is the old line, but whether

     12      we'll be live or via WebEx or some combination; details to

     13      follow on that.      But at the current time, I have been and

     14      will continue to try cases via WebEx even while we're

     15      operating under our emergency code of procedures.

     16                  MR. NOLAN:    Okay.    Thank you, Your Honor.

     17                  THE COURT:    All right, very well.      Thank you,

     18      both.

     19                  MR. CAMPBELL:    All right, thank you.      Have a great

     20      day.

     21                  CLERK:    Case Number 20-8049.

     22                  MR. NOLAN:    Jeff Nolan appearing on behalf of the

     23      Plaintiff, Howard Ehrenberg.

     24                  MR. ROSEN:    Good morning, Your Honor.      Sanford

     25      Rosen, Rosen and Associates, PC.          And I'm appearing on

                                       Veritext Legal Solutions                      1598
          212-267-6868                   www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 22 of 135 PageID #: 1782

                                                                            Page 20

      1      behalf of the Defendant.

      2                  THE COURT:   All right.      Very well.

      3                  MR. NOLAN:   Your Honor?

      4                  THE COURT:   Mr. Nolan, on status, please go ahead.

      5                  MR. NOLAN:   Yeah.    Your Honor, so we had submitted

      6      at the prior pretrial conference, Counsel and I had at least

      7      uploaded a case management and discovery plan.             It has not

      8      been executed by the Court.       In the interim, since the last

      9      scheduling conference, Counsel for the Defendants and I have

     10      met and conferred and we went through some of the issues in

     11      the case.

     12                  This is a $6-million fraudulent conveyance action.

     13      And there's an issue with some of the transfers.             And

     14      Defendants had indicated they had received some of the

     15      transfers, and they had not received others.             The Trustee

     16      has subsequently gone back and looked at some of the

     17      underlying transfers that are at issue.             And I believe, Your

     18      Honor, what we are going to do is either amend the complaint

     19      to add more detail for the Defendant as to some of the

     20      multi-million dollar transfers or, you know, provide that

     21      information with specificity.

     22                  And once we do that, I think the parties at least

     23      are working amicably enough that we can submit a case

     24      management and discovery plan to the Court that'll track

     25      this in a similar fashion to some of the other adversaries.

                                      Veritext Legal Solutions                         1599
          212-267-6868                  www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 23 of 135 PageID #: 1783

                                                                           Page 21

      1                    THE COURT:   All right.      Mr. Rosen?

      2                    MR. ROSEN:   No, that's accurate, Your Honor.

      3                    THE COURT:   All right.      In terms of the dates and

      4      deadlines, I know that you all had from a prior conference

      5      talked about discovery ending yesterday and experts by early

      6      April.      Are you talking about other dates, different dates,

      7      at this point?

      8                    MR. NOLAN:   Yes, Your Honor.

      9                    THE COURT:   Okay.

     10                    MR. NOLAN:   We would submit a discovery plan that

     11      would probably have, you know, a two-week lag to go ahead.

     12      I mean we've done Rule 26 disclosures, but we've probably

     13      then set forth a fact discovery period which would be, you

     14      know, 90 to 120 days and then have the dates for experts

     15      similar to all the other case management and discovery plans

     16      that you've seen from our firm.

     17                    THE COURT:   All right.      So under current

     18      contemplation, I'm just trying to think when would be the

     19      most productive time to have you all back in.           If you're

     20      talking about discovery -- fact discovery cutting off late

     21      April, perhaps May, and then experts to follow on, it may

     22      make more sense to simply bring you in for your next

     23      pretrial conference in May when we're setting up pretrial

     24      conferences for Orion.       I don't know that it's going to be

     25      productive to have you all back in before then.           Do you have

                                        Veritext Legal Solutions                    1600
          212-267-6868                    www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 24 of 135 PageID #: 1784

                                                                               Page 22

      1      a sense of that, Mr. Nolan?

      2                  MR. NOLAN:     Yes, Your Honor.           I think we'll have

      3      the pleadings at issue in the next 30 days.                So we could

      4      either -- a couple of different scenarios.                We could either

      5      be back in front of the Court on March 16th, and the Court

      6      could enter a case management and discovery plan based on

      7      what the Court felt was appropriate where the parties were.

      8      Or I think we could simply stipulate to the case management

      9      and discovery plan and submit it to the Court for review and

     10      approval without, you know, having to clog the courtroom and

     11      see us again.

     12                  THE COURT:     All right.      The second sounds like it

     13      may be more cost effective and efficient.                Mr. Rosen, do you

     14      have a view on that?

     15                  MR. ROSEN:     I agree with you, Your Honor.

     16                  THE COURT:     All right.      So then let's do this,

     17      we'll set -- let you do it by amended complaint or a

     18      supplemental complaint.       You all are working cooperatively

     19      together.    I'll leave it to you all to work that out.              What

     20      we'll do is we'll adjourn today's pretrial conference to May

     21      18th at 2 o'clock.       May 18th at 2 o'clock, anticipating that

     22      well before then the Court will have entered a trial

     23      scheduling order that would include the dates that the

     24      parties have worked out for close of discovery and other

     25      issues which you may stipulate to.

                                        Veritext Legal Solutions                        1601
          212-267-6868                    www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 25 of 135 PageID #: 1785

                                                                            Page 23

      1                  Obviously, if something comes up where you need us

      2      before May, you know where we are.          But in terms of a

      3      pretrial conference on keeping the case tracking toward a

      4      trial, I think May 18th will work fine.             And then once we

      5      get the amended proposed scheduling order in, then we'll

      6      issue that order and then we'll find you all a trial date

      7      consistent with the deadlines -- the dates and deadlines

      8      that you all are currently discussing.

      9                  But for today's purposes, Mr. Nolan, will you

     10      docket notice of adjournment of the pretrial conference to

     11      May 18 at 2 o'clock?     And then we'll look for the submission

     12      of the amended proposed scheduling order.

     13                  MR. NOLAN:   Thank you, Your Honor.

     14                  MR. ROSEN:   Thank you, Your Honor.

     15                  CLERK:   Case Number 20-8052.

     16                  MR. NOLAN:   Jeff Nolan appearing on behalf of the

     17      Plaintiff, Howard Ehrenberg in his capacity as Liquidating

     18      Trustee.

     19                  THE COURT:   Do we have Defendant's counsel?

     20                  MR. NOLAN:   I did not hear him sign on.          It's

     21      Anthony Giuliani.

     22                  THE COURT:   Ms. Mills, do we have him on?

     23                  CLERK:   Let me see if someone just came on.             I

     24      don't have him on, Judge.

     25                  THE COURT:   Okay.    All right.

                                      Veritext Legal Solutions                       1602
          212-267-6868                  www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 26 of 135 PageID #: 1786

                                                                              Page 24

      1                   CLERK:   I don't know --

      2                   THE COURT:   Mr. Nolan?

      3                   MR. NOLAN:   Yes, Your Honor.           So, Your Honor, we

      4      have a case management and discovery plan in place in this

      5      adversary.     Fact discovery is to be completed no later than

      6      March 15th.     There's been no depositions yet, but there has

      7      been written discovery exchanged.          And we're just moving

      8      along in that capacity.      There's been a number of subpoenas

      9      issued.     So, you know, nothing eventful to report to the

     10      Court.

     11                   THE COURT:   All right.      And we do have a proposed

     12      discovery control plan.      I don't see that the June 7 date

     13      that the Court had discussed earlier would likely work for

     14      the trial on this one since expert discovery would not be

     15      completed until the end of May.         I don't think that gives

     16      you all enough time.

     17                   MR. NOLAN:   Yeah.    In this one, Your Honor -- I'm

     18      sorry, I didn't fill you in on the big picture.               This is a

     19      fraudulent conveyance cause of action for about $250,000.

     20      It's a little more complicated than some of the other

     21      matters.     So I would agree with the Court there could be

     22      issues, since I've issued approximately six subpoenas to

     23      different entities, that could raise an issue, a factual

     24      issue trying to get everything in the door before the close

     25      of fact discovery.

                                       Veritext Legal Solutions                        1603
          212-267-6868                   www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 27 of 135 PageID #: 1787

                                                                              Page 25

      1                   So Plaintiff certainly is -- it's acceptable to

      2      the Plaintiff to have this on a little later of a trajectory

      3      than the Schoor matter.

      4                   THE COURT:   All right.      Would it make sense,

      5      again, in terms of cost and efficiency, to bring this one

      6      back in on May 18th?      It'll be pretty close to the end of --

      7      at least the contemplated end of expert discovery, we'll

      8      issue you a scheduling order that includes a trial date that

      9      incorporates the dates and deadlines that you all have

     10      agreed to.     That trial date will not be June or earlier.

     11                   I don't know that there's a reason to bring you

     12      all back in before the May 18.

     13                   MR. NOLAN:   Yes, Your Honor.           I think that's

     14      acceptable.     I mean depending upon what is, you know,

     15      determined through fact discovery, this might be a similar

     16      case as Schoor that might have an intentional fraudulent

     17      theory.     And I mean we could all visit that in May 18th

     18      after fact discovery is cut.

     19                   THE COURT:   All right.      Fair enough.       All right.

     20      So then for today's purposes, Mr. Nolan, if you'll docket

     21      notice of adjournment to May 18 at 2 o'clock, let Mr.

     22      Giuliani know we missed him.        And in the event that there's

     23      a need for a pre-hearing, a pre-motion conference if the

     24      Plaintiff does tilt towards summary judgment on this one,

     25      unless there's a reason or need to have that sooner, then

                                       Veritext Legal Solutions                           1604
          212-267-6868                   www.veritext.com                          516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 28 of 135 PageID #: 1788

                                                                          Page 26

      1      you could also use the May 18 at 2 o'clock for that unless

      2      there's a need to have it sooner.

      3                   MR. NOLAN:    Thank you, Your Honor.

      4                   CLERK:   Case Number 20-8051.

      5                   MR. NOLAN:    Jeff Nolan appearing on behalf of the

      6      Plaintiff, Howard Ehrenberg.

      7                   MS. HADDEN:    And Maryann Hadden appearing on

      8      behalf of Defendant 2 River Terrace Apartment 12-J, LLC.

      9                   MR. PITTINSKY:     Larry Pittinsky, Rosenberg &

     10      Pittinsky, appearing on Riverhouse -- Board of Managers of

     11      Riverhouse Condominium.

     12                   THE COURT:    All right.      The Court had notified the

     13      parties we were going to use this morning as argument on

     14      summary judgment.      Let me ask before we launch into that,

     15      has there been any change on the status on the ground with

     16      respect to the sale of the unit or, in the bigger picture,

     17      settlement issues?

     18                   MR. PITTINSKY:     Your Honor, Mr. Pittinsky speaking

     19      on the sale.     I don't know if you want that to go first.

     20      The sale's scheduled for the 29th of this month and

     21      dependent upon what Your Honor does vis-à-vis the

     22      Plaintiff's motion, whether the sale will proceed or not on

     23      that date.     But it was adjourned.        If Your Honor remembers

     24      from the last court appearance, I made a representation to

     25      speak to the Board and to work cooperatively with all

                                        Veritext Legal Solutions                   1605
          212-267-6868                    www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 29 of 135 PageID #: 1789

                                                                               Page 27

      1      parties.    And we did adjourn the sale.              The new date is

      2      January 29th.

      3                  MS. HADDEN:     And, also, Your Honor, on that, same

      4      issue as to the sale.       I was asked by my client --

      5                  THE COURT:     Please state your name again, please.

      6                  MS. HADDEN:     Oh, I apologize, Your Honor.

      7                  THE COURT:     Just state your name again.           That's

      8      okay.

      9                  MS. HADDEN:     Maryann Hadden.           I was asked by my

     10      client to file a proceeding in state court to attempt to

     11      stop the sale, obviously not knowing how things will resolve

     12      in front of Your Honor today in regards to the summary

     13      judgment motion.     So an order to show cause and a complaint

     14      were both filed in state court yesterday.                I do not have an

     15      index number yet, which is the only reason why I have not

     16      yet served them on Mr. Pittinsky.

     17                  But, Mr. Pittinsky, I will -- I'll actually email

     18      you a copy before I get the index number just so that you

     19      have the paperwork in advance.

     20                  MR. PITTINSKY:      I appreciate that courtesy, but --

     21      and I'm not going to debate this before Judge Turner.                   But

     22      under the rules, if you're seeking a stay, you are required

     23      to serve me with those papers prior to filing under the

     24      local court rules.       So you have not done that.

     25                  MS. HADDEN:     I have not even received an index

                                        Veritext Legal Solutions                        1606
          212-267-6868                    www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 30 of 135 PageID #: 1790

                                                                        Page 28

      1      number, so I will -- we'll obviously not debate this at this

      2      point, but I'll speak with you on -- if it's acceptable to

      3      you, I'll give you a call once we're off the record here and

      4      we can have a conversation later.

      5                  MR. PITTINSKY:     That's fine.

      6                  MS. HADDEN:    Okay, thank you.

      7                  THE COURT:     Let me, and I appreciate --

      8                  MS. HADDEN:    Thank you.

      9                  THE COURT:    -- I appreciate you all taking that

     10      dispute over there -- well, that narrow issue over there.

     11      But in terms of a bigger-picture issue, obviously, if there

     12      have been settlement discussions, I don't want to know who

     13      asked for what and who offered what, that's not my province.

     14      But have the parties discussed a protocol to monetize --

     15      that's the big-dollar word they use in the Southern District

     16      of New York and other courts -- monetizing the unit,

     17      basically selling the unit off, paying off the -- kind of

     18      the liens that are putting the time trigger on their sale

     19      and then simply duking it out over who gets the rest?

     20                  MR. NOLAN:    Jeff Nolan --

     21                  THE COURT:    I assume, Mr. Nolan, that the

     22      Trustee's long-term plan if he prevails on litigation is

     23      he's going to sell the unit, convert it to cash, and figure

     24      out what to do with the money.         So I'm wondering if you all

     25      have already had that discussion now to see if you can do

                                       Veritext Legal Solutions                  1607
          212-267-6868                   www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 31 of 135 PageID #: 1791

                                                                           Page 29

      1      that now while the litigation sorts itself out.

      2                  MR. NOLAN:    Well, Your Honor, I can state to the

      3      Court that I did have conversations with the Defendant to

      4      try to step around some of the difficulties with the lien

      5      that's against the unit and get it in a position that it

      6      could certainly go in that direction.            That is accurate,

      7      Your Honor, that the Trustee's perspective is that this is

      8      an asset of the estate that should be monetized.

      9                  The Trustee certainly can hold title under the

     10      trust agreement.    But the Trustee, as the Court would know,

     11      is not in the business of operating condominium units,

     12      residential condominium units.         And -- but we just have been

     13      unable to unearth this condominium unit and was hoping that

     14      the summary judgment motion might present a path to do that.

     15                  I think the Plaintiff is certainly in agreement

     16      with what the Court is stating that -- I don't know if

     17      Mr. -- if the Defendant believes that the real property is

     18      unique in such a way that they would share that it's a money

     19      dispute as opposed to something, you know, deeper.

     20                  THE COURT:    Ms. Hadden?

     21                  MS. HADDEN:    There's certainly at least some

     22      personal property involved in the apartment that the manager

     23      of my client has not had access to.           So in that sense, I

     24      can, you know, certainly represent that he at least would

     25      consider it to be an individual item of real property as

                                       Veritext Legal Solutions                     1608
          212-267-6868                   www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 32 of 135 PageID #: 1792

                                                                              Page 30

      1      opposed to a monetizable asset.

      2                    And Mr. Nolan's absolutely correct.           We did, you

      3      know, engage in some initial discussions about it.               I can't

      4      say that we're at the point or even close to the point where

      5      I would describe it as being something where we're in

      6      agreement on it, not to say that that agreement isn't

      7      possible in the future but we're certainly not there yet.

      8                    THE COURT:   All right.

      9                    MR. PITTINSKY:    So, Your Honor, from the

     10      Condominium's point of view, if the unit gets sold by the

     11      entity that's technically on the deed, we would have our

     12      rights.      But I don't see the Board waiting for that event to

     13      occur just in a vacuum, number one.

     14                    Number two, any claim by Ms. Hadden that there's

     15      been access denied or not permitted, it's just factually

     16      false.      We would never make a claim.        Actually, let me

     17      revisit that.      If there's personal property in the apartment

     18      and our judgment is not satisfied by virtue of the sale,

     19      then we might seek a restraint against anything that's in

     20      the apartment if it's owned by the LLC.               But that's getting

     21      ahead of myself in terms of the collection on the judgment.

     22                    THE COURT:   From what's been told to the Court

     23      thus far, if this unit were sold in an arms-length open

     24      transaction and it didn't bring enough to pay off the

     25      condominium lien, we'd be having a much less pleasant

                                        Veritext Legal Solutions                       1609
          212-267-6868                    www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 33 of 135 PageID #: 1793

                                                                           Page 31

      1      conversation than what we're having right now, so --

      2                   MS. HADDEN:    I think that's accurate, Your Honor.

      3                   MR. NOLAN:    Your Honor, Jeff Nolan for the

      4      Plaintiff.     I think it would be a fair assumption for the

      5      Court that if the Plaintiff did prevail and the conveyance

      6      was set aside, that the Trustee would move to immediately,

      7      in a regular sale that could maximize the value, liquidate

      8      the property.     And that would not necessarily mean that, you

      9      know, that the money realized couldn't be somehow, you know,

     10      utilized to, A, satisfy the Condominium Association and, B,

     11      before the Court's jurisdiction to do as it, you know,

     12      ultimately determines should be done.

     13                   I mean it would be an estate asset, and it would

     14      be subject to the bankruptcy court's oversight and approval

     15      just like any other bankruptcy court case.

     16                   THE COURT:    All right.      Well, I would encourage

     17      the parties to pick -- I will generously say pick up those

     18      conversations where they left off.            I'm sure, as you all

     19      know, that there are procedures specifically under Section

     20      363(f) of the Bankruptcy Code to have the sale of interest

     21      in which the estate -- property in which the estate claims

     22      an interest sold free and clear of lien, claims,

     23      encumbrances, have those liens attach to the proceeds, pay

     24      the condominium assessment and liens off, and then fight

     25      over who gets the -- what would appear at this point appear

                                        Veritext Legal Solutions                    1610
          212-267-6868                    www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 34 of 135 PageID #: 1794

                                                                                Page 32

      1      to be several million dollars of proceeds.

      2                  That's not before me today.           But, again, I would

      3      encourage the parties to pick those discussions up where

      4      they may have left off.

      5                  So let me turn then to, Mr. Nolan, if you want to

      6      then proceed on the summary judgment motion.

      7                  MR. NOLAN:     Yes, Your Honor.           Thank you.

      8                  Your Honor, we submitted a joint statement of

      9      fact, uncontroverted facts, with the cooperation of Counsel

     10      for the Defendant.       And, you know, we're here on a Trustee's

     11      motion for summary judgment, because in the Trustee's

     12      opinion, this is a textbook case of a fraudulent conveyance.

     13      The underlying facts are not in dispute.                There's no dispute

     14      that the transfer took place, that 5.6 million was taken out

     15      of the Debtor's bank accounts by the Debtor's CEO who

     16      controlled and operated a debtor entity in the healthcare

     17      sector, and he took the money out not to buy something

     18      related to the business of the Debtor but to buy a

     19      residential condo in Manhattan.

     20                  There's no dispute before the Court that the title

     21      to the real property was parked in an LLC which the CEO

     22      incorporated only days before and which he owns, controls,

     23      and says he solely manages.         There's also no dispute before

     24      this Court that the CEO instructed his identity be concealed

     25      with respect it purchasing and occupying the condominium

                                        Veritext Legal Solutions                         1611
          212-267-6868                    www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 35 of 135 PageID #: 1795

                                                                       Page 33

      1      unit.   There's no dispute that he thereafter moved into the

      2      unit solely for his own personal benefit, and he's been

      3      using the condominium unit solely under his own control and

      4      personal benefit, allowed others to use it for their

      5      personal benefit including his family members, his

      6      girlfriend, et cetera.

      7                  I think one thing that should give this Court some

      8      confidence that the CEO manipulated and controlled this

      9      debtor entity however he wanted to use it is that after he

     10      moved into the property, he used the Debtor's credit cards

     11      to pay for the upkeep for at least a year and a quarter that

     12      he occupied the unit.     It's not a disputed fact in the

     13      separate statement that about $67,000 was incurred on the

     14      Debtor's credit cards to pay for the taxes, the common costs

     15      associated with it.

     16                  There was nothing put forward in the opposition to

     17      justify why an executive with the Debtor could do such --

     18      take such actions.    That should give the Court another piece

     19      of evidence to indicate that the Debtor was manipulated by

     20      the CEO.

     21                  The motion sets forth, Your Honor, admissible

     22      evidence that the diversion of funds was, in fact, simply a

     23      cash-and-grab.    The opposition does not dispute that the

     24      transaction occurred.     They simply try to justify it here in

     25      2020 and the year 2021 that, hey, there's some documents

                                      Veritext Legal Solutions                  1612
          212-267-6868                  www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 36 of 135 PageID #: 1796

                                                                             Page 34

      1      that could be their contention would support the basis for a

      2      debt and the diversion of $5.6 million.

      3                  But the facts before the Court, Your Honor, it's

      4      not disputed that there's no book entries that, A,

      5      memorialize an antecedent debt and, B, there's no book

      6      entries -- nothing in the Debtor's books and records that

      7      evidence that the transfer of this real -- of the money and

      8      the transfer of the real property satisfied an antecedent

      9      debt.

     10                  So what the Court's left with is the estate which

     11      is depleted of $5.6 million and with no similar exchanging

     12      value given to the Debtor.      And that's the textbook

     13      definition of a fraudulent conveyance, has the estate been

     14      depleted without exchanging property of similar value to the

     15      Debtor to the prejudice of the Debtor's unsecured creditors.

     16                  Our papers, the Mellon Bank case, which says

     17      that's kind of the big picture that the Court looks at when

     18      they look at a fraudulent conveyance.           And if anything, Your

     19      Honor, the Plaintiff's contention is the opposition should

     20      give the Court some confidence that what the evidence the

     21      Plaintiff said occurred is in fact true.              We submitted --

     22                  THE COURT:   That's more -- Mr. Nolan, hang on,

     23      that's more on the actual intent side because I think you're

     24      now -- it sounds like you were now going into the

     25      constructive fraudulent transfer side.              And let me ask you

                                      Veritext Legal Solutions                        1613
          212-267-6868                  www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 37 of 135 PageID #: 1797

                                                                       Page 35

      1      on the constructive fraudulent transfer side, we do have a

      2      fairly extensive affidavit from Mr. Jones, but he's not

      3      presented as a solvency expert.

      4                  He's done a forensic analysis and is providing

      5      some contemporaneous and prior -- some contemporaneous, some

      6      subsequent documents.     But he does not -- possibly because

      7      he wasn't retained to do this, he's not actually expressed

      8      an opinion on solvency or insolvency on or before or after

      9      the dates of the transfers of the payments for the condo.

     10                  MR. NOLAN:   That's correct, Your Honor.    We did

     11      not submit a -- and we have not submitted a solvency report.

     12      The motion on the constructive fraud side of the analysis is

     13      basically that, number one, if the Debtor evidences to the

     14      Court or the Plaintiff evidences to the Court that there was

     15      no consideration for the transaction, then insolvency -- the

     16      Debtor's presumed to be insolvent, as well as if the --

     17      under 273(a), there's another theory that we set forth to

     18      the Court which that under 273(a), the analysis is good

     19      faith and fair consideration.

     20                  And if the Plaintiff shows to the Court it's a

     21      self-interested transaction, that's a transaction where the

     22      defendant is on both sides of the equation and which we have

     23      shown here, it's undisputed.       I mean the opposition, Your

     24      Honor, essentially tries to justify the transaction by

     25      saying Mr. Parmar, the CEO of the transferor, is simply

                                      Veritext Legal Solutions                  1614
          212-267-6868                  www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 38 of 135 PageID #: 1798

                                                                         Page 36

      1      paying himself what he was entitled to as the transferee.

      2                   Under New York Creditor Law 273-A, that's a self-

      3      interested transaction and it cannot -- it can never be made

      4      in good faith.     That's a bad-faith transaction in that the

      5      CEO is favoring himself over creditors of the estate.          And

      6      the transaction fails under 273-A regardless of the issue of

      7      solvency, irregardless.

      8                   THE COURT:   Well, what if Mr. Parmar were actually

      9      owed $6 million at the time of the condo purchase and paid

     10      himself $6 million directly?        Is that still on its face a

     11      fraudulent transfer?

     12                   MR. NOLAN:   Yes, it is.      Because the way -- first

     13      off, there's nothing in the books and records to indicate --

     14      I mean there's no W-2, there's no -- there's nothing in the

     15      books and records that memorializes that this is a

     16      compensation, that there was compensation paid to an

     17      executive.     I mean that would be in the Debtor's books and

     18      records as a liability.      It would be in the Debtor's books

     19      and records as an expense that could be set off against

     20      income.

     21                   I mean there would be any number of different

     22      places in the Debtor's books and records if Mr. Parmar had

     23      actually take that money as income that that would appear.

     24      But there's nothing in the books and records to say that.

     25      So --

                                       Veritext Legal Solutions                   1615
          212-267-6868                   www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 39 of 135 PageID #: 1799

                                                                         Page 37

      1                    THE COURT:   No, I understand that.     But it sounded

      2      as if you were arguing even if -- capital I, capital F --

      3      even if Mr. Parmar was owed $6 million, buying the condo as

      4      his form of compensation is on its face a fraudulent

      5      transfer, whether actual or constructive, because there's an

      6      absence of good faith.

      7                    MR. NOLAN:   Yes.   It's -- Your Honor, we would say

      8      that that's an accurate statement of the law that an insider

      9      payment is not in good faith regardless of whether it's paid

     10      on account of an antecedent debt -- and I would instruct the

     11      Court in my reply papers, I cited to the American Media v.

     12      Bainbridge decision.       And American Media, the president was

     13      -- of the debtor was a gentleman by the name of Ruderman.

     14      He paid himself to repay loans which he said that were

     15      valid.      And, in fact, in that case, you know, he submitted

     16      evidence that there was a debt that was owed to him and he

     17      took the money out to pay himself back.

     18                    And the court in that case said that the

     19      requirement of good faith is not fulfilled through

     20      preferential transfers of corporate funds to debtors -- to

     21      directors, officers, or shareholders of a corporation.          And

     22      so -- and I cited a number of other cases in New York that

     23      also stand for that proposition that that type of a

     24      transaction violates 273-A on its face.

     25                    There's some other -- there's another case, Your

                                        Veritext Legal Solutions                  1616
          212-267-6868                    www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 40 of 135 PageID #: 1800

                                                                           Page 38

      1      Honor, is the American -- let me just grab this.            It was the

      2      Atlantic Shipping Corp v. Chemical Bank decision, Your

      3      Honor, 818 F.2d 240 (2d Cir.1987).          And that case sets forth

      4      that New York -- it's well settled in New York that the

      5      general rule or the exception to the general rule that

      6      repayment of an antecedent debt does not constitute fair

      7      consideration when the recipient of the payment is a

      8      corporate insider, i.e., an officer, director, or major

      9      shareholder of the transferor corporation.

     10                  And that is admitted by the Defendant in the

     11      opposition, Your Honor, at paragraph 32.            In one paragraph,

     12      Mr. Parmar and the Defendant admit that this is a self-

     13      interested transaction solely to benefit one person who is

     14      the executive officer and director and majority shareholder

     15      of both the transferor and the transferee.

     16                  So the motion, at least, Your Honor, from our

     17      perspective under constructive fraud sets forth two paths

     18      that would allow the Court to find that this is a

     19      constructively fraudulent transfer even without addressing

     20      the issue of solvency.

     21                  In fact, we thought, Your Honor, in submitting the

     22      motion that even though we didn't have a            solvency opinion

     23      that we could rely on the tax records and the Debtor's books

     24      and records, Your Honor.      And I cited to a couple of cases

     25      at page 22 of my motion that sets forth if a debtor has a

                                      Veritext Legal Solutions                      1617
          212-267-6868                  www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 41 of 135 PageID #: 1801

                                                                       Page 39

      1      negative income for each year and is consecutively throwing

      2      up negative losses like the Debtor was doing in this

      3      case -- negative 12 million in 2015, negative 40 million for

      4      net income in 2016, negative 20 million in 2017 -- and their

      5      negative retained earnings were $133 million by the time

      6      they filed the petition in bankruptcy, that that is evidence

      7      of insolvency.    Negative net operating losses are evidence

      8      of insolvency under the Bankruptcy Code under the In re FHI

      9      decision.

     10                  And it at least pushed the burden over to the

     11      Defendants, Your Honor, to come forth with some credible

     12      admissible evidence that what the Trustee was setting forth

     13      that the Debtor was just racking up losses every year was

     14      not the case.    And nothing was put forth for an argument

     15      that was submitted by any admissible evidence, Your Honor,

     16      to give the Court some type of hesitation that the Debtor

     17      was actually solvent or had some ability to pay its debts.

     18                  In fact, the opposition admits a separate

     19      statement of fact, Your Honor, that there was a judgment

     20      issued against the Defendant -- or the Debtor in 2015 for

     21      about $200,000 and that debt was never paid by the Debtor.

     22      It was a judgment out of the Southern District of Texas, and

     23      it is outstanding as of today.

     24                  And there's a third path for finding a valid

     25      constructive fraud against the -- under New York Debtor

                                     Veritext Legal Solutions                   1618
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 42 of 135 PageID #: 1802

                                                                              Page 40

      1      Creditor Law, there's a third path for this Court to find or

      2      grant the summary judgment if the Court finds that either at

      3      the time or before the transfer there was a docketed

      4      judgment against the Debtor and it was unsatisfied, then it

      5      a per-se constructively fraudulent transfer.

      6                  THE COURT:   Mr. Nolan, jumping from that because

      7      that does segue whether you intended to or not to another

      8      question the Court has which is it's really -- I view it as

      9      a remedies question, and I think both sides touch on it on

     10      the papers, which is for whom the recovery may be set aside.

     11                  There seems to be an issue raised at least by the

     12      Defendant that, well, even if you're right, even if the

     13      Plaintiff is right on its recoveries theories, the

     14      conveyance can only be set aside to satisfy the 200,000 or

     15      so dollars of creditors that existed at the time of the

     16      purchase.    Will you address that?

     17                  MR. NOLAN:   Yes, Your Honor.           I took the

     18      Plaintiff's -- the Defendant's argument to mean that the

     19      Trustee -- only that the party that docketed the judgment

     20      would be entitled to make a claim of constructive fraud

     21      under 273-A, that you actually had to be the creditor that

     22      was chasing the debtor and was unpaid.

     23                  And I set forth in our reply, Your Honor, a number

     24      of cases that specifically held that you don't need to be

     25      the -- it seems to be it would be a standing issue is that

                                      Veritext Legal Solutions                         1619
          212-267-6868                  www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 43 of 135 PageID #: 1803

                                                                          Page 41

      1      you don't need to be the creditor that actually docketed the

      2      judgment to say that a transfer that occurred after your

      3      judgment was docketed should be set aside.

      4                   And the reason I would submit to the Court that

      5      our interpretation is more reasonable is, number one is the

      6      opposition didn't set forth any case law to guide the Court

      7      that the Court should read that statute so narrowly that

      8      it's restricted to the judgment creditor.           And number two

      9      is, Your Honor, our reply set forth three cases, one of

     10      them's in the Eastern District Bankruptcy Court New York

     11      that set forth that a trustee could -- if the docketed

     12      judgment exists at the time of the transfer, the trustee can

     13      step into the shoes and can enforce that theory of liability

     14      against the transferee and for good reason, Your Honor.

     15                   Those cases talk about the fact that it's the

     16      purpose of 273-A is to stigmatize transfers that allow money

     17      to go out of the estate when a valid judgment debtor --

     18      judgment creditor exists.      It's just -- it's not something

     19      under New York law that ever has been encouraged, and those

     20      particular cases -- one of them which I believe is the

     21      Akerman case, are all instances which the Trustee steps into

     22      the shoes.     And that's nothing inconsistent with cases that

     23      are in front of the Court.

     24                   Trustees just by virtue of the fact of a petition

     25      being filed in bankruptcy are always forced to step into the

                                      Veritext Legal Solutions                     1620
          212-267-6868                  www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 44 of 135 PageID #: 1804

                                                                         Page 42

      1      shoes of a creditor to use state fraudulent conveyance law.

      2      I mean, the predicant --

      3                  THE COURT:   My question is not so much the 544(a)

      4      imbued or hypothetical creditor status of the trustee.          My

      5      question is really -- and the reason I posed it is more of a

      6      remedies question which is, if the allegation is the

      7      transfer was fraudulent as to creditors who existed at the

      8      time of the transfer, is the trustee's recovery limited to

      9      the amount necessary to satisfy those creditors as opposed

     10      to a transfer which is fraudulent as to existing and future

     11      creditors and whether or not and to what extent there's

     12      evidence in this record of who those future creditors may

     13      be.

     14                  Again, I'll try to pose the question differently.

     15      Set insolvency issues aside, if the debtor that made the

     16      payments at the time the debtor made the payments owed

     17      $250,000 to other creditors and chose not to make those

     18      payments, those creditors should be satisfied from the

     19      recovery of the asset transferred.          So who is it here for

     20      whom the trustee seeks recovery if it's more than just the

     21      two creditors who existed or had claims or judgments at the

     22      time of the condo purchase?

     23                  MR. NOLAN:   I am trying to identify.       I identify

     24      for the Court two cases that came out of New York that

     25      talked about a trustee stepping in and setting aside a

                                      Veritext Legal Solutions                    1621
          212-267-6868                  www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 45 of 135 PageID #: 1805

                                                                       Page 43

      1      transfer to satisfy a judgment creditor that existed on the

      2      -- had docketed a judgment.      I don't believe either one of

      3      those cases, Your Honor, made a distinction about limiting

      4      or quantifying the amount of damages based on the judgment.

      5      I think the bigger picture on those cases, Your Honor, and I

      6      think it's borne out by the cases -- the case comments in

      7      the case law is that the court stigmatizes the transfer

      8      where legitimate creditors not only were owed money but

      9      docketed a judgment and insiders went ahead and transferred

     10      money around those creditors and those -- as long as the

     11      trustee can prove that those creditors were never paid, that

     12      the rationale is to set off the transfer.

     13                  I guess the Court could be in a situation at some

     14      point if the Court agree with my interpretation that you

     15      could have a transfer that's more deminimus -- I mean, a

     16      transfer that's larger and you could have a deminimus

     17      judgment and there could be, you know, an equity issue

     18      about, well, geez, if it's only $1,000 judgment and the

     19      transfer is so much larger, you know, what happens to the

     20      difference if you set it aside.

     21                  I mean, in this case, Your Honor, general

     22      unsecured creditors are not anywhere in the money right now.

     23      In fact, the Court knows that secured creditors are owed

     24      money in this bankruptcy estate.        If the transfer is set

     25      aside in this particular case for 5.6 million then there's

                                     Veritext Legal Solutions                   1622
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 46 of 135 PageID #: 1806

                                                                           Page 44

      1      not going to be -- there's no issue of the creditors

      2      receiving anything significant until the secured creditors

      3      are paid.     But the amount of money that comes in from the

      4      trustee first goes to secured creditors and then unsecured

      5      creditors.

      6                   So I don't think we would be forcing the Court

      7      into some twisted fact pattern that, you know, a simple

      8      $200,000 judgment that was recorded in 2015 is

      9      disproportionate to the $5.6 million transfer that's before

     10      the Court.

     11                   THE COURT:    Right.    Well, that -- but again, if

     12      I'm understanding the plaintiff's papers correctly, you all

     13      are arguing that the transfer was fraudulent as to existing

     14      and future creditors.       Is that right?

     15                   MR. NOLAN:    Correct, Your Honor.       The way the law

     16      is set is it's not only if -- it leaves the -- if the

     17      transfer, you know, violates the (indiscernible) that it's

     18      to an indicter.     It's not made for fair consideration.           But

     19      if the debtor's insolvent, it's fraudulent as to not only

     20      existing creditors but future creditors.

     21                   THE COURT:    All right.      I do want to -- I have

     22      some questions for Ms. Hadden so I'll come back to you, Mr.

     23      Nolan, for rebuttal, but I do want to give Ms. Hadden a

     24      chance to argue.

     25                   MS. HADDEN:    Certainly, Your Honor.       Maryann

                                        Veritext Legal Solutions                       1623
          212-267-6868                    www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 47 of 135 PageID #: 1807

                                                                           Page 45

      1      Hadden.     Your Honor, do you want to address your questions

      2      first or do you want me to sort of free flow first and then

      3      you can catch up to me as I got?           How would you prefer?

      4                   THE COURT:    It may be easier for me to start with

      5      a question I have -- well, maybe a couple questions I have

      6      and then I'll let you get to the flow of the argument that

      7      you wanted to present it.

      8                   The first being, I don't have -- I don't seem to

      9      have any summary judgment -- admissible summary judgment --

     10      evidence from the defendant.

     11                   MS. HADDEN:    Part of that, Your Honor, was my time

     12      frame issues.     I had some issues getting in touch with my

     13      client and getting documents into the format that they

     14      should have been in for the Court.            Rule 56(e) obviously

     15      does provide the Court with a range of possible options in

     16      that scenario, obviously including the opportunity to give

     17      me an opportunity to make some of those documents -- and by

     18      make, I don't mean create -- but, you know, for example, the

     19      bank statements that I submitted.           I submitted them as

     20      redacted as to the payees and payors because it was a public

     21      document.     Obviously, I can submit the full unredacted

     22      document to the Court with copy to counsel in a non-public,

     23      non-ECF forum.     I believe I have a certification from Chase

     24      as to those records because they were obtained as part of

     25      discovery in another matter.         I may not so I need an

                                        Veritext Legal Solutions                      1624
          212-267-6868                    www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 48 of 135 PageID #: 1808

                                                                          Page 46

      1      opportunity to get a discovery from Chase as to that.

      2                  As to the consulting agreement between FUH and

      3      CHT, that being another obviously substantial exhibit from

      4      the defendant's perspective, that's something where a

      5      certification would presumably have to come from Mr. Parmar

      6      as the manager of FUH.      And obviously --

      7                  THE COURT:    Those are the documents more to which

      8      the Court's question goes because I don't see in the summary

      9      judgment record an affidavit from Mr. Parmar saying that on

     10      or about the dates of the transfers at issue I was owed 6

     11      million, 5 million, 9 million, $12 million by the transfer

     12      or entity and the debts that were owed to me were satisfied

     13      in part, in full, through the purchase of the 2 River

     14      Terrace condominium unit.

     15                  MS. HADDEN:    That's correct, Your Honor.

     16                  THE COURT:    I don't see anything along those

     17      lines.

     18                  MS. HADDEN:    I understand.       Part of that was

     19      essentially an excess of caution on my part in that Mr.

     20      Parmar obviously was a defendant in a indicted criminal case

     21      so my effort is always to avoid any scenario in which I am

     22      requesting affidavit from him for anything that could be

     23      connected to that criminal matter.           And so I incorrectly

     24      relied on the burden being on the movant in a Rule 56 motion

     25      in that it is up to the movant to establish that the

                                       Veritext Legal Solutions                       1625
          212-267-6868                   www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 49 of 135 PageID #: 1809

                                                                       Page 47

      1      evidence is such that a reasonable jury could not return a

      2      verdict for the opponent.       But obviously I (indiscernible)

      3      Parmar.

      4                  THE COURT:    No, I'm not posing it as an error in

      5      strategy of substance.      I'm just -- in looking over the

      6      summary judgment record that I have -- obviously, the Court

      7      should only consider evidence which is in the form which

      8      would be admissible at the time of trial and we do have a

      9      series of objections from the trustee to the summary

     10      judgment evidence that's been submitted whether due to lack

     11      of affidavit or attestation from Mr. Parmar or from anyone

     12      else who may have knowledge of the relevant fact.

     13                  And so for 56(e) purposes, if your response as

     14      well under Rule 56(e), I need more time to gather the

     15      documents -- if that's one -- if it's in the response, and,

     16      two, if it's a question of, I need an affidavit -- the

     17      defendant would like to submit an affidavit from Mr. Parmar

     18      to attest to the facts that are asserted in the response,

     19      however, due to other circumstances, he's unavailable to

     20      submit an affidavit at this time, for some time, for

     21      whatever period of time -- I'm not going to consider as

     22      evidence evidence which is not in admissible form as Rule 56

     23      requires.

     24                  MS. HADDEN:    I understand that, Your Honor.     And,

     25      yes, it's -- so I sort of have a two-part response.         As to

                                       Veritext Legal Solutions                  1626
          212-267-6868                   www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 50 of 135 PageID #: 1810

                                                                            Page 48

      1      items such as the bank statements, I would be able to

      2      provide certified copies for the Court.             It just may require

      3      a, you know, brief amount of time in order to do that.

      4      However, as to an affidavit from Mr. Parmar because of the

      5      extenuating circumstances os the criminal case, I'm in a

      6      situation where he would be willing to provide an affidavit.

      7      I would have the ability to obtain an affidavit but it puts

      8      him in a very awkward position in terms of his criminal case

      9      and his Fifth Amendments rights.         I'm very hesitant to do

     10      that.

     11                  THE COURT:   So then -- and I don't know.          We can

     12      talk more specifically about the bank records if that's

     13      something that the trustee is maintaining its objection to,

     14      but in terms of the allegations that on or about such-and-

     15      such a date, I, Mr. Parmar, was owed 4 million, 8 million,

     16      12 million, whatever the number is, there's just no evidence

     17      in the record to support that.        And the second prong of that

     18      going back to something Mr. Nolan -- the trustee -- argued

     19      in papers and this morning, even if that is the case or was

     20      the case, there's nothing in the record indicating -- in

     21      admissible or inadmissible form -- that Mr. Parmar or anyone

     22      else took on the tax burden of actually receiving $6 million

     23      or so in compensation back in December of 2015 and February

     24      of 2016.    So is 2 River asserting that in fact Mr. Parmar or

     25      his entities received $5.5 million of compensation in 2015

                                      Veritext Legal Solutions                       1627
          212-267-6868                  www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 51 of 135 PageID #: 1811

                                                                              Page 49

      1      and 2016 through the purchase of the condominium?

      2                   MS. HADDEN:    Yes.     And I cannot answer the

      3      question as to whether or not 2 River filed tax returns

      4      reflecting that because I don't know the answer honestly.                I

      5      should have looked at that --

      6                   THE COURT:    Well, the argument --

      7                   MS. HADDEN:    -- but I don't have (indiscernible)

      8                   THE COURT:    Yes.     The argument in the papers is

      9      not that 2 Rivers received five-and-a-half-plus million

     10      dollars of compensation.          The argument in the papers is is

     11      that Mr. Parmar or First United Health or one of his other

     12      entities received $5.5 million of compensation through the

     13      purchase of the condominium and if that's the case,

     14      presumably there exists tax filing documents -- 1099, W2s,

     15      whatever they may be -- which would actually exhibit that

     16      the entities who are claiming that that was their

     17      compensation actually then took on the tax and associated

     18      burdens of claiming that compensation for state and federal

     19      tax reporting purposes.

     20                   MS. HADDEN:    Yes, Your Honor.          That is correct.

     21      And that, again, would be --

     22                   THE COURT:    I don't see, for example --

     23                   MS. HADDEN:    -- in the category of an item -- I

     24      apologize.

     25                   THE COURT:    No.     But I don't see, even in

                                        Veritext Legal Solutions                       1628
          212-267-6868                    www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 52 of 135 PageID #: 1812

                                                                                 Page 50

      1      inadmissible form, you know, here's the 1099 that was issued

      2      from the transfer or entity or the other form of tax

      3      documents showing that in fact it expensed it out or applied

      4      it to the compensation owed.

      5                  MS. HADDEN:    That's correct.           And that was

      6      entirely an oversight on my part.          It honestly didn't even

      7      occur to me until Your Honor started speaking a moment ago

      8      that that would have been another way of showing the way in

      9      which the compensation was received and the fact that it was

     10      acknowledged by Mr. Parmar and by his constellation of

     11      entities -- using the word constellation advisedly.

     12                  THE COURT:    No pun intended.           But I --

     13                  MS. HADDEN:    Yes.    No pun intended.

     14                  THE COURT:    I may have misunderstood.             I thought

     15      the defendant was arguing that, not only was Mr. Parmar or

     16      were he and the entities associated at the time, actually

     17      owed this money but for antecedent debt purposes, the

     18      transfer -- the purchase of the condominium was actually

     19      made to satisfy that antecedent debt because, like a

     20      Broadway musical with no music, I guess it's academically,

     21      theoretically interesting to argue the existence of

     22      antecedent debt, but if the antecedent debt is not actually

     23      satisfied by the transfer, what's the purpose of arguing

     24      antecedent debt.

     25                  MS. HADDEN:    No.    Your Honor, did understand my

                                       Veritext Legal Solutions                           1629
          212-267-6868                   www.veritext.com                          516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 53 of 135 PageID #: 1813

                                                                          Page 51

      1      papers correctly.    And frankly, I should have attached tax

      2      returns as documents to them.         It simply didn't occur to me

      3      as being another document which I could have obtained in

      4      order to support it.      That should have occurred to me and

      5      simply didn't.    But the -- your understanding of my argument

      6      was entirely accurate.

      7                  THE COURT:    That is both existed and satisfied --

      8      that that's the argument.

      9                  MS. HADDEN:    Correct, yes

     10                  THE COURT:    All right.      And so if I were to

     11      conclude from the record before me that I in fact have no

     12      admissible evidence of either the existence of an antecedent

     13      debt at the time of December 2015 or February of 2016 and I

     14      have no evidence -- no admissible evidence -- of the

     15      satisfaction of such a debt, how does the defendant fend off

     16      summary judgment?

     17                  MS. HADDEN:    So summary judgment is sought by the

     18      trustee under several different arguments.           Obviously,

     19      there's the claim -- I believe Mr. Nolan phrased it as a

     20      textbook case of fraudulent conveyance -- that there was a

     21      fraudulent intent involved in this transfer.           And I do not

     22      believe that the evidence before this Court, looking solely

     23      at the admissible evidence, is such that a clear case of

     24      fraudulent intent is made out.

     25                  I want to go back for just a moment to the

                                       Veritext Legal Solutions                       1630
          212-267-6868                   www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 54 of 135 PageID #: 1814

                                                                       Page 52

      1      question that Your Honor had asked about 273(a) and I

      2      believe, if I caught the question correctly, it was whether,

      3      you know --- the plaintiff's argument was that a CEO could

      4      never pay himself or obtain compensation for himself under

      5      273(a) without it being a per se fraudulent transfer.        And

      6      again, if I understood that correctly, Mr. Nolan was

      7      agreeing that was, you know, the logical extension of the

      8      plaintiff's argument.    Taking that down -- further down the

      9      logical extension path, I don't believe that that complies

     10      with the statute.

     11                  273(a) is very specific in that it applies -- and

     12      this may very well be one of the reasons why the statute was

     13      repealed by the legislature -- but it applies in a very

     14      specific scenario where a conveyance has been made while

     15      there is a pending judgment or action and it is fraudulent

     16      just as to the plaintiff in that action -- that's the plain

     17      language of the statute -- fraudulent as to plaintiff in

     18      that action -- without regard to the actual intent of the

     19      defendant, if, after final judgment, the defendant fails to

     20      satisfy the judgment.    So it's a very specific factual

     21      scenario where there's a pending judgment or pending action

     22      solely as to that particular plaintiff and in that

     23      particular scenario, the regard of the -- there's no regard

     24      given to the actual intent of the defendant.

     25                  However, extending the concept of 273(a) to say

                                     Veritext Legal Solutions                   1631
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 55 of 135 PageID #: 1815

                                                                        Page 53

      1      that a CEO or other insider or corporate officer can never

      2      by paid for a debt without it being a fraudulent transfer

      3      extends that statute to the point where it become

      4      unreasonable.    Obviously, CEOs can be paid.       Corporate

      5      officers can be paid.    The real question is whether or not

      6      the business or the company is made insolvent by that

      7      transfer or unable to pay the debt in, you know, looking

      8      specifically at 273(a), that's outstanding in the action or

      9      the judgment.

     10                  In this particular case, we're talking about a

     11      debt that -- or a judgment that was approximately $200,000,

     12      looking at the two -- the combination of the two judgments

     13      put together, and a $5 million conveyance.         The $5 million

     14      conveyance, if you look at the bank records of the debtor,

     15      did not render the debtor insolvent at that time, did not --

     16      it's essentially as if -- sort of analogizing it to more

     17      normal person scenarios -- if you owe a $20 co-pay to your

     18      doctor and you haven't paid for that $20 co-pay -- it's

     19      still outstanding -- and then you go out and buy a house.

     20      The fact that you've bought a house is not what is rendering

     21      you unable to pay your $20 co-pay to your doctor.         You just

     22      haven't in your head put those two categories in the same --

     23      haven't put those two facts in the same category.         You're

     24      still able to pay the doctor, you just haven't gotten around

     25      to doing it.    It's the --

                                     Veritext Legal Solutions                       1632
          212-267-6868                 www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 56 of 135 PageID #: 1816

                                                                          Page 54

      1                  THE COURT:    Well, but I think that that --

      2                  MS. HADDEN:    -- defendant's argument that that's -

      3      -

      4                  THE COURT:    Right.     But I think in that good

      5      hypothetical, if I go out and buy a house, I'm putting the

      6      house in my name so I've traded one asset for another asset.

      7      The (indiscernible) here I think from the trustee's

      8      standpoint is that CHT took $5.5 million and put an asset in

      9      the name of another entity.

     10                  MS. HADDEN:    It did.

     11                  THE COURT:    So my doctor or my, you know, medical

     12      provider can't look to me for that $20 anymore because if I

     13      bought that house it's not in my name.

     14                  MS. HADDEN:    That's a fair point.       The defendant's

     15      argument is that essentially because Parmar was the manager

     16      of 2 Rivers Terrace and the sole human representative of 2

     17      River Terrace that they're essentially equivalent.           And he

     18      was in a similar scenario with First United Health which was

     19      the entity that had the consulting agreement with CHT.

     20      Unfortunately --

     21                  THE COURT:    Be careful how far that argument --

     22      that argument may go further than you want to --

     23                  MS. HADDEN:    Exactly.

     24                  THE COURT:    -- but, okay.       Yeah.

     25                  MS. HADDEN:    It may very well take me for me

                                       Veritext Legal Solutions                     1633
          212-267-6868                   www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 57 of 135 PageID #: 1817

                                                                       Page 55

      1      further than I need to go.

      2                  THE COURT:    Yeah.

      3                  MS. HADDEN:    I did also want to touch briefly on -

      4      - and I'm, you know, sort of derailing myself for a moment

      5      here -- but on the question of the tax returns as evidence

      6      of solvency or insolvency.        And I believe the trustee has

      7      fairly heavily relied on them as evidence of the debtor's

      8      insolvency in this form that they were filed by FTI once FTI

      9      came in as a consultant in eventually dealing with the

     10      debtor's estate.

     11                  My contention as to tax returns which I may or may

     12      not have managed to argue clearly enough in the motion is

     13      that a tax return, again, is something that is a somewhat

     14      malleable creature while still being fully admissible under

     15      the income regulations and under the tax code.        Again,

     16      taking sort of a real-world example, if you purchase a

     17      laptop for your business, you could deduct that entire

     18      expense in one tax year which reduces the income of the

     19      business by a larger amount or you could amortize that

     20      expense over, I think, either two or three years -- and

     21      again, I'm not an accountant so don't do your taxes by what

     22      I'm saying -- but if you split that item up over a two- to

     23      three-year period, again, complying with the tax laws while

     24      doing so, if raises the income for each of those years.

     25                  So you can have the same exact set of financial

                                       Veritext Legal Solutions                    1634
          212-267-6868                   www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 58 of 135 PageID #: 1818

                                                                         Page 56

      1      facts leading to two very different tax returns depending on

      2      how you handle amortizable expenses.          And the fact that the

      3      debtors filed amended tax returns showing a loss as opposed

      4      to the tax returns that were originally filed that not only

      5      did not show a loss but wound up with the debtor owing taxes

      6      and paying those taxes, gives two very different pictures of

      7      solvency and I think that goes back to the Court's question

      8      as to the fact that there was no actual opinion on solvency

      9      presented.

     10                   So I think that the central issue before the Court

     11      really is solvency and the question of solvency -- whether

     12      or not in a summary judgment scenario specifically we're in

     13      a situation where the evidence is such that a reasonable

     14      jury could not return a verdict for the defendant.          And I

     15      don't think we are in that scenario.          I think we're in a

     16      scenario where there are significant questions as to

     17      solvency in particular.     There are questions as to whether

     18      or not there was or was not fair consideration.          There's

     19      questions as to whether there was or was not an antecedent

     20      debt.   There are questions as whether there was or was not

     21      fraudulent intent.

     22                   Obviously, my answers to those questions are very

     23      different from the plaintiff's answers to those questions.

     24      But I think that we are in as scenario where really in order

     25      to have an actual factual determination, you would need a

                                      Veritext Legal Solutions                    1635
          212-267-6868                  www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 59 of 135 PageID #: 1819

                                                                        Page 57

      1      solvency opinion.    You would need expert opinions.       You

      2      would need full discovery.      You'd need someone with records

      3      access on both sides so that both sides could argue that

      4      issue for the Court.     I don't think we're in that scenario.

      5      And although we are in agreement on some of the most basic

      6      facts, I don't think that the agreement on those most basic

      7      facts is sufficient to bring the Court to the level where

      8      you would be able to make a determination on a summary

      9      judgment motion.

     10                  THE COURT:   All right.      Thank you, Ms. Hadden.

     11      Mr. Nolan, anything you want to add?

     12                  MR. NOLAN:   Yes, Your Honor, just briefly.

     13      Typically, when a fraudulent conveyance case comes before a

     14      court, most of the time I'm arguing with my colleague over

     15      whether or not what was given as consideration was

     16      reasonably equivalent value.       You know, there's opinions

     17      going back and forth whether or not what was exchanged for

     18      what was in the ballpark of the conveyance.         Those can get

     19      really fact intensive but that's not the fact pattern that's

     20      in front of this Court.

     21                  I mean, the undisputed facts are that there's a

     22      transfer in front of the Court for no consideration.         None.

     23      And we've submitted to the Court the case law in New York

     24      that says transactions that are performed without any signs

     25      of tangible consideration are presumptively fraudulent.           I

                                      Veritext Legal Solutions                   1636
          212-267-6868                  www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 60 of 135 PageID #: 1820

                                                                       Page 58

      1      cited to the Mendelsohn versus Jacobowitz decision, 394 B.R.

      2      646.    And it talks about interfamily transfers without any

      3      signs of tangible consideration as being presumably

      4      fraudulent, and that's what's in front of the Court right

      5      now.

      6                  I didn't force Mr. Parmar or the defendant to make

      7      the argument in the opposition that they made, that this was

      8      a self-interested transaction that benefited Mr. Parmar.        I

      9      just simply, in the reply brief, drew attention to the fact

     10      that even if you accept Mr. Parmar or defendant's argument,

     11      Your Honor, that somehow there was fair consideration

     12      because there was an antecedent debt and what was

     13      transferred satisfied that antecedent debt, that that

     14      argument doesn't even make sense because what they've

     15      submitted to the Court is, a) not admissible evidence, but

     16      one of the documents says that FUH which is a separate

     17      third-party corporation agreed to take stock, not to take

     18      cash.    They would have at best an equity interest and they'd

     19      be line behind everybody else.

     20                  And then the argument that there's an antecedent

     21      debt in the opposition, Your Honor -- it's based on a

     22      formula, a formula that the defendant doesn't even give all

     23      the different variables to the Court to allow the Court to

     24      decide if there is -- even is an antecedent debt owed on the

     25      issue of fair consideration.

                                     Veritext Legal Solutions                   1637
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 61 of 135 PageID #: 1821

                                                                         Page 59

      1                  I certainly appreciate some the arguments from the

      2      bench just now about, well, what happens if Mr. Parmar

      3      submitted an affidavit saying, you know, he was owed 6

      4      million or 9 million and took the property in consideration

      5      for that transfer.     But I would submit to the Court that

      6      we've submitted to the Court that the Ackerman versus

      7      Ventimigilia case out of the Eastern District of New York.

      8      It's at 362 B.R. 71.     And in the Ackerman case, Your Honor,

      9      the Court says that there has to be credible admissible

     10      evidence to determine that there was, a) an amount owed

     11      under a loan, and b) it has to be credible evidence as to

     12      the amount of that debt and that submission of an affidavit

     13      or oral testimony alone can't replace a finding of a

     14      legitimate antecedent debt owed.

     15                  And I would think that that could give some

     16      guidance to the Court or at least some comfort that if the

     17      Court is so inclined to find that there hasn't been

     18      admissible evidence of an antecedent debt and that there

     19      hasn't been admissible evidence that an antecedent debt was

     20      satisfied, that it's proper at this stage.          And Your Honor,

     21      we are in an -- unfortunately -- a difficult position with

     22      this condominium given the confluence of factors here that

     23      there is the sheriff's sale coming up and -- the opposition

     24      didn't dispute that summary judgment motions, I guess, they

     25      should be granted sparingly but they are proper where the

                                      Veritext Legal Solutions                    1638
          212-267-6868                  www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 62 of 135 PageID #: 1822

                                                                            Page 60

      1      facts and circumstances are ripe.

      2                   It saves everybody time and money.          We've got a

      3      property right now where the initial judgment was 200,000.

      4      Now it's $450,000 on behalf of the homeowner's association.

      5      The trustee submits that there is clear evidence in front of

      6      this Court that -- of both the intentional fraudulent

      7      conveyance and the constructive fraudulent conveyance.                And

      8      there's just not a reason to kick the can down the road any

      9      further.     Thank you, Your Honor.

     10                   THE COURT:   All right.      Thank you.     All right.     I

     11      -- Court appreciates the arguments from both sides and the

     12      status update from counsel for the condominium association.

     13      I am not prepared to rule today.          I want to give further

     14      consideration to both the papers and what's been argued this

     15      afternoon.     Having also a fairly full docket next week, I

     16      cannot get to a ruling before your current sale date.             I

     17      would recommend that the parties continue their discussions

     18      about either a further adjournment of that sale date or the

     19      protocol under where the property can be monetized while the

     20      Court is considering the adversary proceeding in general and

     21      the summary judgment motion in particular.             I will give you

     22      all for your timing purposes -- Ms. Mills, can we use

     23      February 9th at three o'clock at least as a tentative

     24      ruling?

     25                   CLERK:   Hold one second, Judge.

                                       Veritext Legal Solutions                      1639
          212-267-6868                   www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 63 of 135 PageID #: 1823

                                                                           Page 61

      1                  THE COURT:    Any time.

      2                  CLERK:   Hold on one second.         We can use two -- can

      3      we go to 2:30 because you already have pre-trials on that

      4      day.

      5                  THE COURT:    All right.      So February 9th at 2:30.

      6      Ms. Mills, if you'll docket notice of an adjournment.            This

      7      is -- the intention of the Court would be to give you all a

      8      ruling on this motion on February 9th at 2:30.            If for some

      9      reason the Court's not in a position to rule at that time,

     10      we'll notify you all in advance.          But that would a ruling

     11      conference only.     That's not any further argument.         February

     12      9th at 2:30.

     13                  MS. HADDEN:    Thank you.

     14                  MR. NOLAN:    (indiscernible)

     15                  THE COURT:    All right.      Very well --

     16                  MR. PITTINSKY:     Your Honor, speaking for the

     17      condominium, I will consult with the board, advise them of

     18      that control ruling date and then I will advise Mr. Nolan

     19      and Ms. Hadden by email on what the outcome of that is.             It

     20      may take me a day or two to -- both of them to get the board

     21      together to get an answer on that.           And Ms. Hadden, I look

     22      forward to speaking offline on the state court case that you

     23      say you've commenced.      All right?

     24                  MS. HADDEN:    Yeah.    So I'll give you a call as

     25      soon we get off here.

                                       Veritext Legal Solutions                     1640
          212-267-6868                   www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 64 of 135 PageID #: 1824

                                                                            Page 62

      1                  THE COURT:    All right.      And again, this is

      2      redundant to what I've already said, but if the parties are

      3      amenable to a sale protocol, the Court would certainly be

      4      open to establishing the procedure under which the unit is

      5      monetized and the parties fight over who gets the money.

      6                  All right.    So then we'll be -- Ms. Mills, do we

      7      have any other on the docket for this morning on the ten

      8      o'clock call?

      9                  CLERK:   That's it, Judge.

     10                  THE COURT:    All right.      So then until February 9th

     11      at 2:30 p.m.     Again, the Court appreciates the papers

     12      submitted as well as the arguments of the parties this

     13      morning.

     14                  MS. HADDEN:    Thank you, Your Honor.

     15                  MR. NOLAN:    (indiscernible), Your Honor.

     16                  MR. PITTINSKY:     Thank you.

     17                  THE COURT:    The Court will therefore be in recess

     18      until one o'clock and we'll go off the record.             Good day,

     19      all.

     20                  AUTOMATED VOICE:      We're sorry.       Your conference is

     21      ending now.     Please hang up.

     22                  (Whereupon these proceedings were concluded at

     23      11:35 AM)

     24

     25

                                       Veritext Legal Solutions                      1641
          212-267-6868                   www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 65 of 135 PageID #: 1825

                                                                       Page 63

      1                           C E R T I F I C A T I O N

      2

      3              I, Sonya Ledanski Hyde, certified that the foregoing

      4      transcript is a true and accurate record of the proceedings.

      5

      6

      7

      8      Sonya Ledanski Hyde

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20      Veritext Legal Solutions

     21      330 Old Country Road

     22      Suite 300

     23      Mineola, NY 11501

     24

     25      Date:     March 1, 2021

                                       Veritext Legal Solutions                 1642
          212-267-6868                   www.veritext.com                516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 66 of 135 PageID #: 1826

        [& - actual]                                                                  Page 1

                  &            20-08038 1:18                   3          8500 5:13
         & 5:3,18 6:1,8 7:8    20-08042 1:9          30 22:3                       9
           7:21,25 8:5,22        18:25               300 63:22            9 46:11 59:4
           26:9                20-08049 2:1          32 38:11             90 21:14
                               20-08051 2:9          330 63:21
                   0                                                      906 6:3
                               20-08052 2:17         34th 5:5
         07748 5:21                                                       917-809-0346 8:3
                               20-8042 8:15          362 59:8             9th 17:8,11,15
                   1           20-8049 19:21         363 31:20              18:3 60:23 61:5,8
         1 63:25               20-8051 26:4          394 58:1               61:12 62:10
         1,000 43:18           20-8052 23:15
                                                              4                    a
         10007 5:14            200,000 39:21
                                 40:14 44:8 53:11    4 48:15              a.m. 17:3 18:3,5,9
         10016 6:4
                                 60:3                40 39:3              ability 39:17 48:7
         10017 5:6
                               2015 39:3,20 44:8     42 4:1               able 48:1 53:24
         10017-2803 6:11
                                 48:23,25 51:13      450,000 60:4           57:8
         1099 49:14 50:1
         10:01 3:6             2016 39:4 48:24                5           abruzzi 2:22
         11501 63:23             49:1 51:13          5 46:11 53:13,13     absence 37:6
         11722 3:3             2017 39:4             5.5 48:25 49:12      absolutely 30:2
         11:35 62:23           2020 33:25              54:8               academically
         12 26:8 39:3 46:11    2021 3:5 33:25        5.6 32:14 34:2,11      50:20
           48:16                 63:25                 43:25 44:9         accept 58:10
         120 21:14             21 3:5                544 42:3             acceptable 25:1
         125 5:20              22 38:25              548 10:8               25:14 28:2
         133 39:5              232 6:3               56 45:14 46:24       access 29:23
         15th 24:6             240 38:3                47:13,14,22          30:15 57:3
         16 18:5,23 19:8       250,000 24:19                              account 11:12,14
                                                              6
         160,000 9:4             42:17                                      18:17 37:10
                               26 21:12              6 20:12 36:9,10      accountant 55:21
         16th 16:20,22,23
                               273 10:5 35:17,18       37:3 46:10 48:22   accounts 32:15
           17:3 18:3,8 22:5
                                 36:2,6 37:24          59:3               accurate 21:2
         18 23:11 25:12,21
                                 40:21 41:16 52:1    646 58:2               29:6 31:2 37:8
           26:1
                                 52:5,11,25 53:8     67,000 33:13           51:6 63:4
         18-71748 1:3
         18th 22:21,21         276 10:1 14:10,12              7           ackerman 59:6,8
           23:4 25:6,17          14:24 15:3,8        7 16:10 17:17        acknowledged
         190 5:20                16:11,16              19:10 24:12          50:10
                               290 3:2               71 59:8              action 15:3 20:12
                   2
                               29th 26:20 27:2       747 6:10               24:19 52:15,16,18
         2 5:12 7:20 22:21     2:30 61:3,5,8,12                             52:21 53:8
                                                     780 5:5
           22:21 23:11 25:21     62:11                                    actions 33:18
                                                     7th 18:22
           26:1,8 36:14        2d 38:3                                    actual 10:3 14:10
           46:13 48:24 49:3                                   8
                                                                            14:12 15:8,10
           49:9 54:16,16                             8 48:15                34:23 37:5 52:18
         20 39:4 53:17,18                            818 38:3               52:24 56:8,25
           53:21 54:12
                                        Veritext Legal Solutions                       1643
         212-267-6868                     www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 67 of 135 PageID #: 1827

        [add - attest]                                                                 Page 2

         add 20:19 57:11       agreeing 52:7           37:10 38:6 50:17      57:14
         additional 9:21       agreement 10:10         50:19,22,22,24      argument 14:11
           11:5,9 15:14          12:10 13:22,23        51:12 56:19 58:12     18:3 26:13 39:14
           18:10                 29:10,15 30:6,6       58:13,20,24 59:14     40:18 45:6 49:6,8
         address 9:20            46:2 54:19 57:5,6     59:18,19              49:10 51:5,8 52:3
           40:16 45:1          ahead 17:8,9,24       anthony 23:21           52:8 54:2,15,21
         addressing 38:19        17:24 20:4 21:11    anticipating            54:22 58:7,10,14
         adjourn 18:4            30:21 43:9            22:21                 58:20 61:11
           22:20 27:1          akerman 41:21         anymore 54:12         arguments 51:18
         adjourned 26:23       al 2:6,14,22          anyway 12:13            59:1 60:11 62:12
         adjournment           alan 3:22 7:3         apartment 26:8        arms 30:23
           23:10 25:21 60:18   allegation 42:6         29:22 30:17,20      arvind 6:9 8:1,5
           61:6                allegations 48:14     apologize 27:6        aside 16:17 31:6
         admissible 33:21      allow 9:12,19           49:24                 40:10,14 41:3
           39:12,15 45:9         10:20,21 38:18      appear 31:25,25         42:15,25 43:20,25
           47:8,22 48:21         41:16 58:23           36:23               asked 12:20,25
           51:12,14,23 55:14   allowed 33:4          appearance 7:6          14:21 17:7 27:4,9
           58:15 59:9,18,19    amenable 62:3           26:24                 28:13 52:1
         admit 38:12           amend 20:18           appearances 8:17      asking 11:7 14:15
         admits 39:18          amended 22:17         appearing 8:19        assent 18:12
         admitted 38:10          23:5,12 56:3          19:22,25 23:16      asserted 47:18
         admonition 17:4       amendments 48:9         26:5,7,10           asserting 48:24
         adv 1:9,18 2:1,9      america 11:4,5,8      appears 12:7          assessment 31:24
           2:17                  15:6 18:11          apple 10:21           asset 29:8 30:1
         advance 17:11         america's 15:16       applied 50:3            31:13 42:19 54:6
           27:19 61:10         american 37:11        applies 52:11,13        54:6,8
         adversaries 7:16        37:12 38:1          appreciate 27:20      associated 33:15
           20:25               amicably 20:23          28:7,9 59:1           49:17 50:16
         adversary 8:14        amortizable 56:2      appreciates 60:11     associates 6:8 8:1
           9:4 15:21,24 24:5   amortize 55:19          62:11                 8:5 19:25
           60:20               amount 42:9 43:4      appropriate 22:7      association 31:10
         advise 61:17,18         44:3 48:3 55:19     approval 22:10          60:4,12
         advisedly 50:11         59:10,12              31:14               assume 28:21
         affidavit 35:2        analogizing 53:16     approximately         assumption 31:4
           46:9,22 47:11,16    analysis 35:4,12        9:14 24:22 53:11    ast 1:9,18 2:1,9,17
           47:17,20 48:4,6,7     35:18               april 21:6,21         atlantic 38:2
           59:3,12             analyze 11:23         area 12:15            attach 31:23
         afternoon 60:15       answer 10:17          argue 44:24 50:21     attached 51:1
         ago 9:14 50:7           15:18 49:2,4          55:12 57:3          attempt 27:10
         agree 17:5 22:15        61:21               argued 17:2 48:18     attempted 12:8
           24:21 43:14         answers 56:22,23        60:14               attention 58:9
         agreed 25:10          antecedent 13:11      arguing 37:2          attest 47:18
           58:17                 13:11 34:5,8          44:13 50:15,23

                                        Veritext Legal Solutions                        1644
         212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 68 of 135 PageID #: 1828

        [attestation - claim]                                                           Page 3

         attestation 47:11        60:4                buy 32:17,18          catch 45:3
         attorney 7:6           believe 8:13 15:12      53:19 54:5          categories 53:22
         attorneys 5:4,12         16:19 20:17 41:20   buying 37:3           category 49:23
           5:19 6:2,9             43:2 45:23 51:19              c             53:23
         automated 62:20          51:22 52:2,9 55:6                         caught 52:2
                                                      c 5:1 7:1,12 63:1,1
         avenue 5:5 6:3,10      believes 17:13                              cause 15:3 24:19
                                                      calendar 18:6
         avoid 46:21              29:17                                       27:13
                                                      call 11:4 28:3
         awkward 48:8           bench 59:2                                  caution 46:19
                                                        61:24 62:8
                   b            benefit 33:2,4,5                            center 5:13
                                                      campbell 5:23
                                  38:13                                     central 3:3 56:10
         b 3:21 31:10 34:5                              7:10,11,11 8:16
                                benefited 58:8                              ceo 32:15,21,24
           59:11                                        8:21,22 10:25
                                best 58:18                                    33:8,20 35:25
         b.r. 58:1 59:8                                 11:1,2,21 15:4,11
                                big 16:12 24:18                               36:5 52:3 53:1
         back 12:2,22 13:4                              17:22 18:13,14
                                  28:15 34:17                               ceos 53:4
           13:5,20,22 14:6,7                            19:3,19
                                bigger 26:16                                certainly 25:1
           14:21 20:16 21:19                          capacity 1:11 8:20
                                  28:11 43:5                                  29:6,9,15,21,24
           21:25 22:5 25:6                              23:17 24:8
                                bite 10:21                                    30:7 44:25 59:1
           25:12 37:17 44:22                          capital 17:19,19
                                board 6:2 7:22                                62:3
           48:18,23 51:25                               37:2,2
                                  26:10,25 30:12                            certification
           56:7 57:17                                 cards 33:10,14
                                  61:17,20                                    45:23 46:5
         bad 36:4                                     careful 54:21
                                book 34:4,5                                 certified 48:2 63:3
         bainbridge 37:12                             case 1:3,9,18 2:1,9
                                books 14:3 34:6                             cetera 33:6
         ballpark 57:18                                 2:17 8:14 9:5,7
                                  36:13,15,17,18,22                         cfo 13:21
         bank 11:4,5,8                                  12:5,12 13:9
                                  36:24 38:23                               chance 44:24
           15:5,16 18:11                                17:19 19:21 20:7
                                borne 43:6                                  change 26:15
           32:15 34:16 38:2                             20:11,23 21:15
                                bought 53:20                                chase 45:23 46:1
           45:19 48:1,12                                22:6,8 23:3,15
                                  54:13                                     chasing 40:22
           53:14                                        24:4 25:16 26:4
                                box 5:20                                    chemical 38:2
         bankruptcy 1:1                                 31:15 32:12 34:16
                                brief 17:12 48:3                            chief 7:3
           3:1,23 9:5 10:8                              37:15,18,25 38:3
                                  58:9                                      chivukula 13:21
           13:16 31:14,15,20                            39:3,14 41:6,21
                                briefly 55:3 57:12                            14:4
           39:6,8 41:10,25                              43:6,7,21,25
                                bring 21:22 25:5                            chose 42:17
           43:24                                        46:20 48:5,8,19
                                  25:11 30:24 57:7                          cht 46:3 54:8,19
         based 13:2 15:16                               48:20 49:13 51:20
                                broaden 14:18                               ciesla 5:18 8:22
           22:6 43:4 58:21                              51:23 53:10 57:13
                                broadway 50:20                              cir.1987 38:3
         basic 57:5,6                                   57:23 59:7,8
                                bu 16:17                                    circling 14:7
         basically 28:17                                61:22
                                burden 39:10                                circumstances
           35:13                                      cases 19:14 37:22
                                  46:24 48:22                                 47:19 48:5 60:1
         basis 15:21 34:1                               38:24 40:24 41:9
                                burdens 49:18                               cited 37:11,22
         baton 9:24                                     41:15,20,22 42:24
                                business 12:23                                38:24 58:1
         beast 14:20                                    43:3,5,6
                                  13:8 29:11 32:18                          city 8:10
         behalf 7:11,20,22                            cash 28:23 33:23
                                  53:6 55:17,19                             claim 10:3 14:10
           8:1,19,23 19:22                              58:18
                                                                              14:16 15:8,10
           20:1 23:16 26:5,8
                                         Veritext Legal Solutions                        1645
         212-267-6868                      www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 69 of 135 PageID #: 1829

        [claim - course]                                                                Page 4

           30:14,16 40:20       compelling 13:13      confluence 59:22      control 24:12 33:3
           51:19                compensation          connected 46:23         61:18
         claiming 49:16,18        36:16,16 37:4       connection 11:13      controlled 32:16
         claims 14:19             48:23,25 49:10,12   consecutively           33:8
           31:21,22 42:21         49:17,18 50:4,9       39:1                controls 32:22
         clarification 15:1       52:4                consent 11:7,16       conversation 28:4
         clear 31:22 51:23      competing 12:2        consider 16:6           31:1
           60:5                 complaint 10:23         29:25 47:7,21       conversations
         clearly 7:4 55:12        20:18 22:17,18      consideration           29:3 31:18
         clerk 7:2,10,13,17       27:13                 35:15,19 38:7       convert 28:23
           7:24 8:2,6,9,11,13   completed 24:5          44:18 56:18 57:15   conveyance 9:5
           16:19,21,23 19:21      24:15                 57:22,25 58:3,11      13:14 14:2 20:12
           23:15,23 24:1        complicated             58:25 59:4 60:14      24:19 31:5 32:12
           26:4 60:25 61:2        24:20               considering 60:20       34:13,18 40:14
           62:9                 complies 52:9         consistent 23:7         42:1 51:20 52:14
         client 27:4,10         complying 55:23       constellation           53:13,14 57:13,18
           29:23 45:13          concealed 32:24         50:10,11              60:7,7
         clog 22:10             concept 52:25         constitute 38:6       cooperation 32:9
         close 10:19 22:24      conclude 51:11        constructive          cooperatively
           24:24 25:6 30:4      concluded 62:22         14:19 34:25 35:1      16:25 22:18 26:25
         closed 9:8             condo 6:2 32:19         35:12 37:5 38:17    copies 48:2
         code 9:5 10:8            35:9 36:9 37:3        39:25 40:20 60:7    copy 27:18 45:22
           13:16 19:15 31:20      42:22               constructively        corp 38:2
           39:8 55:15           condominium             10:7 38:19 40:5     corporate 37:20
         coded 14:3               7:23 26:11 29:11    consult 61:17           38:8 53:1,4
         colleague 9:21           29:12,13 30:25      consultant 13:24      corporation 37:21
           57:14                  31:10,24 32:25        55:9                  38:9 58:17
         collection 30:21         33:3 46:14 49:1     consulting 13:22      correct 11:3 15:1
         combination              49:13 50:18 59:22     13:22,25 46:2         30:2 35:10 44:15
           19:12 53:12            60:12 61:17           54:19                 46:15 49:20 50:5
         come 14:5 17:1         condominium's         consuming 12:5          51:9
           39:11 44:22 46:5       30:10               contemplated          correctly 44:12
         comes 23:1 44:3        confer 9:15 17:24       25:7                  51:1 52:2,6
           57:13                conference 9:25       contemplation         cost 22:13 25:5
         comfort 59:16            18:5 20:6,9 21:4      10:1 21:18          costs 33:14
         coming 11:19             21:23 22:20 23:3    contemporaneous       counsel 8:5 9:15
           59:23                  23:10 25:23 61:11     35:5,5                9:22 20:6,9 23:19
         commenced 61:23          62:20               contention 34:1         32:9 45:22 60:12
         comments 43:6          conferences 21:24       34:19 55:11         country 63:21
         common 33:14           conferred 20:10       continually 12:24     couple 22:4 38:24
         companies 14:1         confidence 33:8       continue 19:14          45:5
         company 53:6             34:20                 60:17               course 15:12


                                         Veritext Legal Solutions                        1646
         212-267-6868                      www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 70 of 135 PageID #: 1830

        [court - designations]                                                           Page 5

         court 1:1 3:1 8:17      court's 17:7 31:11      23:7 25:9 35:9      decision 37:12
           8:24 9:3,12,13,14       31:14 34:10 46:8      46:10                 38:2 39:9 58:1
           9:18,23 10:9,16         56:7 61:9           day 19:20 61:4,20     deduct 55:17
           10:24 11:18 12:1      courtesy 27:20          62:18               deed 30:11
           12:8 13:15 14:7       courtroom 7:3         days 21:14 22:3       deeper 29:19
           14:15 15:2,4,20         22:10                 32:22               defendant 1:24
           15:23 16:17,20,22     courts 28:16          dcl 9:25 14:10          2:7,15,23 8:23
           16:24 17:23 18:15     create 45:18          deadlines 17:5,18       9:20,22 12:22
           18:19,25 19:8,17      created 13:22           18:21 21:4 23:7,7     13:5 16:5 17:10
           20:2,4,8,24 21:1,3    creature 55:14          25:9                  18:1 19:3 20:1,19
           21:9,17 22:5,5,7,9    credible 39:11        dealing 55:9            26:8 29:3,17
           22:12,16,22 23:19       59:9,11             debate 27:21 28:1       32:10 35:22 38:10
           23:22,25 24:2,10      credit 33:10,14       debt 9:6 13:11,11       38:12 39:20 40:12
           24:11,13,21 25:4      creditor 9:6 10:5       13:15,20 15:3         45:10 46:20 47:17
           25:19 26:12,12,24       13:16 15:3 36:2       34:2,5,9 37:10,16     50:15 51:15 52:19
           27:5,7,10,14,24         40:1,21 41:1,8,18     38:6 39:21 50:17      52:19,24 56:14
           28:7,9,21 29:3,10       42:1,4 43:1           50:19,22,22,24        58:6,22
           29:16,20 30:8,22      creditors 34:15         51:13,15 53:2,7     defendant's 23:19
           30:22 31:5,15,16        36:5 40:15 42:7,9     53:11 56:20 58:12     40:18 46:4 54:2
           32:20,24 33:7,18        42:11,12,17,18,21     58:13,21,24 59:12     54:14 58:10
           34:3,17,20,22           43:8,10,11,22,23      59:14,18,19         defendants 1:16
           35:14,14,18,20          44:1,2,4,5,14,20    debtor 1:7 10:5         11:20 20:9,14
           36:8 37:1,11,18         44:20                 11:14 13:12,20,25     39:11
           38:18 39:16 40:1      criminal 46:20,23       32:16,18 33:9,17    definitely 19:9
           40:2,6,8 41:4,6,7       48:5,8                33:19 34:12,15      definition 34:13
           41:10,23 42:3,24      critical 17:13          35:13 37:13 38:25   demands 13:9
           43:7,13,14,23         current 19:13           39:2,13,16,20,21    deminimus 43:15
           44:6,10,11,21           21:17 60:16           39:25 40:4,22         43:16
           45:4,14,15,22         currently 23:8          41:17 42:15,16      denied 17:17
           46:7,16 47:4,6        cut 25:18               53:14,15 56:5         18:23 30:15
           48:2,11 49:6,8,22     cutting 21:20         debtor's 32:15,15     dependent 26:21
           49:25 50:12,14                 d              33:10,14 34:6,15    depending 25:14
           51:7,10,22 54:1,4                             35:16 36:17,18,22     56:1
                                 d 7:1
           54:11,21,24 55:2                              38:23 44:19 55:7    depleted 34:11,14
                                 damages 43:4
           56:10 57:4,7,10                               55:10               deposition 13:23
                                 date 10:19 12:11
           57:14,20,22,23                              debtors 7:5 13:5      depositions 9:10
                                   15:23 16:18 18:2
           58:4,15,23,23                                 13:21 14:3 37:20      24:6
                                   23:6 24:12 25:8
           59:5,6,9,16,17                                56:3                deputy 7:3
                                   25:10 26:23 27:1
           60:6,10,11,20                               debts 39:17 46:12     derailing 55:4
                                   48:15 60:16,18
           61:1,5,7,15,22                              december 48:23        describe 30:5
                                   61:18 63:25
           62:1,3,10,11,17                               51:13               designation 10:19
                                 dates 10:14 12:3
           62:17                                       decide 58:24          designations 9:9
                                   17:5,25 18:21
                                                                               10:10 11:19
                                   21:3,6,6,14 22:23
                                          Veritext Legal Solutions                        1647
         212-267-6868                       www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 71 of 135 PageID #: 1831

        [detail - exception]                                                             Page 6

         detail 20:19             32:23 33:1,23       earlier 24:13          entries 34:4,6
         details 19:12            59:24                 25:10                equation 35:22
         determination          disputed 33:12        early 15:24 21:5       equity 43:17
           56:25 57:8             34:4                earnings 39:5            58:18
         determine 59:10        distinction 43:3      easier 45:4            equivalent 14:18
         determined 25:15       district 1:2 28:15    eastern 1:2 41:10        14:19 54:17 57:16
         determines 31:12         39:22 41:10 59:7      59:7                 error 47:4
         difference 43:20       diversion 33:22       ecf 45:23              essentially 35:24
         different 14:20          34:2                ecro 3:25                46:19 53:16 54:15
           21:6 22:4 24:23      docket 23:10          effective 22:13          54:17
           36:21 51:18 56:1       25:20 60:15 61:6    efficiency 25:5        establish 46:25
           56:6,23 58:23          62:7                efficient 22:13        establishing 62:4
         differently 42:14      docketed 40:3,19      effort 46:21           estate 29:8 31:13
         difficult 59:21          41:1,3,11 43:2,9    ehrenberg 1:11           31:21,21 34:10,13
         difficulties 29:4      doctor 53:18,21         1:20 2:3,11,19 4:2     36:5 41:17 43:24
         directed 9:14            53:24 54:11           5:4 7:9,15 8:15,19     55:10
           11:11                document 45:21          19:23 23:17 26:6     et 2:6,14,22 33:6
         direction 29:6           45:22 51:3          either 16:7 20:18      evaluate 11:23
         directly 36:10         documentation           22:4,4 40:2 43:2     event 17:19 18:22
         director 38:8,14         13:10                 51:12 55:20 60:18      25:22 30:12
         directors 37:21        documents 11:6,9      email 9:19 14:4        eventful 24:9
         disclosures 21:12        11:10 12:20 13:3      27:17 61:19          eventually 55:9
         discovery 9:7,8          15:5,6,13 18:10     emergency 19:15        everybody 58:19
           11:8 12:20 15:9        33:25 35:6 45:13    encourage 31:16          60:2
           20:7,24 21:5,10        45:17 46:7 47:15      32:3                 evicore 1:23
           21:13,15,20,20         49:14 50:3 51:2     encouraged 41:19       evidence 13:18
           22:6,9,24 24:4,5,7     58:16               encumbrances             14:1 16:7 33:19
           24:12,14,25 25:7     doing 19:6 39:2         31:23                  33:22 34:7,20
           25:15,18 45:25         53:25 55:24         enforce 41:13            37:16 39:6,7,12
           46:1 57:2            dollar 20:20 28:15    engage 30:3              39:15 42:12 45:10
         discuss 16:14          dollars 32:1 40:15    enter 22:6               47:1,7,10,22,22
           18:24                  49:10               entered 22:22            48:16 51:12,14,14
         discussed 24:13        don 8:21              entire 55:17             51:22,23 55:5,7
           28:14                donald 5:23 7:10      entirely 50:6 51:6       56:13 58:15 59:10
         discussing 23:8          7:11 11:2           entities 11:14           59:11,18,19 60:5
         discussion 18:17       door 24:24              24:23 48:25 49:12    evidences 35:13
           28:25                drew 58:9               49:16 50:11,16         35:14
         discussions 28:12      due 47:10,19          entitled 36:1          exact 55:25
           30:3 32:3 60:17      duking 28:19            40:20                exactly 54:23
         disproportionate                 e           entity 12:11 30:11     example 45:18
           44:9                                         32:16 33:9 46:12       49:22 55:16
                                e 3:21,21 5:1,1 7:1
         dispute 28:10                                  50:2 54:9,19         exception 38:5
                                  7:1 45:14 47:13
           29:19 32:13,13,20
                                  47:14 63:1
                                         Veritext Legal Solutions                         1648
         212-267-6868                      www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 72 of 135 PageID #: 1832

        [excess - further]                                                              Page 7

         excess 46:19          f.2d 38:3             feel 19:1              format 45:13
         exchanged 10:21       face 36:10 37:4,24    fees 14:4              formula 58:22,22
           24:7 57:17          fact 9:8 13:2,3       felt 22:7              forth 21:13 33:21
         exchanging 34:11        21:13,20 24:5,25    fend 51:15               35:17 38:3,17,25
           34:14                 25:15,18 32:9       fhi 39:8                 39:11,12,14 40:23
         executed 20:8           33:12,22 34:21      fifth 48:9               41:6,9,11 57:17
         executive 33:17         37:15 38:21 39:18   fight 31:24 62:5       forum 45:23
           36:17 38:14           39:19 41:15,24      figure 28:23           forward 9:10 10:2
         exhibit 46:3 49:15      43:23 44:7 47:12    file 9:12 14:22          14:9 33:16 61:22
         existed 40:15 42:7      48:24 50:3,9           17:11 18:1 27:10    frame 45:12
           42:21 43:1 51:7       51:11 53:20 56:2    filed 4:1 17:14        frankly 51:1
         existence 50:21         56:8 57:19,19          27:14 39:6 41:25    fraud 14:19 35:12
           51:12                 58:9                   49:3 55:8 56:3,4      38:17 39:25 40:20
         existing 42:10        factors 59:22         files 18:6             fraudulent 9:5
           44:13,20            facts 9:16,17 12:7    filing 10:18 27:23       10:3,6,6,7 12:15
         exists 41:12,18         12:16 16:2 32:9        49:14                 13:14,14 14:2
           49:14                 32:13 34:3 47:18    fill 24:18               20:12 24:19 25:16
         expense 36:19           53:23 56:1 57:6,7   final 52:19              32:12 34:13,18,25
           55:18,20              57:21 60:1          financial 55:25          35:1 36:11 37:4
         expensed 50:3         factual 24:23         find 23:6 38:18          38:19 40:5 42:1,7
         expenses 56:2           52:20 56:25            40:1 59:17            42:10 44:13,19
         expensive 12:4,6      factually 30:15       finding 39:24            51:20,21,24 52:5
         expert 9:9 10:13      fails 36:6 52:19         59:13                 52:15,17 53:2
           10:19,20 11:20,22   fair 15:20 17:20      finds 40:2               56:21 57:13,25
           11:23 12:3 16:12      25:19 31:4 35:19    fine 18:13 23:4          58:4 60:6,7
           17:18 18:18 24:14     38:6 44:18 54:14       28:5                free 19:1 31:22
           25:7 35:3 57:1        56:18 58:11,25      firm 8:22 21:16          45:2
         experts 10:10         fairly 35:2 55:7      first 8:9 14:21        friend 12:25
           11:19 16:16 21:5      60:15                  26:19 36:12 44:4    friendship 13:1
           21:14,21            faith 35:19 36:4,4       45:2,2,8 49:11      front 14:12 15:2
         expressed 35:7          37:6,9,19              54:18                 15:25 22:5 27:12
         extending 52:25       fake 13:22            five 12:24 49:9          41:23 57:20,22
         extends 53:3          false 30:16           floor 5:5                58:4 60:5
         extension 11:8,17     family 33:5           flow 45:2,6            fti 55:8,8
           18:12 52:7,9        far 18:10 30:23       follow 19:13           fuh 46:2,6 58:16
         extensive 35:2          54:21                  21:21               fulfilled 37:19
         extent 18:15          fashion 20:25         force 58:6             full 14:23 45:21
           42:11               favoring 36:5         forced 41:25             46:13 57:2 60:15
         extenuating 48:5      february 48:23        forcing 44:6           fully 55:14
                  f              51:13 60:23 61:5    foregoing 63:3         funds 11:11 13:5
                                 61:8,11 62:10       forensic 35:4            33:22 37:20
         f 3:21 17:19 31:20
                               federal 3:2 49:18     form 37:4 47:7,22      further 19:3 52:8
           37:2 63:1
                                                        48:21 50:1,2 55:8     54:22 55:1 60:9

                                        Veritext Legal Solutions                         1649
         212-267-6868                     www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 73 of 135 PageID #: 1833

        [further - indicate]                                                              Page 8

           60:13,18 61:11      good 7:2,7,25 8:4      healthcare 32:16       hope 11:12 15:18
         future 30:7 42:10       8:18,21 11:1 16:1    healthcorp 1:6,12      hoping 10:16
           42:12 44:14,20        19:24 35:18 36:4     hear 23:20                29:13
                  g              37:6,9,19 41:14      hearing 4:1 9:1        house 7:22 53:19
                                 54:4 62:18             18:8,23 25:23           53:20 54:5,6,13
         g 7:1 8:7,12
                               gotten 53:24           hearings 7:4           howard 1:11,15
         gather 47:14
                               grab 33:23 38:1        heavily 55:7              4:2 5:4,19 7:9,12
         geez 43:18
                               grant 40:2             held 40:24                7:15 8:15,19,23
         general 38:5,5
                               granted 59:25          hesitant 48:9             19:23 23:17 26:6
           43:21 60:20
                               great 19:19            hesitation 39:16       human 54:16
         generously 31:17
                               ground 26:15           hey 14:5 33:25         hyde 4:25 63:3,8
         gentleman 37:13
                               group 5:11 7:20        hold 29:9 60:25        hypothetical 42:4
         getting 30:20
                               guess 19:11 43:13        61:2                    54:5
           45:12,13
                                 50:20 59:24          homeowner's                       i
         giordano 5:18
                               guidance 59:16           60:4
           8:22                                                              i.e. 38:8
                               guide 41:6             hon 3:22
         girlfriend 33:6                                                     identify 42:23,23
                               gyparakis 6:14         honestly 49:4 50:6
         giuliani 23:21                                                      identity 32:24
                                 8:4,4,7,7,10,12      honor 8:18,21 9:3
           25:22                                                             ilan 5:9 7:8
                                         h              10:4,17 11:1,17
         give 7:6 17:9 18:8                                                  imbued 42:4
                                                        11:21 12:14,25
           28:3 33:7,18        h 7:12                                        immediate 10:17
                                                        13:13 14:25 15:11
           34:20 39:16 44:23   hadden 5:16 7:18                              immediately 31:6
                                                        15:19 17:21,22
           45:16 58:22 59:15     7:19,19 26:7,7                              inadmissible
                                                        18:14 19:4,6,16
           60:13,21 61:7,24      27:3,6,9,9,25 28:6                             48:21 50:1
                                                        19:24 20:3,5,18
         given 13:3,19,25        28:8 29:20,21                               inclined 59:17
                                                        21:2,8 22:2,15
           16:1 34:12 52:24      30:14 31:2 44:22                            include 14:18
                                                        23:13,14 24:3,3
           57:15 59:22           44:23,25 45:1,11                               18:21 22:23
                                                        24:17 25:13 26:3
         gives 24:15 56:6        46:15,18 47:24                              includes 25:8
                                                        26:18,21,23 27:3
         go 12:2,5 17:9,24       49:2,7,20,23 50:5                           including 12:22
                                                        27:6,12 29:2,7
           17:24 20:4 21:11      50:13,25 51:9,17                               33:5 45:16
                                                        30:9 31:2,3 32:7,8
           26:19 29:6 41:17      54:2,10,14,23,25                            income 36:20,23
                                                        33:21 34:3,19
           51:25 53:19 54:5      55:3 57:10 61:13                               39:1,4 55:15,18
                                                        35:10,24 37:7
           54:22 55:1 61:3       61:19,21,24 62:14                              55:24
                                                        38:1,3,11,16,21
           62:18               half 5:20 49:9                                inconsistent 41:22
                                                        38:24 39:11,15,19
         goes 44:4 46:8        halleran 5:18 8:22                            incorporate 10:22
                                                        40:17,23 41:9,14
           56:7                handle 17:18 56:2                             incorporated
                                                        43:3,5,21 44:15
         going 8:25 12:2       hands 19:2                                       32:22
                                                        44:25 45:1,11
           13:7 15:22 16:6     hang 34:22 62:21                              incorporates 25:9
                                                        46:15 47:24 49:20
           16:16 17:12 18:4    happens 43:19                                 incorrectly 46:23
                                                        50:7,25 52:1
           20:18 21:24 26:13     59:2                                        incurred 33:13
                                                        57:12 58:11,21
           27:21 28:23 34:24   happy 17:4                                    index 27:15,18,25
                                                        59:8,20 60:9
           44:1 47:21 48:18    head 53:22                                    indicate 33:19
                                                        61:16 62:14,15
           57:17               health 49:11                                     36:13
                                 54:18
                                        Veritext Legal Solutions                           1650
         212-267-6868                     www.veritext.com                          516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 74 of 135 PageID #: 1834

        [indicated - length]                                                            Page 9

         indicated 20:14       interesting 50:21        60:25 62:9            29:24 30:3 31:9,9
         indicating 48:20      interfamily 58:2       judgment 4:1            31:11,19 32:10
         indicted 46:20        interim 20:8             9:13 10:2,14,18       37:15 43:17,19
         indicter 44:18        interpretation           10:22 12:6 14:9       44:7,17 45:18
         indiscernible            41:5 43:14            14:16,22,23 15:7      48:3,11 49:4 50:1
           44:17 47:2 49:7     investments 2:22         15:8 16:4 17:2,10     52:3,7 53:7 54:11
           54:7 61:14 62:15    involved 9:1             17:16,20 18:7,18      55:4 57:16 59:3
         individual 29:25         29:22 51:21           18:23 25:24 26:14   knowing 27:11
         information 11:13     irregardless 36:7        27:13 29:14 30:18   knowledge 47:12
           20:21               islip 3:3                30:21 32:6,11       knows 13:15
         initial 14:8 30:3     issue 9:4 13:17          39:19,22 40:2,4       43:23
           60:3                   14:24 15:2 16:11      40:19 41:2,3,8,12             l
         inquiry 12:16            18:20 19:9 20:13      41:17,18 43:1,2,4
                                                                            lack 14:18 47:10
         insider 37:8 38:8        20:17 22:3 23:6       43:9,17,18 44:8
                                                                            lag 21:11
           53:1                   24:23,24 25:8         45:9,9 46:9 47:6
                                                                            language 52:17
         insiders 43:9            27:4 28:10,11         47:10 51:16,17
                                                                            laptop 55:17
         insolvency 10:13         36:6 38:20 40:11      52:15,19,20,21
                                                                            larger 43:16,19
           11:24 12:11 35:8       40:25 43:17 44:1      53:9,11 56:12
                                                                              55:19
           35:15 39:7,8           46:10 56:10 57:4      57:9 59:24 60:3
                                                                            larry 26:9
           42:15 55:6,8           58:25                 60:21
                                                                            late 21:20
         insolvent 35:16       issued 11:3 24:9       judgments 42:21
                                                                            launch 26:14
           44:19 53:6,15          24:22 39:20 50:1      53:12
                                                                            lauren 7:17
         instances 41:21       issues 12:9 17:13      jumping 40:6
                                                                            law 5:11 7:19 8:22
         instruct 37:10           20:10 22:25 24:22   june 15:24 16:10
                                                                              9:6 10:5 13:9,16
         instructed 32:24         26:17 42:15 45:12     17:17 18:22 19:10
                                                                              15:3 36:2 37:8
         intended 40:7            45:12                 24:12 25:10
                                                                              40:1 41:6,19 42:1
           50:12,13            it'll 25:6             jurisdiction 31:11
                                                                              43:7 44:15 57:23
         intending 14:9        item 29:25 49:23       jury 47:1 56:14
                                                                            lawrence 6:6 7:21
         intensive 57:19          55:22               justify 33:17,24
                                                                            laws 55:23
         intent 10:3 13:16     items 48:1               35:24
                                                                            lead 15:13
           14:10,12 15:8,10              j                      k           leading 56:1
           34:23 51:21,24
                               j 26:8                 k 8:7,12              leave 9:21 22:19
           52:18,24 56:21
                               jacobowitz 58:1        keeping 23:3          leaves 44:16
         intention 10:12
                               january 3:5 27:2       kick 60:8             ledanski 4:25 63:3
           11:20 61:7
                               jeff 7:7 8:18 19:22    kind 28:17 34:17        63:8
         intentional 13:14
                                  23:16 26:5 28:20    know 9:19 10:9        left 15:17 31:18
           25:16 60:6
                                  31:3                  10:21 15:15,18        32:4 34:10
         intentionally 10:6
                               jeffrey 5:8              16:5 17:12 18:2     legal 63:20
           12:15
                               joint 9:15,17 32:8       19:10 20:20 21:4    legislature 52:13
         interest 31:20,22
                               jones 5:3 35:2           21:11,14,24 22:10   legitimate 43:8
           58:18
                               joseph 7:13,14           23:2 24:1,9 25:11     59:14
         interested 35:21
                               judge 3:23 7:3           25:14,22 26:19      length 30:23
           36:3 38:13 58:8
                                  8:14 23:24 27:21      28:12 29:10,16,19
                                         Veritext Legal Solutions                        1651
         212-267-6868                      www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 75 of 135 PageID #: 1835

        [letter - nature]                                                             Page 10

         letter 9:13,24 11:6    looks 34:17           media 37:11,12        36:23 37:17 41:16
            17:25 18:19         loss 56:3,5           medical 54:11         43:8,10,22,24
         level 57:7             losses 39:2,7,13      meet 9:15             44:3 50:17 60:2
         liability 10:23        lynch 11:4,12,14      mellon 34:16          62:5
            36:18 41:13           15:12               members 33:5         monies 13:21
         lien 29:4 30:25                 m            memorex 19:11        month 9:9,14
            31:22                                     memorialize 34:5      26:20
                                m 1:11,15 4:2 5:4
         liens 28:18 31:23                            memorializes         morning 7:2,7,25
                                madison 6:3
            31:24                                      36:15                8:4,18,21 9:20
                                maintaining
         limit 12:9 15:2                              mendelsohn 58:1       11:1,7 15:23
                                  48:13
         limited 42:8                                 merrill 11:4,12,14    18:17,25 19:24
                                major 38:8
         limiting 43:3                                 15:5,12 18:11        26:13 48:19 62:7
                                majority 38:14
         line 8:25 9:1 13:7                           message 15:16         62:13
                                making 14:11
            19:11 58:19                               met 20:10            motion 4:1 9:13
                                malleable 55:14
         lines 46:17                                  middletown 5:21       9:25 10:15,18
                                managed 55:12
         liquidate 31:7                               mile 5:20             14:11,23 15:8
                                management 9:7
         liquidating 1:11                             million 20:12,20      16:4,8 25:23
                                  20:7,24 21:15
            8:20 23:17                                 32:1,14 34:2,11      26:22 27:13 29:14
                                  22:6,8 24:4
         listen 7:14                                   36:9,10 37:3 39:3    32:6,11 33:21
                                manager 29:22
         litigation 28:22                              39:3,4,5 43:25       35:12 38:16,22,25
                                  46:6 54:15
            29:1                                       44:9 46:11,11,11     46:24 55:12 57:9
                                managers 6:2
         little 24:20 25:2                             46:11 48:15,15,16    60:21 61:8
                                  7:22 26:10
         live 19:11,12                                 48:22,25 49:9,12    motions 18:7
                                manages 32:23
         llc 26:8 30:20                                53:13,13 54:8        59:24
                                manhattan 32:19
            32:21                                      59:4,4              movant 46:24,25
                                manipulated 33:8
         llp 5:3,11 6:1 7:20                          mills 7:2 8:24       move 10:1 14:9,15
                                  33:19
         loan 12:19,21,23                              16:17 23:22 60:22    31:6
                                march 16:18,19
            12:25 13:3,19                              61:6 62:6           moved 33:1,10
                                  16:20,22,23 17:3
            14:6 59:11                                mineola 63:23        moving 24:7
                                  17:7,11,14 18:3,3
         loaned 11:11                                 missed 25:22         multi 20:20
                                  18:5,8,23 19:8
         loans 37:14                                  misunderstood        music 50:20
                                  22:5 24:6 63:25
         local 27:24                                   50:14               musical 50:20
                                maryann 5:16
         logical 52:7,9                               modify 18:16         mute 8:25 9:1
                                  7:17,19 26:7 27:9
         long 28:22 43:10                             moment 50:7                  n
                                  44:25
         look 11:22 17:7                               51:25 55:4
                                matter 1:5 25:3                            n 5:1 7:1 63:1
            23:11 34:18 53:14                         monetizable 30:1
                                  45:25 46:23                              name 8:6,9,11
            54:12 61:21                               monetize 28:14
                                matters 24:21                               27:5,7 37:13 54:6
         looked 12:7 20:16                            monetized 29:8
                                maximize 31:7                               54:9,13
            49:5                                       60:19 62:5
                                mean 21:12 25:14                           narrow 14:11,17
         looking 11:12                                monetizing 28:16
                                  25:17 31:8,13                             28:10
            18:2 47:5 51:22                           money 13:4 16:12
                                  35:23 36:14,17,21                        narrowly 41:7
            53:7,12                                    16:15 28:24 29:18
                                  40:18 42:2 43:15                         nature 14:20
                                                       31:9 32:17 34:7
                                  43:21 45:18 57:21
                                         Veritext Legal Solutions                       1652
         212-267-6868                      www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 76 of 135 PageID #: 1836

        [necessarily - parmar]                                                          Page 11

         necessarily 31:8          62:15               officers 37:21        os 48:5
         necessary 16:3          nolan's 30:2            53:5                outcome 61:19
           42:9                  non 45:22,23          offline 17:24         outlining 17:25
         need 12:9 16:5          normal 53:17            61:22               outside 18:2
           17:12 18:24 23:1      note 12:17            oh 27:6               outstanding 15:10
           25:23,25 26:2         notice 18:8 23:10     okay 8:13 10:17         39:23 53:8,19
           40:24 41:1 45:25        25:21 61:6            15:20 19:16 21:9    oversight 31:14
           47:14,16 55:1         notified 26:12          23:25 27:8 28:6       50:6
           56:25 57:1,2,2        notify 61:10            54:24               owe 53:17
         negative 39:1,2,3       number 8:3 19:21      old 19:11 63:21       owed 15:9 36:9
           39:3,4,5,7              23:15 24:8 26:4     once 18:1 20:22         37:3,16 42:16
         neighbor 12:18            27:15,18 28:1         23:4 28:3 55:8        43:8,23 46:10,12
         net 39:4,7                30:13,14 35:13      open 30:23 62:4         48:15 50:4,17
         never 13:24,25            36:21 37:22 40:23   operated 32:16          58:24 59:3,10,14
           30:16 36:3 39:21        41:5,8 48:16        operating 19:15       owing 56:5
           43:11 52:4 53:1       ny 5:6 6:11 63:23       29:11 39:7          owned 30:20
         new 1:2 3:3 5:6,14                o           opinion 10:13         owns 32:22
           5:14 6:4,4,11 9:6                             32:12 35:8 38:22             p
                                 o 3:21 7:1,12,12
           9:25 10:5 13:9,15                             56:8 57:1
                                   63:1                                      p 5:1,1 7:1 8:7,10
           15:3 19:6 27:1                              opinions 12:3
                                 o'clock 22:21,21                              8:12
           28:16 36:2 37:22                              57:1,16
                                   23:11 25:21 26:1                          p.c. 6:8
           38:4,4 39:25                                opponent 47:2
                                   60:23 62:8,18                             p.m. 62:11
           41:10,19 42:24                              opportunity
                                 objection 48:13                             pachulski 5:3 7:8
           57:23 59:7                                    11:16 45:16,17
                                 objections 47:9                             page 38:25
         nj 5:21                                         46:1
                                 obtain 48:7 52:4                            paid 13:4,4,20
         nolan 5:8 7:7,7                               opposed 29:19
                                 obtained 45:24                                14:6 36:9,16 37:9
           8:18,19 9:2,3,23                              30:1 42:9 56:3
                                   51:3                                        37:14 39:21 43:11
           10:4,16 11:3,7,16                           opposing 9:22
                                 obviously 11:22                               44:3 53:2,4,5,18
           12:1,14 14:7,14                             opposition 33:16
                                   12:8 16:4,25 19:1                         papers 27:23
           14:25 17:21 18:11                             33:23 34:19 35:23
                                   23:1 27:11 28:1                             34:16 37:11 40:10
           19:5,16,22,22                                 38:11 39:18 41:6
                                   28:11 45:14,16,21                           44:12 48:19 49:8
           20:3,4,5 21:8,10                              58:7,21 59:23
                                   46:3,6,20 47:2,6                            49:10 51:1 60:14
           22:1,2 23:9,13,16                           options 45:15
                                   51:18 53:4 56:22                            62:11
           23:16,20 24:2,3                             oral 13:6 59:13
                                 occupied 33:12                              paperwork 27:19
           24:17 25:13,20                              orbach 7:13,14,14
                                 occupying 32:25                             paragraph 38:11
           26:3,5,5 28:20,20                           order 18:1,16,20
                                 occur 30:13 50:7                              38:11
           28:21 29:2 31:3,3                             19:9 22:23 23:5,6
                                   51:2                                      paris 6:14 8:4,7
           32:5,7 34:22                                  23:12 25:8 27:13
                                 occurred 33:24                                8:10
           35:10 36:12 37:7                              48:3 51:4 56:24
                                   34:21 41:2 51:4                           parked 32:21
           40:6,17 42:23                               ordered 18:19
                                 offered 28:13                               parlatore 5:11
           44:15,23 48:18                              originally 56:4
                                 officer 38:8,14                               7:19
           51:19 52:6 57:11                            orion 1:6,12 16:18
                                   53:1                                      parmar 12:18,25
           57:12 61:14,18                                21:24
                                                                               13:17,19,21 14:5
                                          Veritext Legal Solutions                        1653
         212-267-6868                       www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 77 of 135 PageID #: 1837

        [parmar - protocol]                                                            Page 12

           35:25 36:8,22       permitted 30:15        plan 9:7 20:7,24      presumptively
           37:3 38:12 46:5,9   person 8:2 38:13         21:10 22:6,9 24:4     57:25
           46:20 47:3,11,17      53:17                  24:12 28:22         pretrial 18:5 20:6
           48:4,15,21,24       personal 12:19,23      plans 21:15             21:23,23 22:20
           49:11 50:10,15        13:19 29:22 30:17    plaza 3:2               23:3,10
           54:15 58:6,8,10       33:2,4,5             pleadings 22:3        pretty 25:6
           59:2                perspective 29:7       pleasant 30:25        prevail 31:5
         parmar's 14:1           38:17 46:4           please 7:4 8:17       prevails 28:22
         part 10:14 45:11      petition 39:6            9:1 20:4 27:5,5     previously 18:16
           45:24 46:13,18,19     41:24                  62:21               prior 20:6 21:4
           47:25 50:6          phone 8:2 11:4         plus 49:9               27:23 35:5
         particular 41:20      phrased 51:19          po 5:20               probably 16:2
           43:25 52:22,23      pick 31:17,17          point 10:19 16:5        21:11,12
           53:10 56:17 60:21     32:3                   21:7 28:2 30:4,4    problem 7:17
         parties 8:14 9:16     picture 24:18            30:10 31:25 43:14   procedure 62:4
           12:8 20:22 22:7       26:16 28:11 34:17      53:3 54:14          procedures 19:15
           22:24 26:13 27:1      43:5                 pose 42:14              31:19
           28:14 31:17 32:3    pictures 56:6          posed 42:5            proceed 15:21
           60:17 62:2,5,12     piece 33:18            posing 47:4             26:22 32:6
         party 40:19 58:17     pittinsky 6:1,6        position 29:5 48:8    proceeding 7:16
         path 29:14 39:24        7:17,21,21,22          59:21 61:9            15:22 27:10 60:20
           40:1 52:9             26:9,9,10,18,18      possible 15:13        proceedings
         paths 38:17             27:16,17,20 28:5       30:7 45:15            15:24 62:22 63:4
         pattern 44:7            30:9 61:16 62:16     possibly 35:6         proceeds 31:23
           57:19               place 9:8 24:4         potentially 12:4,6      32:1
         pay 30:24 31:23         32:14                  15:25 16:10         process 12:6
           33:11,14 37:17      places 36:22           pre 9:25 25:23,23     productive 21:19
           39:17 52:4 53:7     plain 52:16              61:3                  21:25
           53:17,18,21,21,24   plaintiff 1:13,21      predicant 42:2        professional 14:4
         payees 45:20            2:4,12,20 4:1 8:19   prefer 45:3           promissory 12:17
         paying 28:17 36:1       9:10,11,12 10:12     preferential 37:20    prong 48:17
           56:6                  12:21 13:18 17:9     prejudice 34:15       proper 59:20,25
         payment 37:9            17:25 18:6 19:5      prepared 60:13        property 29:17,22
           38:7                  19:23 23:17 25:1     present 29:14           29:25 30:17 31:8
         payments 35:9           25:2,24 26:6           45:7                  31:21 32:21 33:10
           42:16,16,18           29:15 31:4,5         presented 35:3          34:8,14 59:4 60:3
         payors 45:20            34:21 35:14,20         56:9                  60:19
         pc 8:1 19:25            40:13 52:16,17,22    president 37:12       proposed 23:5,12
         pending 52:15,21      plaintiff's 26:22      presiding 7:3           24:11
           52:21                 34:19 40:18 44:12    presumably 46:5       proposition 37:23
         performed 57:24         52:3,8 56:23           49:14 58:3          protocol 19:10
         period 12:24          plaintiffs 10:1        presumed 35:16          28:14 60:19 62:3
           21:13 47:21 55:23     11:22 16:3

                                         Veritext Legal Solutions                        1654
         212-267-6868                      www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 78 of 135 PageID #: 1838

        [prove - revisit]                                                             Page 13

         prove 43:11            raised 40:11            36:24 38:23,24      represent 7:6,15
         provide 11:6,8,9       raises 55:24            45:24 48:12 53:14     29:24
           20:20 45:15 48:2     range 45:15             57:2                representation
           48:6                 rationale 43:12       recoveries 40:13        26:24
         provider 54:12         read 41:7             recovery 40:10        representative
         providing 35:4         ready 16:12 17:10       42:8,19,20            54:16
         province 28:13         real 29:17,25         redacted 45:20        representing 7:9
         public 45:20,22          32:21 34:7,8 53:5   reduces 55:18         request 11:10,15
         pun 50:12,13             55:16               redundant 62:2        requested 9:11,25
         purchase 36:9          realized 31:9         references 9:25       requesting 11:5
           40:16 42:22 46:13    really 16:14 40:8     reflect 18:18           46:22
           49:1,13 50:18          42:5 56:11,24       reflecting 49:4       requests 15:14
           55:16                  57:19               regard 52:18,23       require 48:2
         purchasing 32:25       reason 14:5 25:11       52:23               required 27:22
         purpose 41:16            25:25 27:15 41:4    regardless 36:6       requirement
           50:23                  41:14 42:5 60:8       37:9                  37:19
         purposes 12:23           61:9                regards 11:13         requires 47:23
           18:4 23:9 25:20      reasonable 41:5         27:12               residential 29:12
           47:13 49:19 50:17      47:1 56:13          regular 31:7            32:19
           60:22                reasonably 14:18      regulations 55:15     resolution 16:11
         pushed 39:10             14:19 57:16         relate 15:10          resolve 27:11
         put 33:16 39:14        reasons 52:12         related 32:18         resolved 17:20
           53:13,22,23 54:8     rebuttal 44:23        relevant 10:13        respect 26:16
         puts 48:7              recalibrate 17:18       12:3 15:21 47:12      32:25
         putting 28:18          recall 9:4,11         relied 46:24 55:7     respectively 17:6
           54:5                 received 11:4         rely 13:6 38:23       respond 11:6 15:7
                  q               12:22 20:14,15      remedies 40:9           18:1
                                  27:25 48:25 49:9      42:6                response 15:7
         quantifying 43:4
                                  49:12 50:9          remembers 26:23         16:4 17:11 47:13
         quarter 33:11
                                receiving 44:2        render 53:15            47:15,18,25
         question 14:8,21
                                  48:22               rendering 53:20       rest 28:19
           19:5 40:8,9 42:3,5
                                recess 62:17          repay 37:14           restraint 30:19
           42:6,14 45:5 46:8
                                recipient 38:7        repayment 38:6        restricted 41:8
           47:16 49:3 52:1,2
                                recognizing 17:16     repealed 52:13        result 18:23
           53:5 55:5 56:7,11
                                recommend 16:14       replace 59:13         retain 11:20,23
         questions 44:22
                                  60:17               reply 16:6,6 17:12    retained 35:7 39:5
           45:1,5 56:16,17
                                record 17:10 28:3       37:11 40:23 41:9    return 47:1 55:13
           56:19,20,22,23
                                  42:12 46:9 47:6       58:9                  56:14
                   r              48:17,20 51:11      report 10:20          returns 49:3 51:2
         r 3:21 5:1 7:1,12        62:18 63:4            11:22,24 24:9         55:5,11 56:1,3,4
           8:7,10,12 63:1       recorded 7:4 44:8       35:11               review 11:23 22:9
         racking 39:13          records 14:3 34:6     reporting 49:19       revisit 16:13
         raise 24:23              36:13,15,18,19,22                           30:17

                                         Veritext Legal Solutions                        1655
         212-267-6868                      www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 79 of 135 PageID #: 1839

        [rifle - six]                                                                 Page 14

         rifle 16:16                     s             11:11 12:18,24      settle 19:1
         right 8:24 9:2        s 3:22 5:1 7:1,3,12     13:6,20,23 25:3     settled 38:4
           10:9,24,24 11:18      8:8,10,12             25:16               settlement 26:17
           12:1 15:4 16:24     sale 26:16,19,22      se 14:1 40:5 52:5       28:12
           18:15,24 19:8,17      27:1,4,11 28:18     second 22:12          share 29:18
           19:19 20:2 21:1,3     30:18 31:7,20         48:17 60:25 61:2    shareholder 38:9
           21:17 22:12,16        59:23 60:16,18      section 31:19           38:14
           23:25 24:11 25:4      62:3                sector 32:17          shareholders
           25:19,19 26:12      sale's 26:20          secured 43:23           37:21
           30:8 31:1,16        sanford 6:13 7:24       44:2,4              sheriff's 59:23
           40:12,13 43:22        7:25 19:24          see 22:11 23:23       shipping 38:2
           44:11,14,21 51:10   sartison 2:14           24:12 28:25 30:12   shoes 41:13,22
           54:4 57:10 58:4     satisfaction 51:15      46:8,16 49:22,25      42:1
           60:3,10,10 61:5     satisfied 15:23       seek 30:19            short 11:15,17
           61:15,23 62:1,6       30:18 34:8 42:18    seeking 27:22         shot 16:16
           62:10                 46:12 50:23 51:7    seeks 42:20           show 12:17 27:13
         rights 30:12 48:9       58:13 59:20         seen 11:21 15:12        56:5
         ripe 60:1             satisfy 31:10           21:16               showing 13:10
         river 5:12 7:20,22      40:14 42:9 43:1     segue 40:7              50:3,8 56:3
           26:8 46:13 48:24      50:19 52:20         self 35:21 36:2       shown 35:23
           49:3 54:17          saves 60:2              38:12 58:8          shows 35:20
         riverhouse 6:2        saying 9:20 18:12     sell 28:23            shut 19:7
           26:10,11              18:25 35:25 46:9    selling 28:17         side 34:23,25 35:1
         rivers 49:9 54:16       55:22 59:3          sense 10:20 21:22       35:12
         road 5:20 60:8        says 12:18 13:6         22:1 25:4 29:23     sides 35:22 40:9
           63:21                 14:5 32:23 34:16      58:14                 57:3,3 60:11
         rosen 6:8,13 7:24       57:24 58:16 59:9    sent 11:6             sign 13:24 23:20
           7:25,25,25 8:5      scenario 45:16        separate 33:13        significant 44:2
           19:24,25,25 21:1      46:21 52:14,21,23     39:18 58:16           56:16
           21:2 22:13,15         54:18 56:12,15,16   series 47:9           signs 57:24 58:3
           23:14                 56:24 57:4          serve 27:23           similar 20:25
         rosenberg 6:1         scenarios 22:4        served 27:16            21:15 25:15 34:11
           7:21 26:9             53:17               services 13:25          34:14 54:18
         ruderman 37:13        scharf 5:9 7:8        set 16:9,17 21:13     simple 44:7
         rule 21:12 38:5,5     schedule 16:9           22:17 31:6 35:17    simply 12:5 13:5
           45:14 46:24 47:14     17:2                  36:19 40:10,14,23     21:22 22:8 28:19
           47:22 60:13 61:9    scheduled 26:20         41:3,6,9,11 42:15     33:22,24 35:25
         rules 27:22,24        scheduling 10:10        43:12,20,24 44:16     51:2,5 58:9
         ruling 60:16,24         18:16,20 20:9         55:25               single 15:2
           61:8,10,18            22:23 23:5,12       sets 33:21 38:3,17    situation 43:13
                                 25:8                  38:25                 48:6 56:13
                               schoor 1:15 5:19      setting 16:10 19:9    six 24:22
                                 7:12 8:15,16,23       21:23 39:12 42:25

                                        Veritext Legal Solutions                        1656
         212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 80 of 135 PageID #: 1840

        [sold - thank]                                                                  Page 15

         sold 30:10,23         stage 59:20             59:5                         t
           31:22               stand 37:23           submits 60:5          t 63:1,1
         sole 54:16            standing 40:25        submitted 9:13,17     take 8:17 16:16
         solely 10:2 11:8      standpoint 54:8         9:24 16:7 17:7        18:11 19:1 33:18
           32:23 33:2,3        stang 5:3 7:8           18:2,17 20:5 32:8     36:23 54:25 58:17
           38:13 51:22 52:22   start 45:4              34:21 35:11 37:15     58:17 61:20
         solutions 63:20       started 50:7            39:15 45:19,19      taken 32:14
         solvency 10:13        starting 7:5 8:15       47:10 57:23 58:15   talk 15:22 41:15
           11:20 12:3,10,12    state 27:5,7,10,14      59:3,6 62:12          48:12
           12:15 35:3,8,11       29:2 42:1 49:18     submitting 38:21      talked 21:5 42:25
           36:7 38:20,22         61:22               subpoena 11:3         talking 21:6,20
           55:6 56:7,8,11,11   statement 9:15,17     subpoenas 24:8          53:10
           56:17 57:1            32:8 33:13 37:8       24:22               talks 58:2
         solvent 39:17           39:19               subsequent 35:6       tangible 57:25
         somewhat 55:13        statements 45:19      subsequently            58:3
         sonya 4:25 63:3,8       48:1                  20:16               tax 38:23 48:22
         soon 61:25            states 1:1 3:1        substance 47:5          49:3,14,17,19
         sooner 25:25 26:2     stating 29:16         substantial 46:3        50:2 51:1 55:5,11
         sorry 24:18 62:20     status 20:4 26:15     sufficient 15:18        55:13,15,18,23
         sort 45:2 47:25         42:4 60:12            57:7                  56:1,3,4
           53:16 55:4,16       statute 41:7 52:10    suite 5:13 6:3        taxes 33:14 55:21
         sorts 29:1              52:12,17 53:3         63:22                 56:5,6
         sought 51:17          stay 27:22            summary 4:1 9:12      technically 30:11
         sounded 37:1          step 29:4 41:13,25      10:2,14,18,22       telephonically 5:8
         sounds 15:17          stepping 42:25          12:6 14:9,16,22       5:9,16,23 6:6,13
           22:12 34:24         steps 41:21             14:23 15:7,8 16:4     6:14
         southern 28:15        stigmatize 41:16        17:2,10,16,20       ten 62:7
           39:22               stigmatizes 43:7        18:7,18,22 25:24    tentative 60:23
         sparingly 59:25       stipulate 22:8,25       26:14 27:12 29:14   term 28:22
         speak 7:4 9:24        stipulated 12:7,16      32:6,11 40:2 45:9   terms 11:18 21:3
           26:25 28:2            16:2                  45:9 46:8 47:6,9      23:2 25:5 28:11
         speaking 26:18        stipulation 16:8        51:16,17 56:12        30:21 48:8,14
           50:7 61:16,22       stock 58:17             57:8 59:24 60:21    terrace 5:12 7:20
         specific 52:11,14     stop 27:11            supplemental            26:8 46:14 54:16
           52:20               strategy 47:5           22:18                 54:17
         specifically 31:19    strike 14:11          support 34:1          testimony 12:22
           40:24 48:12 53:8    subject 31:14           48:17 51:4            13:6 59:13
           56:12               submission 17:1       sure 14:14 17:6       texas 39:22
         specificity 20:21       23:11 59:12           17:14 18:7 31:18    textbook 32:12
         speculating 15:15     submit 9:15 10:12     surrounding             34:12 51:20
         spend 16:11,15          17:25 20:23 21:10     12:21               thank 8:13 10:24
         split 55:22             22:9 35:11 41:4                             12:1 14:25 18:14
                                 45:21 47:17,20                              19:16,17,19 23:13
                                        Veritext Legal Solutions                        1657
         212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 81 of 135 PageID #: 1841

        [thank - unreasonable]                                                          Page 16

            23:14 26:3 28:6,8   timeline 16:13,15      transferred 42:19       42:21,24 47:16,25
            32:7 57:10 60:9     timing 60:22             43:9 58:13            53:12,12,22,23
            60:10 61:13 62:14   title 29:9 32:20       transfers 10:14         55:20,22 56:1,6
            62:16               today 7:16 15:25         11:10,25 12:4,12      61:2,20
         them's 41:10              27:12 32:2 39:23      20:13,15,17,20      tying 13:3
         theoretically             60:13                 35:9 37:20 41:16    type 37:23 39:16
            50:21               today's 18:4 22:20       46:10 58:2          typically 57:13
         theories 10:23            23:9 25:20          treat 15:6                     u
            40:13               told 13:7 30:22        trial 12:10 15:23
                                                                             u.s. 3:23
         theory 25:17           toss 9:23                16:10 17:17 18:20
                                                                             ultimate 16:8
            35:17 41:13         touch 40:9 45:12         18:22 22:22 23:4
                                                                             ultimately 31:12
         thing 33:7                55:3                  23:6 24:14 25:8
                                                                             unable 29:13 53:7
         things 27:11           track 18:22 20:24        25:10 47:8
                                                                               53:21
         think 10:18 12:16      tracking 23:3          trials 19:6 61:3
                                                                             unavailable 47:19
            13:2,9 15:1,1,14    tracks 16:9            tried 12:9
                                                                             uncontroverted
            20:22 21:18 22:2    trade 5:13             tries 35:24
                                                                               9:16,17 32:9
            22:8 23:4 24:15     traded 54:6            trigger 28:18
                                                                             underlying 20:17
            25:13 29:15 31:2    trajectory 25:2        true 34:21 63:4
                                                                               32:13
            31:4 33:7 34:23     transaction 30:24      trust 3:22 7:3
                                                                             understand 14:10
            40:9 43:5,6 44:6       33:24 35:15,21,21     29:10
                                                                               14:16 37:1 46:18
            54:1,4,7 55:20         35:24 36:3,4,6      trustee 1:11 5:4
                                                                               47:24 50:25
            56:7,10,15,15,24       37:24 38:13 58:8      7:9 8:20 14:22
                                                                             understanding
            57:4,6 59:15        transactions             20:15 23:18 29:9
                                                                               44:12 51:5
         third 5:5 6:10            57:24                 29:10 31:6 39:12
                                                                             understood 17:21
            39:24 40:1 58:17    transcribed 4:25         40:19 41:11,12,21
                                                                               52:6
         thought 38:21          transcript 63:4          42:4,20,25 43:11
                                                                             undisputed 13:4
            50:14               transfer 10:3,6,7        44:4 47:9 48:13
                                                                               13:18 35:23 57:21
         three 41:9 55:20          12:15 32:14 34:7      48:18 51:18 55:6
                                                                             unearth 29:13
            55:23 60:23            34:8,25 35:1          60:5
                                                                             unfortunately
         throwing 39:1             36:11 37:5 38:19    trustee's 11:24
                                                                               54:20 59:21
         tilt 25:24                40:3,5 41:2,12        14:8 28:22 29:7
                                                                             unique 29:18
         tilting 17:17             42:7,8,10 43:1,7      32:10,11 42:8
                                                                             unit 26:16 28:16
         time 9:21 11:5,9          43:12,15,16,19,24     54:7
                                                                               28:17,23 29:5,13
            11:24 12:5,9           44:9,13,17 46:11    trustees 41:24
                                                                               30:10,23 33:1,2,3
            15:11 17:8,9           50:2,18,23 51:21    try 12:5 19:14
                                                                               33:12 46:14 62:4
            18:10 19:13 21:19      52:5 53:2,7 57:22     29:4 33:24 42:14
                                                                             united 1:1 3:1
            24:16 28:18 36:9       59:5                trying 12:12
                                                                               49:11 54:18
            39:5 40:3,15        transferee 36:1          21:18 24:24 42:23
                                                                             units 29:11,12
            41:12 42:8,16,22       38:15 41:14         turn 32:5
                                                                             unknown 3:25
            45:11 47:8,14,20    transferor 12:11       turner 27:21
                                                                             unpaid 40:22
            47:20,21 48:3          13:17 35:25 38:9    twisted 44:7
                                                                             unreasonable
            50:16 51:13 53:15      38:15               two 11:7 21:11
                                                                               53:4
            57:14 60:2 61:1,9                            30:14 38:17 41:8

                                         Veritext Legal Solutions                         1658
         212-267-6868                      www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 82 of 135 PageID #: 1842

        [unredacted - à]                                                         Page 17

         unredacted 45:21        17:6,18 18:7        year 33:11,25
         unsatisfied 40:4        26:19 28:12 32:5      39:1,13 55:18,23
         unsecured 34:15         44:21,23 45:1,2     years 12:24 55:20
           43:22 44:4            51:25 54:22 55:3      55:24
         update 60:12            57:11 60:13         yesterday 9:8
         upkeep 33:11          wanted 9:20 33:9        11:5 21:5 27:14
         uploaded 20:7           45:7                york 1:2 3:3 5:6
         use 13:8 26:1,13      way 29:18 36:12         5:14,14 6:4,4,11
           28:15 33:4,9 42:1     44:15 50:8,8          9:6,25 10:5 13:9
           60:22 61:2          we've 21:12,12          13:15 15:3 19:6
         utilized 31:10          57:23 59:6 60:2       28:16 36:2 37:22
                  v            webex 19:9,10,12        38:4,4 39:25
                                 19:14                 41:10,19 42:24
         v 1:14,22 2:5,13
                               week 10:11,11,12        57:23 59:7
           2:21 8:15 37:11
                                 11:7 16:10 17:8     yvette 7:2
           38:2
                                 21:11 60:15                   z
         vacuum 30:13
                               went 13:21 20:10
         valid 13:11 37:15                           ziehl 5:3 7:8
                                 43:9
           39:24 41:17                               zoom 19:6
                               willing 48:6
         value 14:19 31:7                                      à
                               win 14:17
           34:12,14 57:16
                               witness 16:12         à 26:21
         variables 58:23
                               witnesses 18:18
         ventimigilia 59:7
                               wondering 28:24
         verdict 47:2 56:14
                               word 12:25 28:15
         veritext 63:20
                                 50:11
         versus 58:1 59:6
                               work 16:1 17:5
         view 22:14 30:10
                                 22:19 23:4 24:13
           40:8
                                 26:25
         violates 37:24
                               worked 22:24
           44:17
                               working 16:25
         virtue 30:18 41:24
                                 20:23 22:18
         vis 26:21,21
                               world 5:13 55:16
         visit 25:17
                               wound 56:5
         voice 62:20
                               written 24:7
         voicemail 15:16
         voluminous 15:17                x
                  w            x 1:4,8,10,17,19
                                 1:25 2:2,8,10,16
         w 36:14
                                 2:18,24
         w2s 49:14
         waiting 15:5                    y
           30:12               y 8:7,12
         walia 2:6 6:9 8:1,5   yeah 16:23 20:5
         want 7:5 14:22          24:17 54:24 55:2
           15:7 16:13,15         61:24
                                        Veritext Legal Solutions                 1659
         212-267-6868                     www.veritext.com                516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 83 of 135 PageID #: 1843

                                                                       Page 1

      1      UNITED STATES BANKRUPTCY COURT

      2      EASTERN DISTRICT OF NEW YORK

      3      Case No. 18-71748-ast

      4      Adv. Case No. 8-20-08051-ast

      5      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

      6      In the Matter of:

      7

      8      ORION HEALTHCORP INC.,

      9

     10                   Debtor.

     11      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     12      EHRENBERG,

     13                        Plaintiff,

     14                   v.

     15      ELENA SARTISON et al.,

     16                        Defendants.

     17      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     18

     19

     20

     21

     22

     23

     24

     25

                                     Veritext Legal Solutions                   1660
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 84 of 135 PageID #: 1844

                                                                       Page 2

      1                            United States Bankruptcy Court

      2                            290 Federal Plaza

      3                            Central Islip, New York 11722

      4

      5                            February 9, 2021

      6                            2:30 PM

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21      B E F O R E :

     22      HON ALAN S. TRUST

     23      U.S. BANKRUPTCY JUDGE

     24

     25      ECRO:       UNKNOWN

                                     Veritext Legal Solutions                   1661
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 85 of 135 PageID #: 1845

                                                                       Page 3

      1      HEARING re Liquidating Trustee’s Motion to Extend the

      2      Deadline to Object to Claims

      3

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25      Transcribed by:      Sonya Ledanski Hyde

                                     Veritext Legal Solutions                   1662
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 86 of 135 PageID #: 1846

                                                                       Page 4

      1      A P P E A R A N C E S :

      2

      3      PACHULSKI STANG ZIEHL & JONES LLP

      4              Attorneys for the Plaintiff

      5              780 Third Avenue, 34th Floor

      6              New York, NY 10017

      7

      8      BY:     JEFFREY NOLAN

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

                                     Veritext Legal Solutions                   1663
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 87 of 135 PageID #: 1847

                                                                                 Page 5

      1                                 P R O C E E D I N G S

      2                    CLERK:   Start with 20-8051, Ehrenberg v. Elena

      3      Sartison, et al.

      4                    THE COURT:     All right, let me just ask in terms of

      5      the status of the adversary proceeding.                 Has any forward

      6      progress been made toward resolution?

      7                    MR. NOLAN:     Your Honor, Jeff Nolan appearing on

      8      behalf of the plaintiff.          Your Honor, there has been no

      9      further progress with the defendant, 2 River Terrace.                 They

     10      had made it clear back in early December that there was no

     11      avenue to get this resolved, short of litigating it.                 I have

     12      continued to work with the board of residential managers to

     13      try and work through some of the outstanding obligations and

     14      basically hold the matter in abeyance while the Court had

     15      the time to look at the underlying papers.

     16                    My understanding is the sheriff's sale was

     17      adjourned from the date, which was in the end of January, to

     18      a timeframe in the end of February.

     19                    THE COURT:     All right.      Any disagreement on the

     20      status then of either the sheriff's sale or the resolution

     21      efforts?      All right.

     22                    Well, then I'm going to move -- this is Judge

     23      Trust.      I'm going to moving to the ruling conference portion

     24      of this hearing then this afternoon in Adversary Proceeding

     25      20-8051.      This will be the Court's ruling in narrative form

                                          Veritext Legal Solutions                       1664
          212-267-6868                      www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 88 of 135 PageID #: 1848

                                                                        Page 6

      1      as authorized under Federal Rules of Bankruptcy Procedures

      2      7052.

      3                  This adversary proceeding presents a number of

      4      core proceedings under Title 28, Section 157(b) and 1334.

      5      This Court has jurisdiction to hear and determine this

      6      adversary proceeding under the standing orders of reference

      7      in effect in the Eastern District of New York.

      8                  In terms of procedural background, the plaintiff

      9      brings this action in his capacity as the liquidating

     10      trustee of the Orion Healthcorp, Inc. and related debtor

     11      entities which had originally filed multiple bankruptcy

     12      proceedings, administratively consolidated under Case No.

     13      18-71748.    I'll talk more about that debtor group in a

     14      couple of minutes.

     15                  This adversary proceeding speaks to recover, among

     16      other things, to recover alleged fraudulent transfers under

     17      the Federal Bankruptcy Code and the New York debtor and

     18      creditor laws concerning the purchase of a multimillion-

     19      dollar condominium unit.

     20                  The plaintiff trustee had moved for default

     21      judgment against the defendant entity, 2 River Terrace 12J,

     22      LLC.    At a hearing on that motion to default judgment, the

     23      Court denied that motion given the appearance, albeit late,

     24      by the defendant, but that the issues appeared to the Court

     25      under Rule 1001 and otherwise to be better addressed on

                                     Veritext Legal Solutions                   1665
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 89 of 135 PageID #: 1849

                                                                        Page 7

      1      summary judgment.

      2                   The Court, therefore, set a briefing and

      3      submission schedule with respect to summary judgment, held

      4      oral argument on January 21st of this year, and then

      5      scheduled this ruling conference for today.

      6                   On the request of the plaintiff for summary

      7      judgment, the following facts are either stipulated or there

      8      is no genuine issue as to their truth for purposes of this

      9      motion.     The sources of the facts that the Court is about to

     10      recite are contained in the summary judgment record and are

     11      drawn from the declaration of Timothy J. Dragelin at then

     12      case docket no. 2, which is part of this summary judgment

     13      record, the affidavits of Jeffrey Nolan and Daniel Jones,

     14      along with the parties' joint Rule 56 statement of

     15      undisputed facts -- those can be found at docket items 44,

     16      45 and 55 -- as well as certain admissions made by this

     17      defendant in this adversary proceeding.

     18                   And for benefit of the record, when I refer to

     19      this defendant, I'm referring to 2 River Terrace as there

     20      are multiple defendants in this adversary proceeding, but

     21      this summary judgment is only directed as 2 River Terrace.

     22                   The plaintiff is noted as the liquidating trustee

     23      under a liquidating trust agreement which was established

     24      under a plan of reorganization confirmed by this Court for

     25      multiple debtor entities.      Those debtor entities which are

                                      Veritext Legal Solutions                  1666
          212-267-6868                  www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 90 of 135 PageID #: 1850

                                                                         Page 8

      1      the subject of the plan and, therefore, governed under

      2      liquidating trust agreement were a consolidated series of

      3      companies that were aggregated through a number of

      4      acquisitions.

      5                  The business practice of those entities that did

      6      operate were in the healthcare space primarily providing

      7      back office revenue and practice management for various

      8      physician groups.    One of those entities, known as

      9      Constellation Healthcare Technologies, which I'll refer to

     10      as CHT and is part of the debtor group, is the focus of this

     11      adversary proceeding.    The debtor, CHT, maintained a

     12      checking account at M&T Bank during the relevant time.

     13                  The defendant, 2 River Terrace entity, is an

     14      active domestic limited liability company formed under New

     15      York law on December 23rd of 2015.         On that same date, Paul

     16      Parmar -- the gentleman referred to as Paul Parmar, who at

     17      the time was the CEO of CHT, instructed the chief financial

     18      officer of CHT, a gentleman called Sam Zaharis, to wire

     19      transfer $545,000 from CHT's bank account at M&T to the

     20      account of a law firm -- to the account of Lustrin Tetelman,

     21      LLP, who were attorneys at that time acting in the capacity

     22      on behalf of the owners of the condominium unit 12J located

     23      at the complex known as 2 River Terrace in New York City.

     24                  At that time, the owners of that condominium unit,

     25      which I'll refer to during this ruling as the condo or the

                                     Veritext Legal Solutions                    1667
          212-267-6868                 www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 91 of 135 PageID #: 1851

                                                                        Page 9

      1      condo unit, were Clodagh Bowyer Greene and Elliott Greene,

      2      and I'll refer to those Greenes as the sellers.       The purpose

      3      of the $545,000 wire transfer was as a down payment toward

      4      the purchase of the condo, and I'll refer to that as

      5      transfer one.

      6                  On or about February 19th of 2016, Mr. Parmar

      7      instructed the CFO of CHT to make a second transfer; that

      8      was in the amount of $5,058,408.81, again, from a CHT bank

      9      account at M&T Bank; I'll refer to that as transfer two.

     10      Transfer two was directed to the lawyers' trust account held

     11      at the law firm of Robinson & Brog; that transfer went

     12      directly into escrow.

     13                  Simultaneously, a closing occurred on the purchase

     14      and sale of the condo, again, February 19, 2016.       On Mr.

     15      Parmar's instructions, the funds comprising transfers one

     16      and two, which I'll now collectively refer to as the

     17      transfers, were used to pay the purchase price for the

     18      condo.

     19                  The sellers, the Greenes, are also defendants in

     20      this adversary proceeding, but this motion is not directed

     21      at them.    But at the closing, they conveyed title to the

     22      condo unit, not to CHT, but to the defendant newly created

     23      entity, 2 River Terrace.     At all times relevant to this

     24      litigation, 2 River Terrace has been managed by Mr. Parmar.

     25      Given the undisputed facts, there is no doubt of a close

                                     Veritext Legal Solutions                   1668
          212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 92 of 135 PageID #: 1852

                                                                        Page 10

      1      connection between CHT, Mr. Parmar, and 2 River Terrace.

      2                  Subsequent to closing, Mr. Parmar occupied the

      3      unit with Elena Sartison, who is also a defendant.         The

      4      papers refer to Ms. Sartison as her girlfriend; that status

      5      for purposes of this ruling is not relevant.         The defendant,

      6      though, has -- the defendant, 2 River Terrace, has alleged

      7      that subsequent to placing title in the name of 2 River

      8      Terrace, the condo was in fact used for the conduct of

      9      business by one or more employees or officers of one or more

     10      debtor entities, including CHT.       There is, however, no

     11      summary judgment competent summary judgment evidence to that

     12      alleged fact.

     13                  What is also undisputed is that prior to each of

     14      the two transfers, at the time of each of the two transfers,

     15      and at the time of the closing of the condo purchased, there

     16      was no business relationship between 2 River Terrace and the

     17      debtor, CHT, not before the closing, not on the date of

     18      either transfer, and not thereafter.

     19                  In addition, prior to, at the time of each of the

     20      transfers, at the time of the closing of the condo purchased

     21      and for any relevant period of time after, CHT owed no money

     22      to 2 River Terrace.    There was no business, there was no

     23      debt owed to 2 River Terrace by CHT.         Thus, as measured at

     24      the time of each of the transfers and at the time of the

     25      closing of the condo purchase, defendant 2 River Terrace

                                     Veritext Legal Solutions                     1669
          212-267-6868                 www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 93 of 135 PageID #: 1853

                                                                          Page 11

      1      received property of debtor worth approximately $5.6

      2      million; CHT received nothing in return.           Thus, there was no

      3      consideration for the transfers.

      4                  Subsequent to the closing of the condo purchase, 2

      5      River Terrace defaulted in paying certain taxes, utilities

      6      and common charges starting in February of 2018.           That

      7      failure constituted a breach of the covenants of the

      8      condominium complex and resulted in the residential board of

      9      managers filing suit and then obtaining a judgment against 2

     10      River Terrace in the original amount of just over $200,000.

     11      Interest has continued to accrue on that judgment, and the

     12      board of managers has sought to execute upon it.           As of

     13      October 2020, the outstanding debt -- the outstanding amount

     14      owing under that judgment put it approximately $370,000.

     15                  Included within the records made a part of this

     16      summary judgment record are two transactions from 2015.              One

     17      was a transaction in which CHT acquired an entity in

     18      September of 2015 called Phoenix Health, LLC, for $42

     19      million; summary judgment record indicates that Phoenix was

     20      a fictitious entity with no business assets or employees.

     21      Almost simultaneous with the Phoenix acquisition, CHT

     22      acquired another entity called North Star Acquisitions, LLC,

     23      that time for $18 million; that entity, too, had no assets,

     24      no business, no employees, and for all purposes, was a

     25      fictitious entity.

                                     Veritext Legal Solutions                         1670
          212-267-6868                 www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 94 of 135 PageID #: 1854

                                                                            Page 12

      1                  Also included in the financial records made a part

      2      of the summary judgment record are year-end tax returns of

      3      2015 where the consolidating tax reporting group, referred

      4      in this litigation to as the debtors; that consolidated

      5      federal income tax reflected aggregate net operating losses

      6      of over $11 million for the operating group and a cumulative

      7      net income of over $95 million.       Summary judgment record,

      8      however, does not include specific financial records solely

      9      as to the CHT debtor at the time of either transfer or the

     10      closing of the condo.

     11                  The first issue then with respect to summary

     12      judgment concerns whether or not the plaintiff trustee has

     13      met his burden to establish entitlement to summary judgment

     14      as a matter of law on his claim under New York DCL Section

     15      273, arguing that the transfers and the placing of title to

     16      the condo in 2 River Terrace was a constructively fraudulent

     17      transfer under New York law.

     18                  This Court has determined, based upon the

     19      competent summary judgment, that the trustee is entitled to

     20      judgment as a matter of law because the transfers, each of

     21      them, and the closing of title to 2 River Terrace were made

     22      without fair consideration when CHT either was or was

     23      rendered insolvent by those transfers.             I'll talk in more

     24      detail about those issues.

     25                  The trustee has also established as a matter of

                                     Veritext Legal Solutions                        1671
          212-267-6868                 www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 95 of 135 PageID #: 1855

                                                                            Page 13

      1      law entitlement to judgment under New York DCL Section 273-

      2      a, because a judgment creditor existed prior to each of the

      3      transfers and the closing of the title and the transfers

      4      were made without fair consideration.

      5                   Turning to the first DCL 273.          As many courts,

      6      including the Second Circuit at In re. Sharp International,

      7      403 F.3d 43 at 53 (2d Cir. 2005) and Judge Strong of this

      8      Court in In re. Allou Distributors, 446 B.R. 32, 61 to 63

      9      (2011), as those courts and many others have held under DCL

     10      Section 273, a conveyance made by a debtor is deemed

     11      constructively fraudulent if it was made without fair

     12      consideration and the transferer is insolvent or is rendered

     13      insolvent by the transfer.

     14                   The undisputed evidence before the Court,

     15      undisputed competent evidence is that CHT received no

     16      consideration and, therefore, certainly no fair

     17      consideration for paying of $5.5 million, transferring $5.5

     18      million for the purchase of a condo to which title was taken

     19      in the name of 2 River Terrace and did not become property

     20      of CHT.

     21                   Since CHT did not receive ownership of the condo

     22      or receive any other consideration for either transfer, the

     23      question then is what did CHT receive in exchange for the

     24      transfers.     As Section 272-a of the DCL provides, fair

     25      consideration exists when a fair equivalent is received in

                                      Veritext Legal Solutions                       1672
          212-267-6868                  www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 96 of 135 PageID #: 1856

                                                                         Page 14

      1      exchange for the property transferred and fair consideration

      2      can include the satisfaction of an antecedent debt; that is

      3      the prong argued by 2 River Terrace.          It asserts that Mr.

      4      Parmar was owed millions of dollars by CHT at the time of

      5      the transfers and the condo closing.          That assertion,

      6      however, is an assertion; it's made without any evidentiary

      7      support and thus, failed to raise a genuine issue of

      8      material fact as to consideration.

      9                   The specific allegation made by 2 River Terrace is

     10      that the debtor, CHT, had entered into one or more

     11      consulting agreements with a Parmar-controlled entity called

     12      First United Healthcare through which the debtor CHT

     13      received the services and Mr. Parmar exchanged for a fixed

     14      annual salary of $650,000 and a bonus based upon a multiple

     15      of EBITDA.     They assert -- 2 River Terrace asserts that the

     16      transfers were made, the condo purchase was made as a result

     17      of funds still owed to Mr. Parmar for his services.

     18                   However, the plaintiff objected to each of the

     19      documents provided by the defendant to support this

     20      assertion, and there is no affidavit provided to support any

     21      of those assertions.     But the plaintiff moved to strike all

     22      the defendants' exhibits provided in support of this

     23      assertion as to consideration for lack of foundation, lack

     24      of authenticity and based upon hearsay; see docket item 56.

     25                   Those objections were discussed at the hearing and

                                      Veritext Legal Solutions                      1673
          212-267-6868                  www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 97 of 135 PageID #: 1857

                                                                         Page 15

      1      all of those objections are granted.          In fact, 2 River

      2      Terrace acknowledged at the oral argument that they did not

      3      provide any affidavit or any other factual substantiation

      4      from 2 River Terrace, from Mr. Parmar, or from anyone else

      5      who could authenticate the documents that were provided

      6      and/or testify to the truthfulness of the assertions of the

      7      existence of an antecedent debt being owed to Mr. Parmar or

      8      to CHT or to any other entity that had any relationship --

      9      that then had any relationship to the transfers or the condo

     10      purchase.

     11                   Almost as critical and, therefore, almost as fatal

     12      is that there is no evidence in the summary judgment record

     13      either that even if an antecedent debt existed, that that

     14      debt was satisfied in whole or in part by either of the

     15      transfers or the taking of title to the condo in the name of

     16      2 River Terrace.

     17                   It's well-established law that when a party argues

     18      facts to support an assertion that a genuine issue of

     19      material fact remains and, therefore, summary judgment

     20      should be denied, that party in opposing summary judgment

     21      must provide competent evidence to establish the counter-

     22      narrative.

     23                   As the Second Circuit long ago held in Dressler v.

     24      MV Sandpiper, 331 F.2d 130 (1964) and as remains the case

     25      today, these requirements of evidentiary support are

                                      Veritext Legal Solutions                       1674
          212-267-6868                  www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 98 of 135 PageID #: 1858

                                                                       Page 16

      1      mandatory for, quote, "only in this way may the underlying

      2      objective of the summary judgment procedure to discover

      3      whether one side has no real support for its version of the

      4      fact being satisfied."

      5                  Specifically, in terms of the rule mandate,

      6      Federal Rules of Civil Procedure 56(c)(4) states that an

      7      affidavit or declaration used to support or oppose a summary

      8      judgment motion must be made on personal knowledge, set out

      9      facts that would be admissible in evidence and show that the

     10      affiant or declarant is competent to testify on the matter

     11      stated, generically referred to as competent summary

     12      judgment evidence.

     13                  Here, while the defendant, 2 River Terrace, offers

     14      an alternate explanation for the transactions at issue,

     15      which it claims raises a triable issue of fact, defendant

     16      has simply failed to provide any competent summary judgment

     17      evidence.    When the party offers facts to support its

     18      contention it asserted that an issue of fact remains to

     19      oppose summary judgment, they must comply with Rule 56(c).

     20      Because there was no affidavit submitted by 2 River Terrace

     21      authenticating or laying an evidentiary foundation for any

     22      of the facts alleged or documents provided, then this Court

     23      may and does under Rule 56(e)(2) treat plaintiffs

     24      substantiated facts in support of summary judgment,

     25      particularly concerning lack of consideration, as

                                      Veritext Legal Solutions                  1675
          212-267-6868                  www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 99 of 135 PageID #: 1859

                                                                       Page 17

      1      undisputed.

      2                  Therefore, plaintiff has established as a matter

      3      of law that CHT received no consideration for either of the

      4      transfers or the closing of the title to the condo being

      5      take -- at closing title to the condo being taken to 2 River

      6      Terrace while using CHT's funds to do so.

      7                  While each of the transfers went through lawyers'

      8      trust accounts, there is -- that raises no issue of fact,

      9      nor concern of law.     There's no dispute that each of the

     10      transfers were expressly made and earmarked for the purchase

     11      of the condo.

     12                  The issue then is what evidence is before the

     13      Court of CHT being or being rendered insolvent at the time

     14      of each of the transfers and the closing of the condo

     15      purchase.     As the Second Circuit held in 2005 in Sharp

     16      International and as Judge Strong also held in Allou

     17      Distributors, under New York DCL Section 273, there is a

     18      long-recognized presumption of insolvency where the debtor

     19      makes the conveyance without fair consideration.

     20                  The Court would also refer the parties to USA

     21      United Fleet, 559 B.R. 41 at 60 (Bankr. E.D.N.Y. 2016), In

     22      re. Ventimiglia (Bankr. E.D.N.Y. 2007) 362 B.R. 71 at 83,

     23      and Feist v. Druckerman (2d Cir. 1934), 70 F.2d 333 at 334.

     24      Case law both at the federal level and the state level under

     25      New York DCL 273 makes clear that when the presumption of

                                      Veritext Legal Solutions                  1676
          212-267-6868                  www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 100 of 135 PageID #: 1860

                                                                           Page 18

       1      insolvency arises, as it does here, the burden then shifts

       2      to the transferee to come forward with proof of the

       3      transferor's insolvency.

       4                  Here again, 2 River Terrace has provided no

       5      competent summary judgment evidence and specifically, no

       6      competent summary judgment evidence that would be adequate

       7      to rebut this presumption of insolvency.           Therefore, the

       8      trustee has established as a matter of law that CHT was

       9      insolvent or was rendered insolvent by each of the transfers

      10      on the date of each of the transfers and at the date of the

      11      closing of the condo purchase; therefore, summary judgment

      12      is proper in favor of the plaintiff trustee as a matter of

      13      law on the DCL 273 constructive fraudulent transfer claim.

      14                  With respect to DCL 273-a, as many courts,

      15      including Lyman Commerce Solutions v. Lung, 2015 U.S.

      16      District Lexis 51447 (S.D.N.Y. 2015) has held, any

      17      conveyance made without fair consideration when the person

      18      making it is a defendant in an action for money damages or a

      19      judgment in such action has been docketed against him, is

      20      fraudulent as to the plaintiff in that action without regard

      21      to the actual intent of the defendant if, after the final

      22      judgment has been entered, the defendant fails to satisfy

      23      that judgment.

      24                  The stipulated facts in the summary judgment

      25      record reflects that on December 16 of 2015, a final

                                      Veritext Legal Solutions                      1677
           212-267-6868                 www.veritext.com                     516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 101 of 135 PageID #: 1861

                                                                         Page 19

       1      judgment was issued against all of the Orion Healthcorp.,

       2      Inc. debtors, including CHT in the United States District

       3      Court for the Southern District of Texas in an amount in

       4      excess of $200,000.    That litigation existed prior to and

       5      resulted in a final judgment being entered prior to the

       6      closing of the condo purchase, and that litigation was

       7      pending prior to the date of each of the transfers.

       8                  A proof of claim for that judgment was filed in

       9      the main bankruptcy case of CHT and it remains unsatisfied.

      10      Facts particular to this judgment are stipulated in the

      11      joint statement of undisputed fact at docket item 15; on the

      12      facing page, first page of that stipulation is found the

      13      definition of the debtors from the Chapter 11 cases, which

      14      starts with Orion Healthcorp., Inc. and then Constellation

      15      Healthcare Technologies, Inc., and a number of other debtor

      16      entities were included in the definition of debtors.

      17                  At stipulated fact No. 35, the parties agreed as

      18      follows: On December 16, 2015, the Southern District of

      19      Texas issued a judgment in the amount of $194,185 against

      20      the debtors in favor of former employees, Jack McBride and

      21      Alan Nottingham for unpaid deferred compensation.         The

      22      judgment was filed as a proof of claim in Case No. 8-18-

      23      71748 and assigned claim no. 10,001.         The filed proof of

      24      claim remains unsatisfied, so this is an additional basis

      25      upon which is the matter of law the trustee has established

                                      Veritext Legal Solutions                       1678
           212-267-6868                 www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 102 of 135 PageID #: 1862

                                                                       Page 20

       1      his entitlement to summary judgment to satisfy each of the

       2      transfers and the closing of title to the condo in the name

       3      of 2 River Terrace because each of the transfers and the

       4      closing of title of the condo were constructively fraudulent

       5      under DCL 273 and DCL 273-a and avoidable as to present and

       6      future creditors.

       7                  Each of the transfers and the taking of title to

       8      the condo in the name of 2 River Terrace are avoided, the

       9      plaintiff is entitled to have all legal and equitable title

      10      to the condo transferred to him by 2 River Terrace under

      11      Bankruptcy Code Section 544 and 550, along with, as

      12      requested, all associated keys and access cards.

      13                  I'm going to turn briefly to the trustee's claim

      14      under New York DCL Section 276, which provides for a

      15      conveyance which is made with actual intent to hinder, delay

      16      or defraud, to be satisfied both as to present and future

      17      creditors as discussed in MarketXT Holdings, 376 B.R. 390

      18      and Allou Distributors.

      19                  Many courts which have looked at an actual fraud

      20      claim under DCL 276 do so by analyzing certain badges of

      21      fraud to establish fraudulent intent, which include: (1)

      22      gross inadequacy of consideration; (2) a close relationship

      23      between transferor and transferee; (3) the transferor's

      24      insolvency at or as a result of the conveyance; (4) a

      25      questionable transfer not in the ordinary course of

                                      Veritext Legal Solutions                   1679
           212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 103 of 135 PageID #: 1863

                                                                           Page 21

       1      business; (5) secrecy in the transfer; and (6) retention of

       2      control of the property by the transferor after the

       3      conveyance.

       4                  Uncontroverted here is that one of the sellers of

       5      the condo was Elliott Greene.        His brother, Mitchell Greene,

       6      is a lawyer at Robinson & Brog or was at the relevant time,

       7      and that at all relevant times, that law firm represented

       8      CHT and a number of Mr. Parmar's entities.           More

       9      specifically, Mitchell Greene represented CHT in the sale

      10      transaction of this condo, and Robinson & Brog law firm

      11      provided substantial legal services to CHT and various

      12      Parmar-related entities, including the debtors, whose

      13      definition the Court had just referred to.

      14                  It's clear that Mr. Parmar retained convention

      15      benefit and use of the condo post-closing and as noted, CHT

      16      received no consideration for the transfers or the closing

      17      of title.     Thus, badges (1), (2) and (4) are satisfied on

      18      the summary judgment record.       However, for purposes of

      19      summary judgment, the trustee has not met his burden of

      20      proof as to badges (3), (5) and (6), retention of control of

      21      the condo was not by the transferor or CHT, but was, in fact

      22      and is argued by the trustee, Mr. Parmar.           The plaintiff has

      23      not established secrecy in this transaction as a matter of

      24      law.

      25                  With respect to insolvency, while the case law is

                                       Veritext Legal Solutions                     1680
           212-267-6868                  www.veritext.com                    516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 104 of 135 PageID #: 1864

                                                                       Page 22

       1      clear that it is presumed in a constructive fraudulent

       2      transaction, parties have not provided briefing and the

       3      Court is not prepared to conclude that insolvency should be

       4      presumed in an actual fraud transaction and, in fact, an

       5      actual fraud transaction can be found in the absence of

       6      insolvency.

       7                  But here, there's no independent evidence of

       8      insolvency as to CHT in and of itself at the time of each of

       9      the transfers.    Thus, while insolvency has been demonstrated

      10      for purposes of constructive fraud based upon the

      11      presumption, the Court is not prepared to find insolvency

      12      has been established for purposes of actual fraud.

      13                  With respect to intent to hinder, delay or defraud

      14      creditors, this Court has limited evidence from which to

      15      draw an inference as to Mr. Parmar's intent at the time he

      16      authorized or directed each of the transfers to be made and

      17      for title to be closed into 2 River Terrace, that the Court

      18      is determined not to grant summary judgment on this record

      19      on the actual intent claim.

      20                  The Court has also not today reached the

      21      plaintiff's other request for relief as against 2 River

      22      Terrace for a monetary judgment in the amount of a judgment

      23      lien held by the board or the request for attorneys' fees.

      24                  The Court is, therefore, granting partial summary

      25      judgment, avoiding the transfers, each of the transfers and

                                      Veritext Legal Solutions                   1681
           212-267-6868                 www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 105 of 135 PageID #: 1865

                                                                          Page 23

       1      the closing of title into 2 River Terrace as constructively

       2      fraudulent.     Plaintiff is entitled to have all legal and

       3      equitable title to the condo transferred to him by 2 River

       4      Terrace under Bankruptcy Code Sections 544 and 550, along

       5      with all associated keys and access cards.

       6                   As you know and I'll direct that your office

       7      prepare a form of partial judgment, please submit that to --

       8      circulate it each of the defendants prior to submission to

       9      the Court.     I'd like to get that judgment in as quickly as

      10      possible, so we'll say -- today is Tuesday, Monday is a non-

      11      business day, so by Wednesday of next week, that would be

      12      February 17th.     I'd like to have the judgment submitted by

      13      the Court, so you should get that out by the end of the day

      14      tomorrow, if at all possible, so that the parties have at

      15      least two full business days to review it before submission

      16      to the Court.

      17                   MR. NOLAN:   Yes, Your Honor.

      18                   THE COURT:   All right.      With respect to proceeding

      19      to next steps, I'm going to hold an adjourned -- a further

      20      adjourned pretrial conference on March 9th at 2:00 p.m.          At

      21      that point, we can discuss the further charting of this

      22      litigation for a trial on the remaining issues.

      23                   So, Mr. Nolan, if your office will docket notice

      24      of adjournment and serve that on all defendants, March 9th

      25      at 2:00 p.m.

                                        Veritext Legal Solutions                   1682
           212-267-6868                   www.veritext.com                  516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 106 of 135 PageID #: 1866

                                                                            Page 24

       1                     MR. NOLAN:     Yes, Your Honor.         Thank you.

       2                     THE COURT:     All right.        That will then conclude

       3      the ruling conference and the pretrial conference in 20-

       4      8051.       The Court will be in recess and we'll go off the

       5      record.       Thank you.

       6                     MR. NOLAN:     Thank you, Your Honor.

       7                     (Whereupon these proceedings were concluded)

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

                                          Veritext Legal Solutions                       1683
           212-267-6868                     www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 107 of 135 PageID #: 1867

                                                                       Page 25

       1                                  I N D E X

       2

       3                                   RULINGS

       4                                                        Page      Line

       5

       6      Motion to Extend Time Granted                     22        24

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

                                     Veritext Legal Solutions                    1684
           212-267-6868                www.veritext.com                   516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 108 of 135 PageID #: 1868

                                                                       Page 26

       1                           C E R T I F I C A T I O N

       2

       3              I, Sonya Ledanski Hyde, certified that the foregoing

       4      transcript is a true and accurate record of the proceedings.

       5

       6

       7

       8      Sonya Ledanski Hyde

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20      Veritext Legal Solutions

      21      330 Old Country Road

      22      Suite 300

      23      Mineola, NY 11501

      24

      25      Date:     February 16, 2021

                                       Veritext Legal Solutions                  1685
           212-267-6868                  www.veritext.com                 516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 109 of 135 PageID #: 1869

        [& - affidavits]                                                              Page 1

                  &            2005 13:7 17:15       42 11:18                       a
         & 4:3 9:11 21:6       2007 17:22            43 13:7              abeyance 5:14
           21:10               2011 13:9             44 7:15              absence 22:5
                               2015 8:15 11:16       446 13:8             access 20:12 23:5
                   1
                                 11:18 12:3 18:15    45 7:16              account 8:12,19
         1 20:21 21:17           18:16,25 19:18               5             8:20,20 9:9,10
         10,001 19:23          2016 9:6,14 17:21
                                                     5 21:1,20            accounts 17:8
         1001 6:25             2018 11:6
                                                     5,058,408.81 9:8     accrue 11:11
         10017 4:6             2020 11:13
                                                     5.5 13:17,17         accurate 26:4
         11 12:6 19:13         2021 2:5 26:25
                                                     5.6 11:1             acknowledged
         11501 26:23           21st 7:4
                                                     51447 18:16            15:2
         11722 2:3             22 25:6
                                                     53 13:7              acquired 11:17,22
         12j 6:21 8:22         23rd 8:15
                                                     544 20:11 23:4       acquisition 11:21
         130 15:24             24 25:6
                                                     545,000 8:19 9:3     acquisitions 8:4
         1334 6:4              272 13:24
                                                     55 7:16                11:22
         15 19:11              273 12:15 13:1,5
                                                     550 20:11 23:4       acting 8:21
         157 6:4                 13:10 17:17,25
                                                     559 17:21            action 6:9 18:18
         16 18:25 19:18          18:13,14 20:5,5
                                                     56 7:14 14:24 16:6     18:19,20
           26:25               276 20:14,20
                                                       16:19,23           active 8:14
         17th 23:12            28 6:4
                                                              6           actual 18:21
         18 11:23              290 2:2                                      20:15,19 22:4,5
         18-71748 1:3 6:13     2:00 23:20,25         6 21:1,20
                                                                            22:12,19
         19 9:14               2:30 2:6              60 17:21
                                                                          addition 10:19
         1934 17:23            2d 13:7 17:23         61 13:8
                                                                          additional 19:24
         194,185 19:19                  3            63 13:8
                                                                          addressed 6:25
         1964 15:24                                  650,000 14:14
                               3 20:23 21:20                              adequate 18:6
         19th 9:6                                             7
                               300 26:22                                  adjourned 5:17
                   2                                 70 17:23               23:19,20
                               32 13:8
         2 5:9 6:21 7:12,19    330 26:21             7052 6:2             adjournment
           7:21 8:13,23 9:23   331 15:24             71 17:22               23:24
           9:24 10:1,6,7,16    333 17:23             71748 19:23          administratively
           10:22,23,25 11:4    334 17:23             780 4:5                6:12
           11:9 12:16,21       34th 4:5                       8           admissible 16:9
           13:19 14:3,9,15     35 19:17                                   admissions 7:16
                                                     8-18 19:22
           15:1,4,16 16:13     362 17:22                                  adv 1:4
                                                     8-20-08051 1:4
           16:20,23 17:5       370,000 11:14                              adversary 5:5,24
                                                     8051 24:4
           18:4 20:3,8,10,22   376 20:17                                    6:3,6,15 7:17,20
                                                     83 17:22
           21:17 22:17,21      390 20:17                                    8:11 9:20
           23:1,3                                             9
                                        4                                 affiant 16:10
         20 24:3                                     9 2:5                affidavit 14:20
         20-8051 5:2,25        4 16:6 20:24 21:17    95 12:7                15:3 16:7,20
         200,000 11:10         403 13:7              9th 23:20,24         affidavits 7:13
           19:4                41 17:21

                                        Veritext Legal Solutions                       1686
         212-267-6868                     www.veritext.com                      516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 110 of 135 PageID #: 1870

        [afternoon - comprising]                                                     Page 2

         afternoon 5:24      assets 11:20,23       bowyer 9:1              21:21 22:8
         aggregate 12:5      assigned 19:23        breach 11:7           cht's 8:19 17:6
         aggregated 8:3      associated 20:12      briefing 7:2 22:2     cir 13:7 17:23
         ago 15:23             23:5                briefly 20:13         circuit 13:6 15:23
         agreed 19:17        ast 1:3,4             brings 6:9              17:15
         agreement 7:23      attorneys 4:4 8:21    brog 9:11 21:6,10     circulate 23:8
           8:2                 22:23               brother 21:5          city 8:23
         agreements 14:11    authenticate 15:5     burden 12:13          civil 16:6
         al 1:15 5:3         authenticating          18:1 21:19          claim 12:14 18:13
         alan 2:22 19:21       16:21               business 8:5 10:9       19:8,22,23,24
         albeit 6:23         authenticity            10:16,22 11:20,24     20:13,20 22:19
         allegation 14:9       14:24                 21:1 23:11,15       claims 3:2 16:15
         alleged 6:16 10:6   authorized 6:1                  c           clear 5:10 17:25
           10:12 16:22         22:16                                       21:14 22:1
                                                   c 4:1 5:1 16:6,19
         allou 13:8 17:16    avenue 4:5 5:11                             clerk 5:2
                                                     26:1,1
           20:18             avoidable 20:5                              clodagh 9:1
                                                   called 8:18 11:18
         alternate 16:14     avoided 20:8                                close 9:25 20:22
                                                     11:22 14:11
         amount 9:8 11:10    avoiding 22:25                              closed 22:17
                                                   capacity 6:9 8:21
           11:13 19:3,19              b                                  closing 9:13,21
                                                   cards 20:12 23:5
           22:22                                                           10:2,15,17,20,25
                             b 2:21 6:4            case 1:3,4 6:12
         analyzing 20:20                                                   11:4 12:10,21
                             b.r. 13:8 17:21,22      7:12 15:24 17:24
         annual 14:14                                                      13:3 14:5 17:4,5
                               20:17                 19:9,22 21:25
         antecedent 14:2                                                   17:14 18:11 19:6
                             back 5:10 8:7         cases 19:13
           15:7,13                                                         20:2,4 21:15,16
                             background 6:8        central 2:3
         appearance 6:23                                                   23:1
                             badges 20:20          ceo 8:17
         appeared 6:24                                                   code 6:17 20:11
                               21:17,20            certain 7:16 11:5
         appearing 5:7                                                     23:4
                             bank 8:12,19 9:8        20:20
         approximately                                                   collectively 9:16
                               9:9                 certainly 13:16
           11:1,14                                                       come 18:2
                             bankr 17:21,22        certified 26:3
         argued 14:3 21:22                                               commerce 18:15
                             bankruptcy 1:1        cfo 9:7
         argues 15:17                                                    common 11:6
                               2:1,23 6:1,11,17    chapter 19:13
         arguing 12:15                                                   companies 8:3
                               19:9 20:11 23:4     charges 11:6
         argument 7:4                                                    company 8:14
                             based 12:18 14:14     charting 23:21
           15:2                                                          compensation
                               14:24 22:10         checking 8:12
         arises 18:1                                                       19:21
                             basically 5:14        chief 8:17
         assert 14:15                                                    competent 10:11
                             basis 19:24           cht 8:10,11,17,18
         asserted 16:18                                                    12:19 13:15 15:21
                             behalf 5:8 8:22         9:7,8,22 10:1,10
         assertion 14:5,6                                                  16:10,11,16 18:5
                             benefit 7:18 21:15      10:17,21,23 11:2
           14:20,23 15:18                                                  18:6
                             better 6:25             11:17,21 12:9,22
         assertions 14:21                                                complex 8:23 11:8
                             board 5:12 11:8         13:15,20,21,23
           15:6                                                          comply 16:19
                               11:12 22:23           14:4,10,12 15:8
         asserts 14:3,15                                                 comprising 9:15
                             bonus 14:14             17:3,13 18:8 19:2
                                                     19:9 21:8,9,11,15
                                      Veritext Legal Solutions                        1687
         212-267-6868                   www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 111 of 135 PageID #: 1871

        [concern - eastern]                                                             Page 3

         concern 17:9          contained 7:10        day 23:11,13           detail 12:24
         concerning 6:18       contention 16:18      days 23:15             determine 6:5
           16:25               continued 5:12        dcl 12:14 13:1,5,9     determined 12:18
         concerns 12:12          11:11                 13:24 17:17,25         22:18
         conclude 22:3         control 21:2,20         18:13,14 20:5,5      direct 23:6
           24:2                controlled 14:11        20:14,20             directed 7:21 9:10
         concluded 24:7        convention 21:14      deadline 3:2             9:20 22:16
         condo 8:25 9:1,4      conveyance 13:10      debt 10:23 11:13       directly 9:12
           9:14,18,22 10:8       17:19 18:17 20:15     14:2 15:7,13,14      disagreement
           10:15,20,25 11:4      20:24 21:3          debtor 1:10 6:10         5:19
           12:10,16 13:18,21   conveyed 9:21           6:13,17 7:25,25      discover 16:2
           14:5,16 15:9,15     core 6:4                8:10,11 10:10,17     discuss 23:21
           17:4,5,11,14        counter 15:21           11:1 12:9 13:10      discussed 14:25
           18:11 19:6 20:2,4   country 26:21           14:10,12 17:18         20:17
           20:8,10 21:5,10     couple 6:14             19:15                dispute 17:9
           21:15,21 23:3       course 20:25          debtors 12:4 19:2      distributors 13:8
         condominium           court 1:1 2:1 5:4       19:13,16,20 21:12      17:17 20:18
           6:19 8:22,24 11:8     5:14,19 6:5,23,24   december 5:10          district 1:2 6:7
         conduct 10:8            7:2,9,24 12:18        8:15 18:25 19:18       18:16 19:2,3,18
         conference 5:23         13:8,14 16:22       declarant 16:10        docket 7:12,15
           7:5 23:20 24:3,3      17:13,20 19:3       declaration 7:11         14:24 19:11 23:23
         confirmed 7:24          21:13 22:3,11,14      16:7                 docketed 18:19
         connection 10:1         22:17,20,24 23:9    deemed 13:10           documents 14:19
         consideration           23:13,16,18 24:2    default 6:20,22          15:5 16:22
           11:3 12:22 13:4       24:4                defaulted 11:5         dollar 6:19
           13:12,16,17,22,25   court's 5:25          defendant 5:9          dollars 14:4
           14:1,8,23 16:25     courts 13:5,9           6:21,24 7:17,19      domestic 8:14
           17:3,19 18:17         18:14 20:19           8:13 9:22 10:3,5,6   doubt 9:25
           20:22 21:16         covenants 11:7          10:25 14:19 16:13    dragelin 7:11
         consolidated 6:12     created 9:22            16:15 18:18,21,22    draw 22:15
           8:2 12:4            creditor 6:18 13:2    defendants 1:16        drawn 7:11
         consolidating         creditors 20:6,17       7:20 9:19 14:22      dressler 15:23
           12:3                  22:14                 23:8,24              druckerman
         constellation 8:9     critical 15:11        deferred 19:21           17:23
           19:14               cumulative 12:6       definition 19:13                 e
         constituted 11:7               d              19:16 21:13
                                                                            e 2:21,21 4:1,1 5:1
         constructive                                defraud 20:16
                               d 5:1 25:1                                     5:1 16:23 25:1
           18:13 22:1,10                               22:13
                               damages 18:18                                  26:1
         constructively                              delay 20:15 22:13
                               daniel 7:13                                  e.d.n.y. 17:21,22
           12:16 13:11 20:4                          demonstrated
                               date 5:17 8:15                               early 5:10
           23:1                                        22:9
                                 10:17 18:10,10                             earmarked 17:10
         consulting 14:11                            denied 6:23 15:20
                                 19:7 26:25                                 eastern 1:2 6:7


                                        Veritext Legal Solutions                         1688
         212-267-6868                     www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 112 of 135 PageID #: 1872

        [ebitda - honor]                                                                Page 4

         ebitda 14:15          evidentiary 14:6      feist 17:23                    g
         ecro 2:25               15:25 16:21         fictitious 11:20,25    g 5:1
         effect 6:7            excess 19:4           filed 6:11 19:8,22     generically 16:11
         efforts 5:21          exchange 13:23           19:23               gentleman 8:16
         ehrenberg 1:12          14:1                filing 11:9              8:18
           5:2                 exchanged 14:13       final 18:21,25         genuine 7:8 14:7
         either 5:20 7:7       execute 11:12            19:5                  15:18
           10:18 12:9,22       exhibits 14:22        financial 8:17         girlfriend 10:4
           13:22 15:13,14      existed 13:2 15:13       12:1,8              given 6:23 9:25
           17:3                  19:4                find 22:11             go 24:4
         elena 1:15 5:2        existence 15:7        firm 8:20 9:11         going 5:22,23
           10:3                exists 13:25             21:7,10               20:13 23:19
         elliott 9:1 21:5      explanation 16:14     first 12:11 13:5       governed 8:1
         employees 10:9        expressly 17:10          14:12 19:12         grant 22:18
           11:20,24 19:20      extend 3:1 25:6       fixed 14:13            granted 15:1 25:6
         entered 14:10                   f           fleet 17:21            granting 22:24
           18:22 19:5                                floor 4:5              greene 9:1,1 21:5
                               f 2:21 26:1
         entities 6:11 7:25                          focus 8:10               21:5,9
                               f.2d 15:24 17:23
           7:25 8:5,8 10:10                          following 7:7          greenes 9:2,19
                               f.3d 13:7
           19:16 21:8,12                             follows 19:18          gross 20:22
                               facing 19:12
         entitled 12:19                              foregoing 26:3         group 6:13 8:10
                               fact 10:8,12 14:8
           20:9 23:2                                 form 5:25 23:7           12:3,6
                                 15:1,19 16:4,15
         entitlement 12:13                           formed 8:14            groups 8:8
                                 16:18 17:8 19:11
           13:1 20:1                                 former 19:20
                                 19:17 21:21 22:4                                    h
         entity 6:21 8:13                            forward 5:5 18:2
                               facts 7:7,9,15 9:25                          health 11:18
           9:23 11:17,20,22                          found 7:15 19:12
                                 15:18 16:9,17,22                           healthcare 8:6,9
           11:23,25 14:11                               22:5
                                 16:24 18:24 19:10                            14:12 19:15
           15:8                                      foundation 14:23
                               factual 15:3                                 healthcorp 1:8
         equitable 20:9                                 16:21
                               failed 14:7 16:16                              6:10 19:1,14
           23:3                                      fraud 20:19,21
                               fails 18:22                                  hear 6:5
         equivalent 13:25                               22:4,5,10,12
                               failure 11:7                                 hearing 3:1 5:24
         escrow 9:12                                 fraudulent 6:16
                               fair 12:22 13:4,11                             6:22 14:25
         establish 12:13                                12:16 13:11 18:13
                                 13:16,24,25 14:1                           hearsay 14:24
           15:21 20:21                                  18:20 20:4,21
                                 17:19 18:17                                held 7:3 9:10 13:9
         established 7:23                               22:1 23:2
                               fatal 15:11                                    15:23 17:15,16
           12:25 15:17 17:2                          full 23:15
                               favor 18:12 19:20                              18:16 22:23
           18:8 19:25 21:23                          funds 9:15 14:17
                               february 2:5 5:18                            hinder 20:15
           22:12                                        17:6
                                 9:6,14 11:6 23:12                            22:13
         et 1:15 5:3                                 further 5:9 23:19
                                 26:25                                      hold 5:14 23:19
         evidence 10:11                                 23:21
                               federal 2:2 6:1,17                           holdings 20:17
           13:14,15 15:12,21                         future 20:6,16
                                 12:5 16:6 17:24                            hon 2:22
           16:9,12,17 17:12
                               fees 22:23                                   honor 5:7,8 23:17
           18:5,6 22:7,14
                                                                              24:1,6
                                        Veritext Legal Solutions                         1689
         212-267-6868                     www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 113 of 135 PageID #: 1873

        [hyde - nottingham]                                                              Page 5

         hyde 3:25 26:3,8      jeff 5:7              level 17:24,24         met 12:13 21:19
                   i           jeffrey 4:8 7:13      lexis 18:16            million 11:2,19,23
                               joint 7:14 19:11      liability 8:14           12:6,7 13:17,18
         inadequacy 20:22
                               jones 4:3 7:13        lien 22:23             millions 14:4
         include 12:8 14:2
                               judge 2:23 5:22       limited 8:14 22:14     mineola 26:23
           20:21
                                 13:7 17:16          line 25:4              minutes 6:14
         included 11:15
                               judgment 6:21,22      liquidating 3:1        mitchell 21:5,9
           12:1 19:16
                                 7:1,3,7,10,12,21       6:9 7:22,23 8:2     monday 23:10
         including 10:10
                                 10:11,11 11:9,11    litigating 5:11        monetary 22:22
           13:6 18:15 19:2
                                 11:14,16,19 12:2    litigation 9:24        money 10:21
           21:12
                                 12:7,12,13,19,20       12:4 19:4,6 23:22     18:18
         income 12:5,7
                                 13:1,2 15:12,19     llc 6:22 11:18,22      motion 3:1 6:22
         independent 22:7
                                 15:20 16:2,8,12     llp 4:3 8:21             6:23 7:9 9:20 16:8
         indicates 11:19
                                 16:16,19,24 18:5    located 8:22             25:6
         inference 22:15
                                 18:6,11,19,22,23    long 15:23 17:18       move 5:22
         insolvency 17:18
                                 18:24 19:1,5,8,10   look 5:15              moved 6:20 14:21
           18:1,3,7 20:24
                                 19:19,22 20:1       looked 20:19           moving 5:23
           21:25 22:3,6,8,9
                                 21:18,19 22:18,22   losses 12:5            multimillion 6:18
           22:11
                                 22:22,25 23:7,9     lung 18:15             multiple 6:11 7:20
         insolvent 12:23
                                 23:12               lustrin 8:20             7:25 14:14
           13:12,13 17:13
                               jurisdiction 6:5      lyman 18:15            mv 15:24
           18:9,9
         instructed 8:17                 k                     m                     n
           9:7                 keys 20:12 23:5       m&t 8:12,19 9:9        n 4:1 5:1 25:1
         instructions 9:15     know 23:6             main 19:9                26:1
         intent 18:21 20:15    knowledge 16:8        maintained 8:11        name 10:7 13:19
           20:21 22:13,15,19   known 8:8,23          making 18:18             15:15 20:2,8
         interest 11:11                  l           managed 9:24           narrative 5:25
         international 13:6                          management 8:7           15:22
                               lack 14:23,23
           17:16                                     managers 5:12          net 12:5,7
                                 16:25
         islip 2:3                                      11:9,12             new 1:2 2:3 4:6
                               late 6:23
         issue 7:8 12:11                             mandate 16:5             6:7,17 8:14,23
                               law 8:15,20 9:11
           14:7 15:18 16:14                          mandatory 16:1           12:14,17 13:1
                                 12:14,17,20 13:1
           16:15,18 17:8,12                          march 23:20,24           17:17,25 20:14
                                 15:17 17:3,9,24
         issued 19:1,19                              marketxt 20:17         newly 9:22
                                 18:8,13 19:25
         issues 6:24 12:24                           material 14:8          nolan 4:8 5:7,7
                                 21:7,10,24,25
           23:22                                        15:19                 7:13 23:17,23
                               laws 6:18
         item 14:24 19:11                            matter 1:6 5:14          24:1,6
                               lawyer 21:6
         items 7:15                                     12:14,20,25 16:10   non 23:10
                               lawyers 9:10 17:7
                   j                                    17:2 18:8,12        north 11:22
                               laying 16:21
                                                        19:25 21:23         noted 7:22 21:15
         j 7:11                ledanski 3:25 26:3
                                                     mcbride 19:20          notice 23:23
         jack 19:20              26:8
                                                     measured 10:23         nottingham 19:21
         january 5:17 7:4      legal 20:9 21:11
                                 23:2 26:20
                                        Veritext Legal Solutions                          1690
         212-267-6868                     www.veritext.com                         516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 114 of 135 PageID #: 1874

        [number - refer]                                                                Page 6

         number 6:3 8:3       page 19:12,12          pm 2:6                 providing 8:6
           19:15 21:8           25:4                 point 23:21            purchase 6:18 9:4
         ny 4:6 26:23         papers 5:15 10:4       portion 5:23             9:13,17 10:25
                   o          parmar 8:16,16         possible 23:10,14        11:4 13:18 14:16
                                9:6,24 10:1,2 14:4   post 21:15               15:10 17:10,15
         o 2:21 5:1 26:1
                                14:11,13,17 15:4     practice 8:5,7           18:11 19:6
         object 3:2
                                15:7 21:12,14,22     prepare 23:7           purchased 10:15
         objected 14:18
                              parmar's 9:15          prepared 22:3,11         10:20
         objections 14:25
                                21:8 22:15           present 20:5,16        purpose 9:2
           15:1
                              part 7:12 8:10         presents 6:3           purposes 7:8 10:5
         objective 16:2
                                11:15 12:1 15:14     presumed 22:1,4          11:24 21:18 22:10
         obligations 5:13
                              partial 22:24 23:7     presumption              22:12
         obtaining 11:9
                              particular 19:10         17:18,25 18:7        put 11:14
         occupied 10:2
                              particularly             22:11                          q
         occurred 9:13
                                16:25                pretrial 23:20
         october 11:13                                                      question 13:23
                              parties 7:14 17:20       24:3
         offers 16:13,17                                                    questionable
                                19:17 22:2 23:14     price 9:17
         office 8:7 23:6,23                                                   20:25
                              party 15:17,20         primarily 8:6
         officer 8:18                                                       quickly 23:9
                                16:17                prior 10:13,19
         officers 10:9                                                      quote 16:1
                              paul 8:15,16             13:2 19:4,5,7 23:8
         old 26:21                                                                    r
                              pay 9:17               procedural 6:8
         operate 8:6
                              paying 11:5 13:17      procedure 16:2,6       r 2:21 4:1 5:1 26:1
         operating 12:5,6
                              payment 9:3            procedures 6:1         raise 14:7
         oppose 16:7,19
                              pending 19:7           proceeding 5:5,24      raises 16:15 17:8
         opposing 15:20
                              period 10:21             6:3,6,15 7:17,20     reached 22:20
         oral 7:4 15:2
                              person 18:17             8:11 9:20 23:18      real 16:3
         orders 6:6
                              personal 16:8          proceedings 6:4        rebut 18:7
         ordinary 20:25
                              phoenix 11:18,19         6:12 24:7 26:4       receive 13:21,22
         original 11:10
                                11:21                progress 5:6,9           13:23
         originally 6:11
                              physician 8:8          prong 14:3             received 11:1,2
         orion 1:8 6:10
                              placing 10:7           proof 18:2 19:8          13:15,25 14:13
           19:1,14
                                12:15                  19:22,23 21:20         17:3 21:16
         outstanding 5:13
                              plaintiff 1:13 4:4     proper 18:12           recess 24:4
           11:13,13
                                5:8 6:8,20 7:6,22    property 11:1          recite 7:10
         owed 10:21,23
                                12:12 14:18,21         13:19 14:1 21:2      recognized 17:18
           14:4,17 15:7
                                17:2 18:12,20        provide 15:3,21        record 7:10,13,18
         owing 11:14
                                20:9 21:22 23:2        16:16                  11:16,19 12:2,7
         owners 8:22,24
                              plaintiff's 22:21      provided 14:19,20        15:12 18:25 21:18
         ownership 13:21
                              plaintiffs 16:23         14:22 15:5 16:22       22:18 24:5 26:4
                  p           plan 7:24 8:1            18:4 21:11 22:2      records 11:15
         p 4:1,1 5:1          plaza 2:2              provides 13:24           12:1,8
         p.m. 23:20,25        please 23:7              20:14                recover 6:15,16
         pachulski 4:3                                                      refer 7:18 8:9,25
                                                                              9:2,4,9,16 10:4
                                        Veritext Legal Solutions                         1691
         212-267-6868                     www.veritext.com                        516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 115 of 135 PageID #: 1875

        [refer - take]                                                                 Page 7

           17:20               returns 12:2          secrecy 21:1,23       state 17:24
         reference 6:6         revenue 8:7           section 6:4 12:14     stated 16:11
         referred 8:16 12:3    review 23:15            13:1,10,24 17:17    statement 7:14
           16:11 21:13         right 5:4,19,21         20:11,14              19:11
         referring 7:19          23:18 24:2          sections 23:4         states 1:1 2:1 16:6
         reflected 12:5        river 5:9 6:21        see 14:24               19:2
         reflects 18:25          7:19,21 8:13,23     sellers 9:2,19 21:4   status 5:5,20 10:4
         regard 18:20            9:23,24 10:1,6,7    september 11:18       steps 23:19
         related 6:10 21:12      10:16,22,23,25      series 8:2            stipulated 7:7
         relationship            11:5,10 12:16,21    serve 23:24             18:24 19:10,17
           10:16 15:8,9          13:19 14:3,9,15     services 14:13,17     stipulation 19:12
           20:22                 15:1,4,16 16:13       21:11               strike 14:21
         relevant 8:12 9:23      16:20 17:5 18:4     set 7:2 16:8          strong 13:7 17:16
           10:5,21 21:6,7        20:3,8,10 22:17     sharp 13:6 17:15      subject 8:1
         relief 22:21            22:21 23:1,3        sheriff's 5:16,20     submission 7:3
         remaining 23:22       road 26:21            shifts 18:1             23:8,15
         remains 15:19,24      robinson 9:11         short 5:11            submit 23:7
           16:18 19:9,24         21:6,10             show 16:9             submitted 16:20
         rendered 12:23        rule 6:25 7:14        side 16:3               23:12
           13:12 17:13 18:9      16:5,19,23          simply 16:16          subsequent 10:2,7
         reorganization        rules 6:1 16:6        simultaneous            11:4
           7:24                ruling 5:23,25 7:5      11:21               substantial 21:11
         reporting 12:3          8:25 10:5 24:3      simultaneously        substantiated
         represented 21:7      rulings 25:3            9:13                  16:24
           21:9                          s           solely 12:8           substantiation
         request 7:6 22:21                           solutions 18:15         15:3
                               s 2:22 4:1 5:1
           22:23                                       26:20               suit 11:9
                               s.d.n.y. 18:16
         requested 20:12                             sonya 3:25 26:3,8     suite 26:22
                               salary 14:14
         requirements                                sought 11:12          summary 7:1,3,6
                               sale 5:16,20 9:14
           15:25                                     sources 7:9             7:10,12,21 10:11
                                 21:9
         residential 5:12                            southern 19:3,18        10:11 11:16,19
                               sam 8:18
           11:8                                      space 8:6               12:2,7,11,13,19
                               sandpiper 15:24
         resolution 5:6,20                           speaks 6:15             15:12,19,20 16:2
                               sartison 1:15 5:3
         resolved 5:11                               specific 12:8 14:9      16:7,11,16,19,24
                                 10:3,4
         respect 7:3 12:11                           specifically 16:5       18:5,6,11,24 20:1
                               satisfaction 14:2
           18:14 21:25 22:13                           18:5 21:9             21:18,19 22:18,24
                               satisfied 15:14
           23:18                                     standing 6:6          support 14:7,19
                                 16:4 20:16 21:17
         result 14:16 20:24                          stang 4:3               14:20,22 15:18,25
                               satisfy 18:22 20:1
         resulted 11:8 19:5                          star 11:22              16:3,7,17,24
                               schedule 7:3
         retained 21:14                              start 5:2                       t
                               scheduled 7:5
         retention 21:1,20                           starting 11:6
                               second 9:7 13:6                             t 26:1,1
         return 11:2                                 starts 19:14
                                 15:23 17:15                               take 17:5


                                        Veritext Legal Solutions                        1692
         212-267-6868                     www.veritext.com                       516-608-2400
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 116 of 135 PageID #: 1876

        [taken - ziehl]                                                                 Page 8

         taken 13:18 17:5       transactions           truth 7:8            week 23:11
         talk 6:13 12:23          11:16 16:14          truthfulness 15:6    went 9:11 17:7
         tax 12:2,3,5           transcribed 3:25       try 5:13             wire 8:18 9:3
         taxes 11:5             transcript 26:4        tuesday 23:10        work 5:12,13
         technologies 8:9       transfer 8:19 9:3      turn 20:13           worth 11:1
            19:15                 9:5,7,9,10,11        turning 13:5                   x
         terms 5:4 6:8 16:5       10:18 12:9,17        two 9:9,10,16
                                                                            x 1:5,11,17 25:1
         terrace 5:9 6:21         13:13,22 18:13         10:14,14 11:16
            7:19,21 8:13,23       20:25 21:1             23:15                        y
            9:23,24 10:1,6,8    transferee 18:2                  u          year 7:4 12:2
            10:16,22,23,25        20:23                                     york 1:2 2:3 4:6
                                                       u.s. 2:23 18:15
            11:5,10 12:16,21    transferer 13:12                              6:7,17 8:15,23
                                                       uncontroverted
            13:19 14:3,9,15     transferor 20:23                              12:14,17 13:1
                                                         21:4
            15:2,4,16 16:13       21:2,21                                     17:17,25 20:14
                                                       underlying 5:15
            16:20 17:6 18:4     transferor's 18:3                                     z
                                                         16:1
            20:3,8,10 22:17       20:23                                     zaharis 8:18
                                                       understanding
            22:22 23:1,4        transferred 14:1                            ziehl 4:3
                                                         5:16
         testify 15:6 16:10       20:10 23:3
                                                       undisputed 7:15
         tetelman 8:20          transferring
                                                         9:25 10:13 13:14
         texas 19:3,19            13:17
                                                         13:15 17:1 19:11
         thank 24:1,5,6         transfers 6:16
                                                       unit 6:19 8:22,24
         things 6:16              9:15,17 10:14,14
                                                         9:1,22 10:3
         third 4:5                10:20,24 11:3
                                                       united 1:1 2:1
         time 5:15 8:12,17        12:15,20,23 13:3
                                                         14:12 17:21 19:2
            8:21,24 10:14,15      13:3,24 14:5,16
                                                       unknown 2:25
            10:19,20,21,24,24     15:9,15 17:4,7,10
                                                       unpaid 19:21
            11:23 12:9 14:4       17:14 18:9,10
                                                       unsatisfied 19:9
            17:13 21:6 22:8       19:7 20:2,3,7
                                                         19:24
            22:15 25:6            21:16 22:9,16,25
                                                       usa 17:20
         timeframe 5:18           22:25
                                                       use 21:15
         times 9:23 21:7        treat 16:23
                                                       utilities 11:5
         timothy 7:11           triable 16:15
         title 6:4 9:21 10:7    trial 23:22                      v
            12:15,21 13:3,18    true 26:4              v 1:14 5:2 15:23
            15:15 17:4,5 20:2   trust 2:22 5:23          17:23 18:15
            20:4,7,9 21:17        7:23 8:2 9:10 17:8   various 8:7 21:11
            22:17 23:1,3        trustee 6:10,20        ventimiglia 17:22
         today 7:5 15:25          7:22 12:12,19,25     veritext 26:20
            22:20 23:10           18:8,12 19:25        version 16:3
         tomorrow 23:14           21:19,22                       w
         transaction 11:17      trustee's 20:13        way 16:1
            21:10,23 22:2,4,5   trustee’s 3:1          wednesday 23:11


                                         Veritext Legal Solutions                        1693
         212-267-6868                      www.veritext.com                       516-608-2400
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 117 of 135 PageID #: 1877




                                                                              1694
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 118 of 135 PageID #: 1878




                                                                              1695
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 119 of 135 PageID #: 1879




                                                                              1696
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 120 of 135 PageID #: 1880




                                                                              1697
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 121 of 135 PageID #: 1881




                                                                              1698
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 122 of 135 PageID #: 1882




                                                                              1699
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 123 of 135 PageID #: 1883




                                                                              1700
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 124 of 135 PageID #: 1884




                                                                              1701
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 125 of 135 PageID #: 1885




                                                                              1702
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 126 of 135 PageID #: 1886




                                                                              1703
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 127 of 135 PageID #: 1887




                                                                              1704
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 128 of 135 PageID #: 1888




                                                                              1705
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 129 of 135 PageID #: 1889




                                                                              1706
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 130 of 135 PageID #: 1890




                                                                              1707
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 131 of 135 PageID #: 1891




                                                                              1708
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 132 of 135 PageID #: 1892




                                                                              1709
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 133 of 135 PageID #: 1893




                                                                              1710
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 134 of 135 PageID #: 1894




                                                                              1711
      Case 8-20-08051-ast Doc 55 Filed 01/06/21 Entered 01/06/21 23:46:19
Case 2:21-cv-01239-JMA Document 9 Filed 06/21/21 Page 135 of 135 PageID #: 1895




                                                                              1712
